Exhibit 10.11F
 
JOHN BEAN TECHNOLOGIES CORPORATION
EMPLOYEES’ RETIREMENT PROGRAM
(As Amended and Restated, Effective as of January 1, 2012)
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
JOHN BEAN TECHNOLOGIES CORPORATION EMPLOYEES’ RETIREMENT PROGRAM
PART I
SALARIED AND NONUNION HOURLY EMPLOYEES’ RETIREMENT PLAN
(As Amended and Restated, Effective as of January 1, 2012)
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
JOHN BEAN TECHNOLOGIES CORPORATION EMPLOYEES’ RETIREMENT PROGRAM
PART I
SALARIED AND NONUNION HOURLY EMPLOYEES’ RETIREMENT PLAN
INTRODUCTION
 
WHEREAS, the John Bean Technologies Corporation Employees’ Retirement Program
(“Program”) was established effective June 1, 2008, in connection with a
spin-off of assets and liabilities from the FMC Technologies, Inc. Employees’
Retirement Program (the “FMCTI Plan”), which spin-off complied with the
requirements of Code Section 414(l); and
 
WHEREAS, the FMC Technologies, Inc. Employees’ Retirement Program (“Program”)
was established effective May 1, 2001, in connection with a spin-off of assets
and liabilities from the FMC Corporation Employees’ Retirement Program (the “FMC
Plan”); and
 
WHEREAS, the Program consists of two parts, Part I Salaried and Nonunion Hourly
Employees’ Retirement Plan and Part II Union Hourly Employees’ Retirement Plan,
which are contained in two separate plan documents; and
 
WHEREAS, Supplements to Part I and Part II of the Program contain provisions
which apply only to a specific group of Employees or Participants as specified
therein and override any contrary provision of the Program or either Part I or
Part II; and
 
WHEREAS, this document is Part I Salaried and Nonunion Hourly Employees’
Retirement Plan (“Plan”) and covers the eligible employees as provided in
Article II Participation, and is generally originally effective as of June 1,
2008; except as and to the extent otherwise provided herein or as required with
respect to the accrued benefits of any Participant affected by the FTI Spinoff
or the JBT Spinoff; and
 
WHEREAS, the Plan shall not be construed to affect an FMC Participant’s accrued
benefit under the FMC Plan, or to alter in any way the rights of any FMC
Participant, FMC Joint Annuitant or FMC Beneficiary thereof who has retired,
died, or with respect to whom there has been a severance from service date under
the FMC Plan before May 1, 2001; and
 
WHEREAS, the Plan shall not be construed to affect an FMCTI Participant’s
accrued benefit under the FMCTI Plan, or to alter in any way the rights of any
FMCTI Participant, FMCTI Joint Annuitant or FMCTI Beneficiary thereof who has
retired, died, or with respect to whom there has been a severance from service
date under the FMCTI Plan before June 1, 2008; and
 
WHEREAS, Plan is intended to be qualified under Code Section 401(a), and its
associated trust is intended to be tax exempt under Code Section 501(a).  The
Plan is intended also to meet the requirements of ERISA and shall be
interpreted, wherever possible, to comply with the terms of the Code and
ERISA.  The Plan is intended to provide a regular monthly retirement benefit for
employees who meet the eligibility requirements; and
 
 
1

--------------------------------------------------------------------------------

 
 
 WHEREAS, the Company desires to amend and restate the Plan, effective January
1, 2012, and submit the Plan to the Internal Revenue Service for a favorable
determination letter.
 
NOW, THEREFORE, effective January 1, 2012, the Company hereby amends and
restates the Plan to provide as follows:
 
ARTICLE I

 
Definitions
 
For purposes of this Plan and any amendments to it, the following terms have the
meanings ascribed to them below.
 
Actuarial Equivalent means a benefit determined to be of equal value to another
benefit, on the basis of either (a) the actuarial assumptions in Exhibit E-1,
E-2, E-3, or E-4, as applicable or (b) the mortality table and interest rate
described in the applicable Supplement.
 
Notwithstanding the above to the contrary, effective February 1, 2006, for
purposes of optional form of benefit conversions (including optional form of
benefit conversions described in Supplements 2, 3 and 4, but excluding optional
form of benefit conversions described in Supplement 1), Actuarial Equivalent
means a benefit determined to be of equal value to another benefit on the basis
of the greater of (1) either (a) the actuarial equivalent, computed using the
actuarial assumptions in Exhibit E-1, E-2, E-3, or E-4, as applicable, of the
accrued benefit as of February 1, 2006 or (b) the actuarial equivalent, computed
using the mortality and interest rate described in the applicable Supplement, of
the accrued benefit as of February 1, 2006, or (2) the actuarial equivalent,
computed using the RP-2000 Combined Healthy Participant Table (RP2000CH),
weighted 80% male/20% female and 6% interest compounded annually, of the accrued
benefit as of the date of determination on or after February 1, 2006.
 
Notwithstanding anything herein to the contrary, for purposes of Section 12.8
Actuarial Equivalent value shall be determined as follows: (and, effective
February 1, 2006, for purposes of the determination of the optional form of
benefit conversion to the Level Income Option described in Section 6.2.4,
Actuarial Equivalent value shall be determined as follows (provided, that with
respect to the Level Income Option optional form of benefit conversion
determination, Actuarial Equivalent value shall be determined on the basis of
the greater of (1) either (a) the actuarial equivalent, computed using the
actuarial assumptions in Exhibit E-1, E-2, E-3, or E-4, as applicable, of the
accrued benefit as of February 1, 2006 or (b) the actuarial equivalent, computed
using the mortality and interest rate described in the applicable Supplement, of
the accrued benefit as of February 1, 2006, or (2) the actuarial equivalent,
computed as provided below, of the accrued benefit as of the date of
determination on or after February 1, 2006)):
 
 
(i)
with respect to FMC Participants whose Annuity Starting Dates occurred prior to
June 1, 1995, based on the actuarial assumptions in Exhibit E-4; provided that
the interest rate shall not exceed the immediate rate used by the Pension
Benefit Guaranty Corporation for lump sum distributions occurring on the first
day of the Plan Year that contains the Annuity Starting Date;

 
 
2

--------------------------------------------------------------------------------

 
 
 
(ii)
with respect to FMC Participants with Annuity Starting Dates occurring on or
after June 1, 1995, and who had an Hour of Service prior to August 31, 1999,
based on the 1983 Group Annuity Mortality Table (weighed 50% male and 50%
female) (or the applicable mortality table prescribed under Section 417(e)(3) of
the Code) and the lesser of the interest rate in Exhibit E-4 or the applicable
interest rate prescribed under Section 417(e)(3) of the Code for the November
preceding the Plan Year that contains the Annuity Starting Date;

 
 
(iii)
for Annuity Starting Dates occurring on or after August 31, 1999, with respect
to any Participant who did not have an Hour of Service prior to August 31, 1999,
based on the 1983 Group Annuity Mortality Table (weighted 50% male and 50%
female) (or the applicable mortality table, prescribed under Section 417(e)(3)
of the Code) and the applicable interest rate prescribed under Section 417(e)(3)
of the Code for the November preceding the Plan Year that contains the Annuity
Starting Date;

 
 
(iv)
for Annuity Starting Dates occurring on or after December 31, 2002, using the
applicable interest rate as described above, and based on the 1994 Group Annuity
Reserving Table (weighted 50% male, 50% female and projected to 2002 using Scale
AA), which is the applicable mortality table prescribed in Rev. Rul. 2001-62,
(or the applicable mortality table, prescribed under Section 417(e)(3) of the
Code or other guidance of general applicability issued thereunder); and

 
 
(v)
Effective January 1, 2008, and solely for purposes of the determination of the
present value of benefits pursuant to Code Section 417(e): (1)  the applicable
interest rate shall mean the applicable interest rate described in Code Section
417(e)(3)(C), which is the adjusted first, second and third segment rates
(defined in Code Section 417(e)(3)(D)) applied under rules similar to the rules
of Code Section 430(h)(2)(C) for the month of November preceding the first day
of the Plan Year which includes the date of distribution, and (2) the applicable
mortality table shall mean the applicable mortality table described in Code
Section 417(e)(3)(B), Revenue Ruling 2007-67 and subsequent guidance (including
regulations) issued by the Internal Revenue Service.

 
Administrator means the Company.  The Plan is administered by the Company
through the Committee.  “The Administrator” and the Committee have the
responsibilities specified in Article IX.
 
Affiliate means any corporation, partnership, or other entity that is:
 
 
(a)
(a member of a controlled group of corporations of which the Company is a member
(as described in Code Section 414(b));

 
 
(b)
a member of any trade or business under common control with the Company (as
described in Code Section 414(c));

 
 
3

--------------------------------------------------------------------------------

 
 
 
(c)
member of an affiliated service group that includes the Company (as described in
Code Section 414(m));

 
 
(d)
an entity required to be aggregated with the Company pursuant to regulations
promulgated under Code Section 414(o); or

 
 
(e)
a leasing organization that provides Leased Employees to the Company or an
Affiliate (as determined under paragraphs (a) through (d) above), unless (i) the
Leased Employees constitute less than 20% of the nonhighly compensated workforce
of the Company and Affiliates (as determined under paragraphs (a) through (d)
above); and (ii) the Leased Employees are covered by a plan described in Code
Section 414(n)(5).

 
“Leasing organization” has the meaning ascribed to it in the definition of
“Leased Employee” below.
 
For purposes of Section 3.5, the 80% thresholds of Code Sections 414(b) and (c)
are deemed to be “more than 50%,” rather than “at least 80%.”
 
Annuity Starting Date means the first day of the first period for which an
amount is paid in an annuity or other form of benefit.  In the case of a lump
sum distribution, the Annuity Starting Date is the date payment is actually
made.
 
Beneficiary means the person or persons determined pursuant to Section 12.4.
 
Benefits Agreement means the Employee Benefits Agreement by and between FMC and
the Company.
 
Board means the board of directors of the Company.
 
Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to a specific provision of the Code includes that provision, any
successor to it and any valid regulation promulgated under the provision or
successor provision.
 
Committee means the JBT Corporation Employee Welfare Benefits Plan Committee as
described in Section 9.3, its authorized delegates and any successor to the
Committee.
 
Company means John Bean Technologies Corporation and any successor to it.  Prior
to June 1, 2008, Company meant FMC Technologies, Inc.
 
Early Retirement Benefit means the benefits determined pursuant to Section 3.2.
 
Early Retirement Date means (a) in the case of an FMC Participant who became a
Participant in the FMC Plan before January 1, 1984, such Participant’s 55th
birthday; and (b) in the case of an FMC Participant who became a Participant in
the FMC Plan after December 31, 1983, any FMCTI Participant who became a
Participant in the FMCTI Plan on or after May 1, 2001, or any other Employee who
became a Participant in this Plan after the Effective Date, the later of the
Participant’s 55th birthday and the date the Participant acquires 10 Years of
Credited Service.
 
 
4

--------------------------------------------------------------------------------

 
 
Earnings means the total compensation paid by the Company or a Participating
Employer to an Eligible Employee for each Plan Year that is currently includible
in gross income for federal income tax purposes:
 
 
(a)
including: overtime, administrative and discretionary bonuses (including,
gainsharing bonuses, performance related bonuses, completion bonuses (except as
provided below); sales incentive bonuses; earned but unused vacation, back pay,
sick pay (other than a cash payment of unused sick days) and state disability
benefits; plus the Employee’s Pre-Tax Contributions and amounts contributed to a
plan described in Code Section 125 or 132; and the incentive compensation
(including management incentive bonuses which may be paid in cash and restricted
stock and local incentive bonuses) earned during the Plan Year;

 
 
(b)
but excluding: hiring bonuses; referral bonuses; stay bonuses; retention
bonuses; awards (including safety awards, “Gutbuster” awards and other similar
awards); amounts received as deferred compensation; disability payments from
insurance or the Long-Term Disability Plan for Employees of FMC Technologies,
Inc. (effective June 1, 2008, the Long-Term Disability Plan for Employees of JBT
Corporation) (other than state disability benefits); workers’ compensation
benefits; flexible credits (i.e., wellness awards and payments for opting out of
benefit coverage); expatriate premiums (including completion of expatriate
assignment bonuses); grievance or settlement pay; severance pay; incentives for
reduction in force; accrued (but not earned) vacation; other special payments
such as reimbursements, relocation or moving expense allowances; stock options
or other stock-based compensation (except as provided above); any gross-up paid
by a Participating Employer; other distributions that receive special tax
benefits; any amounts paid by a Participating Employer to cover an Employee’s
FICA tax obligation as to amounts deferred or accrued under any nonqualified
retirement plan of a Participating Employer; and, pay in lieu of notice.

 
 
(c)
The annual amount of Earnings taken into account for a Participant must not
exceed $160,000 (as adjusted by the Internal Revenue Service for cost-of-living
increases in accordance with Code Section 401(a)(17)(B)); provided, however, in
determining benefit accruals after December 31, 2001, the annual amount of
Earnings taken into account for a Participant must not exceed $200,000 (as
adjusted by the Internal Revenue Service, for cost of living increases in
accordance with code Section 401(a)(17)(B)).  For purposes of determining
benefit accruals in any Plan year after December 31, 2001, Earnings for any
prior Plan Year shall be subject to the applicable limit on Earnings for that
prior year.

 
 
5

--------------------------------------------------------------------------------

 
 
Participant’s Earnings will be conclusively determined according to the
Company’s records.
 
An FMC Participant’s Earnings shall include all “Earnings” determined under the
FMC Plan on and prior to April 30, 2001 and all “Earnings” determined under the
FMCTI Plan on and after May 1, 2001, but prior to June 1, 2008.
 
An FMCTI Participant’s Earnings shall include all “Earnings” determined under
the FMCTI Plan on and prior to May 31, 2008.
 
Notwithstanding anything herein to the contrary, effective for Plan Years
beginning on or after January 1, 2009, Earnings shall include differential wage
payments as described in Section 2.4(b) of the Plan.
 
Notwithstanding any Plan provision to the contrary, a Participant’s Earnings
shall not include any compensation paid by the Company or a Participating
Employer to the Participant for any Plan Year commencing on or after January 1,
2010.
 
Effective Date means (i) June 1, 2008 or, if later, an Employee’s Employment
Commencement Date or Reemployment Commencement date, whichever is applicable,
(ii) with respect to each FMC Participant, June 1, 2008 or, if later, the date
such FMC Participant’s accrued benefit under the FMC Plan is deemed transferred
to this Plan under the Benefits Agreement or (iii) with respect to each FMCTI
Participant, June 1, 2008 or, if later, the date such FMCTI Participant’s
accrued benefit under the FMCTI Plan is deemed transferred to this Plan.
 
Eligible Employee means an Employee of a Participating Employer who is employed
on a salaried basis or in such other classifications as the Company may
designate as salaried positions, other than:
 
 
(a)
a Leased Employee;

 
 
(b)
a member of a bargaining unit covered by a collective bargaining agreement that
does not specifically provide for participation in the Plan by members of the
bargaining unit; or

 
 
(c)
any Employee who generally resides outside the United States or whose principal
duties generally are performed outside the United States as determined by the
Company, unless such individual is a United States citizen or permanent resident
alien or the Company designates such individual as an Eligible Employee.

 
Any individual who is a United States citizen or permanent resident alien and
who is employed by a Foreign Subsidiary in a position which would make such
individual an Eligible Employee if employed by the Company shall be deemed to be
employed by the Company, provided that no entity other than the Company makes
contributions under any funded plan of deferred compensation (other than the
Thrift Plan or any governmental retirement plan) with respect to the
remuneration such individual receives from such Foreign Subsidiary.
 
 
6

--------------------------------------------------------------------------------

 
 
Notwithstanding any Plan provision to the contrary, no Employee shall become an
Eligible Employee on or after January 1, 2010.
 
Employee means a common law employee or Leased Employee of the Company or an
Affiliate, subject to the following rules:
 
 
(a)
a person who is not a Leased Employee and who is engaged as an independent
contractor is not an Employee;

 
 
(b)
only individuals who are paid as employees from the payroll of the Company or an
Affiliate and treated as employees are Employees under the Plan; and

 
 
(c)
any person retroactively found to be a common law employee shall not be eligible
to participate in the Plan for any period he was not an Employee under the Plan.

 
Employee Contributions means required contributions made by Participants to the
FMC Plan or prior plans prior to May 1, 1969.
 
Employment Commencement Date means the date on which the Employee first performs
an Hour of Service.
 
ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time.  Reference to a specific provision of ERISA includes the
provision, any successor provision and any valid regulation promulgated under
the provision or successor provision.
 
50% Joint and Survivor’s Annuity means the immediate annuity determined pursuant
to Section 6.1.2.
 
Final Average Yearly Earnings means 1/5th of the sum of the Participant’s
Earnings while an Eligible Employee (or with respect to an FMC Participant,
while an Eligible Employee or while an eligible employee under the FMC Plan or
FMCTI Plan) (or with respect to an FMCTI Participant, while an Eligible Employee
or while an eligible employee under the FMCTI Plan) for the 60 consecutive
calendar months (not taking into account months in which the Participant had no
Earnings) out of the past 120 calendar months in which such Earnings were the
highest.  If the commencement of a Participant’s retirement benefits hereunder
is preceded by a period of long-term disability, the Company may adjust Final
Average Yearly Earnings on a nondiscriminatory basis; provided, however, that no
such adjustment shall be made to the Final Average Yearly Earnings of any
Participant who initially commences receiving disability benefits on or after
January 12, 2006 under the Long-Term Disability Plan for Employees of FMC
Technologies, Inc. (effective June 1, 2008, the Long-Term Disability Plan for
Employees of JBT Corporation).  With respect to Participants who accepted offers
of employment with Snap-On Incorporated (“Snap-On”) as a result of the Company’s
sale of assets of its Automotive Service Equipment Division to Snap-On, the
Participants’ Earnings shall include eligible wages with Snap-On and its
subsidiaries for purposes of calculating Final Average Yearly
Earnings.  Notwithstanding any Plan provision to the contrary, a Participant’s
Final Average Yearly Earnings shall be determined as of December 31, 2009, and
shall not be redetermined thereafter.
 
 
7

--------------------------------------------------------------------------------

 
 
FMC means FMC Corporation, a Delaware corporation.
 
FMC Beneficiary means an individual who was receiving benefits under the FMC
Plan as a result of the death of an FMC Participant and whose benefit was
transferred to the FMCTI Plan pursuant to the FTI Spinoff.
 
FMC Joint Annuitant means an individual who was designated as a joint annuitant
of an FMC Participant under the FMC Plan, the benefits of such FMC Participant
which were transferred to the FMCTI Plan pursuant to the FTI Spinoff.
 
FMC Participant means any participant in Part I Salaried and Non-Union Hourly
Employee’s Retirement Plan of the FMC Plan who had their accrued benefit, years
of credited service and years of vesting service under the FMC Plan transferred
to the FMCTI Plan, pursuant to the FTI Spinoff.
 
FMC Plan means the FMC Corporation Employees’ Retirement Program.
 
FMCTI means FMC Technologies, Inc.
 
FMCTI Beneficiary means an individual who was receiving benefits under the FMCTI
Plan as a result of the death of an FMCTI Participant and whose benefit was
transferred to this Plan pursuant to the JBT Spinoff.
 
FMCTI Joint Annuitant means an individual who was designated as a joint
annuitant of an FMCTI Participant under the FMCTI Plan, the benefits of such
FMCTI Participant which were transferred to this Plan pursuant to the JBT
Spinoff.
 
FMCTI Participant means any participant (including any FMC Pariticipant) in Part
I Salaried and Non-Union Hourly Employee’s Retirement Plan of the FMCTI Plan who
had their accrued benefit, years of credited service and years of vesting
service under the FMCTI Plan transferred to this Plan, pursuant to the JBT
Spinoff.
 
FMCTI Plan means the FMC Technologies, Inc. Employees’ Retirement Program.
 
FTI Spinoff means the transfer of assets and liabilities attributable to FMC
Participants from the FMC Plan to this Plan pursuant to the Benefits Agreement.
 
Foreign Subsidiary means a foreign corporation covered by an agreement between
the Company and the Internal Revenue Service extending Federal Social Security
benefits to such foreign corporation’s employees who are United States citizens,
provided that either (a) not less than 20% of the voting stock of such foreign
corporation is owned by the Company or (b) more than 50% of the voting stock of
such foreign corporation is owned by another foreign corporation which is
described in (a) above.
 
 
8

--------------------------------------------------------------------------------

 
 
Hour of Service means each hour (a) for which an Employee is directly or
indirectly paid or entitled to payment by the Company or an Affiliate for the
performance of duties, and (b) for each FMC Participant, each hour of service
credited to such individual under the FMC Plan and the FMCTI Plan as of the date
prior to the Effective Date for such FMC Participant and (c) for each FMCTI
Participant, each hour of service credited to such individual under the FMCTI
Plan as of the date prior to the Effective Date for such FMCTI
Participant.  Hours of Service will be credited to the Employee for the
computation period in which the duties are performed.  To the extent required by
law, Hour of Service will include each hour for which an Employee is paid, or
entitled to payment, by the Company or any Affiliate on account of a period of
time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty or leave of
absence.  Nor more than 501 Hours of Service will be credited for any single
continuous period (whether or not such period occurs in a single computation
period).  Hours of Service for these purposes will be calculated and credited
pursuant to section 2530.200b-2 of the Department of Labor Regulations which is
incorporated herein by this reference.  Also to the extent required by law,
Hours of Service will include each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by the Company or an
Affiliate, provided however, the same hours of service will not be
credited.  These hours will be credited to the Employee for the computation
period or periods to which the award or agreement pertains rather than the
computation period in which the award, agreement or payment is made.
 
Individual Life Annuity means the annuity determined pursuant to Section 6.1.1.
 
Interest means interest compounded annually at the following rates:
 
 
(a)
if Employee Contributions are withdrawn prior to retirement then

 
 
(i)
for periods prior to January 1, 1976 at a rate equal to 3%; and

 
 
(ii)
for periods on and after January 1, 1976 at a rate equal to 5%.

 
 
(b)
if Employee Contributions are not withdrawn and are used to increase a
Participant’s Normal Retirement Benefit under Section 3.1.3, then at a rate
equal to 5%.

 
Investment Manager means a person who is an “investment manager” as defined in
section 3(38) of ERISA.
 
JBT Spinoff means the transfer of assets and liabilities attributable to FMCTI
Participants from the FMCTI Plan to this Plan.
 
Joint Annuitant means the individual determined pursuant to Section 6.4.
 
Leased Employee means an individual who performs services for the Company or an
Affiliate on a substantially full-time basis for a period of at least one year,
under the primary direction or control of the Company or an Affiliate, and under
an agreement between the Company or Affiliate and a leasing organization.  The
leasing organization can be a third party or the Leased Employee himself.
 
 
9

--------------------------------------------------------------------------------

 
 
Level Income Option means the annuity determined pursuant to Section 6.2.4.
 
Normal Retirement Date means the Participant’s 65th birthday.
 
100% Joint and Survivor’s Annuity means the immediate annuity determined
pursuant to Section 6.2.3.
 
One-Year Period of Severance means a 12-consecutive-month period commencing on
an Employee’s Severance From Service Date in which the Employee is not credited
with an Hour of Service.
 
Participant means an Eligible Employee who has begun, but not ended, his or her
participation in the Plan pursuant to the provisions of Article II and, unless
specifically indicated otherwise, shall include each FMC Participant and each
FMCTI Participant.  If a Participant who is vested in the Participant’s accrued
benefit on his or her Severance from Service Date is subsequently reemployed
after his or her Severance from Service Date, he or she will become a
Participant immediately upon reemployment.  If a Participant who is not vested
in the Participant’s accrued benefit on his or her Severance from Service Date
is subsequently reemployed after his Severance from Service Date, he or she will
become a Participant immediately upon reemployment, unless his or her Period of
Severance is greater than or equal to five One-Year Periods of Severance.
 
Participating Employer means the Company and each other Affiliate that adopts
the Plan with the consent of the Board, as provided in Section 12.12.
 
Period of Service means the period commencing on the Effective Date and ending
on the Severance From Service Date including, for each FMC Participant and each
FMCTI Participant, periods of service credited under the FMC Plan and/or the
FMCTI Plan, as applicable, as of the date immediately prior to the relevant
Effective Date for such FMC Participant or FMCTI Participant.  All Periods of
Service (whether or not consecutive) shall be aggregated.  For a Participant who
is not immediately eligible to participate in the Plan under the terms of
Section 2.1 hereof, Period of Service shall include service from and after the
first day of the period in which they become eligible to participate in the Plan
pursuant to the terms of Section 2.1, but in no event earlier than the
Participant’s date of hire by the Company or its Affiliates.  Notwithstanding
the foregoing, if an Employee incurs a One-Year Period of Severance at a time
when he or she has no vested interest under the Plan and the Employee does not
perform an Hour of Service within 5 years after the beginning of the One-Year
Period of Severance, the Period of Vesting Service prior to such One-Year Period
of Severance shall not be aggregated.
 
Period of Severance means the period commencing on the Severance From Service
Date and ending on the date on which the Employee again performs an Hour of
Service.
 
Plan means Part I Salaried and Nonunion Hourly Employees’ Retirement Plan of the
John Bean Technologies Corporation Employees’ Retirement Program.
 
 
10

--------------------------------------------------------------------------------

 
 
Plan Year means the period beginning June 1, 2008 and ending December 31, 2008
and thereafter the 12-month period beginning on January 1 and ending the next
December 31.
 
Primary Social Security Benefit means the primary benefit which the Participant
is eligible to receive at age 65 under the old age portion of the Federal Old
Age, Survivors’ and Disability Insurance Program assuming that after termination
of employment with the Company and Affiliates the Participant has no further
earnings subject to such programs.  A Participant’s Primary Social Security
Benefit shall be determined by taking his Earnings at the time of his employment
and applying a salary scale, projected backwards, reflecting the actual change
in the average wage from year to year as determined by the Social Security
Administration.
 
Reemployment Commencement Date means the first date following a Period of
Severance which is not required to be taken into account for purposes of an
Employee’s Period of Vesting Service on which the Employee performs an Hour of
Service.
 
Savings Plan means the JBT Corporation Employees’ Savings and Investment Plan,
as amended from time to time.
 
Severance From Service Date means the earliest of:
 
 
(a)
the date on which an Employee voluntarily terminates, retires, is discharged or
dies;

 
 
(b)
the first anniversary of the first date of a period in which an Employee remains
absent from service (with or without pay) with the Company and Affiliates for
any reason other than voluntary termination, retirement, discharge or death; or

 
 
(c)
the second anniversary of the date an Employee is absent pursuant to a maternity
or paternity leave of absence; provided, however, that the period between the
first and second anniversaries of the first date of such absence shall be
neither a Period of Service nor a One-Year Period of Severance.

 
Notwithstanding the foregoing, a Severance From Service Date shall not be
considered to have occurred under the following circumstances:
 
 
(i)
during a leave of absence, vacation or holiday with pay; during a leave of
absence without pay granted by reason of disability or under the Family and
Medical Leave Act of 1993;

 
 
(ii)
during a period of qualified military service, provided the Employee makes
application to return within 90 days after completion of active service and
returns to active employment as an Employee while reemployment rights are
protected by law.  If the Employee does not so return, the Employee shall have a
Severance From Service Date on the first anniversary of the date of entry into
military service.

 
 
11

--------------------------------------------------------------------------------

 
 
If the Employee violates the terms of a leave of absence, the Employee shall be
deemed to have voluntarily terminated as of the date of such violation.  In the
case of a leave in excess of 12 months, if the Employee fails to return to
active employment immediately after such leave, the Employee shall be deemed to
have voluntarily terminated as of the last day of the 12th month of the leave.
 
A “maternity or paternity leave of absence” means an absence from work by reason
of the Employee’s pregnancy, birth of the Employee’s child, placement of a child
with the Employee in connection with the adoption of such child, or any absence
for the purpose of caring for such child for a period immediately following such
birth or placement.
 
Social Security Covered Compensation Base means the average of the compensation
and benefit bases in effect under Section 230 of the Social Security Act for
each year in the 35-year period ending with the year in which the participant
attains Social Security retirement age as defined in Section 415(b)(8) of the
Code.  Notwithstanding any Plan provision to the contrary, no future adjustments
occurring pursuant to Section 230 of the Social Security Act on or after January
1, 2010 shall be made to the Social Security Covered Compensation Base with
respect to any Participant.
 
Supplement means the provisions of the Plan which apply only to a specific group
of Employees or Participants as detailed in such Supplement and which override
any contrary provision of the Plan.
 
Trust means the trust established by the Trust Agreement.  “Trust Agreement”
means the trust agreement or agreements, as amended from time to time, entered
into by the Company and the Trustee pursuant to Section 8.1.  “Trustee” means
the trustee or trustees at any time appointed by the Company pursuant to Section
8.1.
 
Trust Fund means the trust fund established and maintained by the Trustee to
hold all assets of the Plan pursuant to the Trust Agreement.
 
Year of Credited Service means (a) for an FMC Participant, his or her years of
credited service under the FMC Plan and/or the FMCTI Plan prior to such FMC
Participant’s Effective Date, (b) for an FMCTI Participant, his or her years of
credited service under the FMCTI Plan prior to such FMCTI Participant’s
Effective Date, and (c) the total number of calendar months during the
Employee’s Period of Service while the Employee is an Eligible Employee and
after he has become a Participant divided by 12.  A partial month in such Period
of Service counts as a whole month, and fractional Years of Credited Service
shall be taken into account in determining a Participant’s benefits.  Year of
Credited Service shall also include such other periods as the Company recognizes
as a Year of Credited Service, pursuant to written and nondiscriminatory rules.
 
Notwithstanding the foregoing, Year of Credited Service shall not include (i)
any leave of absence without pay unless the Employee returns to active
employment as an Employee immediately after such leave and abides by all the
terms of the leave, (ii) any maternity or paternity leave of absence unless the
Employee returns to active employment as an Employee within 12 months after the
first day of such leave, (iii) any period of service with respect to which such
Eligible Employee accrues a benefit under the FMC Plan on or after May 1, 2001,
the FMCTI Plan on or after June 1, 2008, or any pension, profit sharing or other
retirement plan listed on Exhibit A, or (iv) with respect to any Employee who
initially commences receiving disability benefits effective on or after January
12, 2006 under the Long-Term Disability Plan for Employees of FMC Technologies,
Inc. (effective June 1, 2008, the Long-Term Disability Plan for Employees of JBT
Corporation), any period for which the Employee receives such benefits.
 
 
12

--------------------------------------------------------------------------------

 
 
Notwithstanding any Plan provision to the contrary, except as provided below
with respect solely to the determination of whether a Participant has attained
his or her Early Retirement Date, the accrual of any future Year of Credited
Service for all Participants shall cease and, as a result, Year of Credited
Service with respect to a Participant shall not include any Period of Service of
the Participant on or after January 1, 2010.  Notwithstanding the preceding to
the contrary, with respect solely to the determination of whether a Participant
has attained his or her Early Retirement Date, each future Year of Credited
Service of the Participant shall be taken into account.
 
Year of Vesting Service means (a) for an FMC Participant, his or her years of
service and years of vesting service credited under the FMC Plan and FMCTI Plan
prior to such FMC Participant’s Effective Date, (b) for an FMCTI Participant,
his or her years of service and years of vesting service credited under the
FMCTI Plan prior to such FMCTI Participant’s Effective Date, and (c) the total
number of calendar months during the Employee’s Period of Service divided by 12,
determined in accordance with the following rules:
 
 
(i)
a partial month in the Employee’s Period of Service counts as a whole month;

 
 
(ii)
if the Employee has a Severance From Service Date by reason of a voluntary
termination, discharge or retirement and the Employee then performs 1 Hour of
Service within 12 months of the Severance From Service Date, such Period of
Severance is included in the Period of Vesting Service.  If the Employee has a
Severance From Service Date by reason of a voluntary termination, discharge or
retirement during an absence from service of 12 months or less for any reason
other than a voluntary termination, discharge or retirement, and then performs 1
Hour of Service within 12 months of the date on which the Employee was first
absent from service, such Period of Severance is included in the Period of
Vesting Service;

 
 
(iii)
period of Vesting Service also includes the following:

 
 
(1)
a period of employment with an employer substantially all of the equity interest
or assets of which have been acquired by the Company or an Affiliate, but only
to the extent that the Company expressly recognizes such period as a Period of
Vesting Service pursuant to written and nondiscriminatory rules; and

 
 
(2)
such other periods as the Company recognizes as a Period of Vesting Service
pursuant to written and nondiscriminatory rules.

 
 
13

--------------------------------------------------------------------------------

 
 
 
(iv)
Notwithstanding the foregoing, Year of Vesting Service shall not include with
respect to any Employee who initially commences receiving disability benefits
effective on or after January 12, 2006 under the Long-Term Disability Plan for
Employees of FMC Technologies, Inc. (effective June 1, 2008, the Long-Term
Disability Plan for Employees of JBT Corporation), any period for which the
Employee receives such benefits.

 
ARTICLE II

 
Participation
 
2.1           Eligibility and Commencement of Participation
 
Each FMC Participant and FMCTI Participant shall automatically became a
Participant in the Plan on such FMC Participant’s or FMCTI Participant’s
Effective Date.  Except as otherwise provided in the applicable Supplement, each
other Employee shall automatically become a Participant in the Plan as of the
first day of the month in which the Participant satisfies all of the following
requirements:
 
 
(a)
the Employee is an Eligible Employee; and

 
 
(b)
the Employee either (i) is a regular, full-time Employee, or (ii) has completed
not less than 1,000 Hours of Service in a 12-month period beginning on the date
his employment commenced or any anniversary thereof.

 
Notwithstanding any Plan provision to the contrary, (a) no Employee shall become
a Participant in the Plan on or after January 1, 2010; (b) no Participant shall
be credited with future Earnings for any Plan Year commencing on or after
January 1, 2010; (c) except with respect solely to the determination of whether
a Participant has attained his or her Early Retirement Date as set forth in the
definition of Year of Credited Service set forth in Article I of the Plan, no
Participant shall accrue any future Year of Credited Service on or after January
1, 2010; and (d) no future adjustments occurring pursuant to Section 230 of the
Social Security Act on or after January 1, 2010 shall be made to the Social
Security Covered Compensation Base with respect to any Participant.
 
2.2           Provision of Information
 
Each Participant must make available to the Administrator any information it
reasonably requests.  As a condition of participation in the Plan, each
Employee, FMC Participant and FMCTI Participant agrees, on his or her own behalf
and on behalf of all persons who may have or claim any right by reason of the
Employee’s participation in the Plan, to be bound by all provisions of the Plan.
 
2.3           Termination of Participation
 
A Participant ceases to be a Participant when he or she dies or, if earlier,
when his or her entire vested benefit accrued under the Plan has been paid to
him or her.
 
 
14

--------------------------------------------------------------------------------

 
 
2.4           Special Rules Relating to Veterans’ Reemployment Rights
 
Notwithstanding any provision of this Plan to the contrary, with respect to an
Eligible Employee or Participant who is reemployed in accordance with the
reemployment provisions of the Uniformed Services Employment and Reemployment
Rights Act following a period of qualifying military service (as determined
under such Act), contributions, benefits and service credit will be provided in
accordance with Section 414(u) of the Code.  Notwithstanding the preceding,
effective January 1, 2009, unless an earlier date is specifically set forth in
this Section 2.4, the following shall apply:
 
 
(a)
General Rule.  Notwithstanding any provisions of this Plan to the contrary,
contributions, benefits and service credit with respect to “qualified military
service” will be provided in accordance with Section 414(u) of the
Code.  “Qualified military service” means any service in the uniformed services
(as defined in chapter 43 of title  38 of the United States Code) by any
individual if such individual is entitled to reemployment rights under such
chapter with respect to such service.

 
 
(b)
Differential Wage Payments.  An individual receiving a differential wage
payment, as defined by Section 3401(h)(2) of the Code, is treated as an Employee
of the Participating Employer making the payment and the differential wage
payment is treated as Earnings under the Plan.

 
The Plan is not treated as failing to meet the requirements of any provision
described in Section 414(u)(1)(C) of the Code due to any contribution or benefit
which is based on the differential wage payment provided that all Employees of
the Participating Employer are entitled to receive differential wage payments,
and to make contributions based on such payments, on reasonably equivalent
terms.
 
 
(c)
Death During Qualified Military Service. In the case of a death occurring on or
after January 1, 2007, if a Participant dies while performing qualified military
service (as defined in Section 414(u) of the Code), the survivors of the
Participant are entitled to any additional benefits (other than benefit accruals
relating to the period of qualified military service) provided under the Plan as
if the Participant had resumed and then terminated employment on account of
death.

 
ARTICLE III

 
Normal, Early and Deferred Retirement Benefits
 
3.1           Normal Retirement Benefits
 
3.1.1           Normal Retirement:  A Participant who retires on the Normal
Retirement Date shall be entitled to receive a Normal Retirement Benefit
determined under Section 3.1.2.  Payment of such benefit shall commence as of
the first day of the month coincident with or next following the Participant’s
Normal Retirement Date, unless the Participant elects to defer commencement
subject to Section 3.3.2.
 
 
15

--------------------------------------------------------------------------------

 
 
3.1.2           Calculation of Normal Retirement Benefit:  Subject to Section
3.1.3, a Participant’s monthly Normal Retirement Benefit shall be equal to the
product of (a) multiplied by (b) below:
 
 
(a)
1/12th of the sum of (i) and (ii) below:

 
 
(i)
the sum of (1) 1% of the Participant’s Final Average Yearly Earnings up to the
Social Security Covered Compensation Base and (2) 1-1/2% of the Participant’s
Final Average Yearly Earnings in excess of the Social Security Covered
Compensation Base multiplied by the Participant’s expected Years of Credited
Service at age 65 up to 35 Years of Credited Service; and

 
 
(ii)
1-1/2% of the Participant’s Final Average Yearly Earnings multiplied by the
Participant’s expected Years of Credited Service at age 65 in excess of 35 Years
of Credited Service.

 
 
(b)
the ratio of actual Years of Credited Service to expected Years of Credited
Service at age 65.

 
In no event, however, shall an FMC Participant’s monthly Normal Retirement
Benefit be less than his or her accrued monthly Normal Retirement Benefit under
the FMC Plan as of December 31, 1990.
 
3.1.3           Increases for Employee Contributions:  Employee Contributions
and Interest credited to a Participant are not paid as an accrued benefit, but
rather may be withdrawn by the Participant at any time pursuant to Section 5.2
hereof.  However, if a Participant does not elect to withdraw the Employee
Contributions and Interest credited to the Participant either at the time of
Retirement or before, pursuant to the terms of Section 5.2 hereof, a
Participant’s Normal Retirement Benefit shall be increased $1 for each $120.00
of unwithdrawn Employee Contributions credited to the Participant.
 
3.1.4           Reductions for Certain Benefits:  A Participant’s Normal
Retirement Benefit shall be reduced by the value of (a) for FMC Participants,
the FMC Participant’s vested benefit accrued under the FMC Plan as of November
30, 1985 (to the extent funded by the Aetna nonparticipating annuity contract or
the Prudential nonparticipating annuity contract) and (b) any vested benefit
payable to the Participant under the FMC Plan, the FMCTI Plan, or any pension,
profit sharing or other retirement plan other than the Savings Plan (hereinafter
called “Duplicate Benefit Plan”) which is attributable to any period which
counts as Credited Service under this Plan.  For purposes of determining the
amount of any Duplicate Benefit Plan reduction, the vested benefit under the
Duplicate Benefit Plan shall be converted to a form which is identical to the
form of benefit which is to be paid under this Plan, including any applicable
reductions for early commencement as determined under the Plan or the Duplicate
Benefit Plan, as applicable. Such values will be determined as of the earlier of
the Annuity Starting Date under the Plan, or the date distribution of such
vested benefit was made or commenced under the Duplicate Benefit Plan as
applicable.
 
 
16

--------------------------------------------------------------------------------

 
 
3.2           Early Retirement Benefits
 
3.2.1           Early Retirement:  A Participant who retires on or after the
Early Retirement Date shall be entitled to receive an Early Retirement Benefit
determined under Section 3.2.2.  Payment of such benefit shall commence as of
the first of the month after the Participant retires or, if the Participant
elects, as of the first day of any subsequent month.  Any such election of a
deferred commencement date may be revoked at any time prior to such date and a
new date may be elected by giving advance written notice to the Administrator in
accordance with rules prescribed by the Administrator.
 
3.2.2           Calculation of Early Retirement Benefit:  Subject to Sections
3.2.3 and 3.2.4, a Participant’s monthly Early Retirement Benefit shall be equal
to the greater of (a) or (b) below:
 
 
(a)
an amount determined pursuant to Section 3.1.2; and

 
 
(b)
for an FMC Participant, his or her accrued monthly unreduced Early Retirement
Benefit under the FMC Plan as of December 31, 1990 that was transferred to the
FMCTI Plan in the FTI Spinoff.

 
3.2.3           Early Retirement Reduction Factor:  The Participant’s Early
Retirement Benefit computed pursuant to Section 3.2.2 shall be reduced by 1 /3
of 1% for each 1 month in excess of 36 by which the commencement of the
Participant’s Early Retirement Benefit precedes the Participant’s
65th  birthday.
 
3.2.4           Adjustments to Early Retirement Benefit:  To the extent
applicable, a Participant’s Early Retirement Benefit shall be increased as
provided in Section 3.1.3 except that the number of dollars of unwithdrawn
Employee Contributions and Interest required to provide $1 of monthly retirement
benefits shall be increased by $3 for each full year by which the commencement
of the Participant’s Early Retirement Benefit precedes the Participant’s Normal
Retirement Date.  Partial years shall be prorated on the basis of $0.25 per
month.
 
3.3           Deferred Retirement Benefit
 
3.3.1           Deferred Retirement:  A Participant who retires after the Normal
Retirement Date shall be entitled to receive a Normal Retirement Benefit
determined under Section 3.1.2 commencing as of the first day of the month
coinciding with or next following the date the Participant actually
retires.  Each Participant shall accrue additional benefits hereunder after the
Participant’s Normal Retirement Date with respect to the portion of the Normal
Retirement Benefit which is attributable to contributions by the Company, and
the amount, if any, of Employee Contributions and Interest required to provide
$1 of monthly retirement benefit under Section 3.1.3 shall be decreased by $3
for each full year by which the commencement of the Normal Retirement Benefit
follows the Normal Retirement Date.  Partial years shall be prorated on the
basis of $0.25 per month.  If a Participant who is not employed by the Company
or its Affiliates on his or her Normal Retirement Date defers his or her Normal
Retirement Benefit will be paid retroactive to the Participant’s Normal
Retirement Date as soon as reasonably practicable after the Plan Administrator
learns of the deferred benefit.
 
 
17

--------------------------------------------------------------------------------

 
 
3.3.2           Distribution Requirements:  Except as hereinafter provided,
unless the Participant elects otherwise in accordance with the terms of the
Plan, payment of a Participant’s retirement benefits will begin no later than 60
days after the close of the Plan Year in which the latest of the following
events occurs:
 
 
(a)
the Participant’s 65th birthday;

 
 
(b)
the 10th anniversary of the year in which the Participant commenced
participation in the Plan; and

 
 
(c)
the Participant terminates employment with the Company and all Affiliates.

 
If the amount of the payment required to commence on the date determined under
this Section 3.3.2 cannot be ascertained by such date, or if it is not possible
to make such payment on such date because the Administrator cannot locate the
Participant after making reasonable efforts to do so, a payment retroactive to
such date may be made no later than 60 days after the earliest date on which the
amount of such payment can be ascertained under this Plan or the date the
Participant is located.
 
Notwithstanding any other provision of this Plan:
 
 
(i)
the accrued benefit of a Participant who attains age 70-1/2 on or after January
1, 2000 must be distributed or commence to be distributed no later than the
April 1 following the later of (1) the calendar year in which the Participant
attains age 70-1/2 or (2) the calendar year in which the Participant retires
(unless the Participant is a 5% owner, as defined in Code Section 416, of the
Company with respect to the Plan Year in which the Participant attains age
70-1/2, in which case this Subsection (2) shall not apply); and

 
 
(ii)
the accrued benefit of a Participant who attains age 70-1/2 prior to January 1,
2000 must be distributed or commence to be distributed no later than the April 1
following the calendar year in which the Participant attains age 70-1/2 unless
the Participant is not a 5% owner (as defined in Subsection (i)) and elects to
defer distribution to the calendar year in which the Participant retires.

 
 
18

--------------------------------------------------------------------------------

 
 
All Plan distributions will comply with Code Section 401(a)(9), including
Department of Treasury Regulation Section 1.401(a)(9)-2.  With respect to
distributions made under the Plan for Plan Years beginning on or after January
1, 2003, all Plan distributions will comply with Code Section 401(a)(9),
including Department of Treasury Regulation Section 1.401(a)(9)-2 through
1.401(a)(9)-9, as promulgated under Final and Temporary Regulations published in
the Federal Register on April 17, 2002 (the ‘401(a)(9) Regulations’), with
respect to minimum distributions under Code Section 401(a)(9).  In addition, the
benefit payments distributed to any Participant on or after January 1, 2003,
will satisfy the incidental death benefit provisions under Code Section
401(a)(9)(G) and Department of Treasury Regulation Section 1.401(a)(9)-5(d), as
promulgated in the 401(a)(9) Regulations.  To the extent required by Coe Section
401(a)(9)(C)(iii), or any other applicable guidance issued thereunder, with
respect to a Participant who retires in a calendar year after the calendar year
in which the Participant attains age 70 ½, the actuarial increase in such
Participant’s accrued benefit mandated by Code Section 401(a)(9)(C)(iii) shall
be implemented notwithstanding any suspension of benefits provision applicable
to such Participant pursuant to ERISA 203(a)(3)(B), Code Section 411(a)(3)(B)
and the terms of the Plan.
 
3.4           Suspension of Benefits
 
3.4.1           Prior to Normal Retirement Date:  If a Participant receives
retirement benefits under the Plan following a termination of his employment
prior to the Participant’s Normal Retirement Date and again becomes an Employee
prior to the Participant’s Normal Retirement Date, no retirement benefits shall
be paid during such later period of employment and up to the Participant’s
Normal Retirement Date.  Any benefits payable under the Plan to or on behalf of
the Participant at the time of the Participant’s subsequent termination of
employment shall be reduced by the actuarial equivalent (based on the
assumptions in Exhibit E-4) of any benefits paid to the Participant after the
Participant earlier termination and prior to his Normal Retirement Date.
 
3.4.2           After Normal Retirement Date:  If (a) a Participant whose
employment terminates again becomes an Employee after the Participant’s Normal
Retirement Date, or again becomes an Employee prior to the Participant’s Normal
Retirement Date and continues in employment beyond the Participant’s Normal
Retirement Date, or (b) a Participant continues in employment with the Company
and Affiliates after his Normal Retirement Date without a prior termination, the
following provisions of this Section 3.4.2 shall become applicable to the
Participant as of the Participant’s Normal Retirement Date or, if later, the
Participant’s date of reemployment.
 
 
(i)
For purposes of this Section 3.4.2, the following definitions shall apply:

 
 
(1)
Postretirement Date Service means each calendar month after a Participant’s
Normal Retirement Date and subsequent to the time that:

 
 
(A)
payment of retirement benefits commenced to the Participant if the Participant
returned to employment with the Company and Affiliates, or

 
 
(B)
payment of retirement benefits would have commenced to him if the Participant
had not remained in employment with the Company and Affiliates, if in either
case the Participant receives pay from the Company and Affiliates for any Hours
of Service performed on each of 8 or more days (or separate work shifts) in such
calendar month.

 
 
19

--------------------------------------------------------------------------------

 
 
 
(2)
Suspendable Amount means the monthly retirement benefits otherwise payable in a
calendar month in which the Participant is engaged in Postretirement Date
Service.

 
 
(i)
Payment shall be permanently withheld of a portion of a Participant’s retirement
benefits, not in excess of the Suspendable Amount, for each calendar month
during which the Participant is employed in Postretirement Date Service.  If
payments have been suspended pursuant to Subsection (ii) above, such payments
shall resume no later than the first day of the third calendar month after the
calendar month in which the Participant ceases to be employed in Postretirement
Date Service; provided, however, that no payments shall resume until the
Participant has complied with the requirements set forth in Subsection (vi)
below.  The initial payment upon resumption shall include the payment scheduled
to occur in the calendar month when payments resume and any amounts withheld
during the period between the cessation of Postretirement Date Service and the
resumption of payment, less any amounts that are subject to offset pursuant to
Subsection (iv) below.

 
 
(ii)
Retirement benefits made subsequent to Postretirement Date Service shall be
reduced by (1) the actuarial equivalent (based on the assumptions in Exhibit
E-4) of any benefits paid to the Participant prior to the time the Participant
is reemployed after the Participant’s Normal Retirement Date; and (2) the amount
of any payments previously made during those calendar months in which the
Participant was engaged in Postretirement Date Service; provided, however, that
such reduction under (Subsection (2)) shall not exceed, in any one month, 25%
percent of that month’s total retirement benefits (excluding amounts described
in Subsection (ii) above) that would have been due but for the offset.

 
 
(iii)
Any Participant whose retirement benefits are suspended pursuant to Subsection
(ii) of this Section 3.4.2 shall be notified (by personal delivery or certified
or registered mail) during the first calendar month in which payments are
withheld that the Participant’s retirement benefits are suspended.  Such
notification shall include:

 
 
(1)
a description of the specific reasons for the suspension of payments;

 
 
20

--------------------------------------------------------------------------------

 
 
 
(2)
a general description of the Plan provisions relating to the suspension;

 
 
(3)
a copy of the provisions;

 
 
(4)
a statement to the effect that applicable Department of Labor Regulations may be
found at Section 2530.203-3 of Title 29 of the Code of Federal Regulations;

 
 
(5)
the procedure for appealing the suspension, which procedure shall be governed by
Section 12.11; and

 
 
(6)
the procedure for filing a benefits resumption notification pursuant to
Subsection (vi) below.

 
If payments subsequent to the suspension are to be reduced by an offset pursuant
to Subsection (iv) above, the notification shall specifically identify the
periods of employment for which the amounts to be offset were paid, the
Suspendable Amounts subject to offset, and the manner in which the Plan intends
to offset such Suspendable Amounts.
 
 
(iv)
Payments shall not resume as set forth in Subsection (iii) above until a
Participant performing Postretirement Date Service notifies the Administrator in
writing of the cessation of such Service and supplies the Administrator with
such proof of the cessation as the Administrator may reasonably require.

 
 
(v)
A Participant may request, pursuant to the procedure contained in Section 12.11,
a determination whether specific contemplated employment will constitute
Postretirement Date Service.

 
3.5           Benefit Limitations
 
3.5.1           Limitation on Accrued Benefit:  Notwithstanding any other
provision of the Plan, the annual benefit payable under the Plan to a
Participant, when expressed as a monthly benefit commencing at the Participant’s
Social Security Retirement Age (as defined in Code Section 415(b)(8)), shall not
exceed the lesser of (a) $13,333.33 or (b) the highest average of the
Participant’s monthly compensation for 3 consecutive calendar years, subject to
the following:
 
 
(i)
The maximum shall apply to the Individual Life Annuity computed under Section
3.1, 3.2, 3.3 or Article IV and to that portion of the Accrued Benefit (as
adjusted as required under Code Section 415) payable in the form elected to the
Participant during the Participant’s lifetime.

 
 
21

--------------------------------------------------------------------------------

 
 
 
(ii)
If a Participant has fewer than 10 years of participation in the Plan, the
maximum dollar limitation of Subsection (a) above shall be multiplied by a
fraction of which the numerator is the Participant’s actual years of
participation in the Plan (computed to fractional parts of a year) and the
denominator is 10.  If a Participant has fewer than 10 Years of Vesting Service,
the maximum compensation limitation in Subsection (b) above shall be multiplied
by a fraction of which the numerator is the Years of Vesting Service (computed
to fractional parts of a year) and the denominator is 10.  Provided, however,
that in no event shall such dollar or compensation limitation, as applicable, be
less than 1/10th of such limitation determined without regard to any adjustment
under this Subsection (ii).

 
 
(iii)
As of January 1 of each year, the dollar limitation as adjusted by the
Commissioner of Internal Revenue for that calendar year to reflect increases in
the cost of living shall become effective as the maximum dollar limitation in
Subsection (a) above for the Plan Year ending within that calendar year for
Participants terminating in or after such Plan Year.

 
 
(iv)
If the benefit of a Participant begins prior to age 62, the defined benefit
dollar limitation applicable to the Participant at such earlier age is an annual
benefit payable in the form of a Life Annuity beginning at the earlier age that
is the Actuarial Equivalent of the dollar limitation under Subsection (a) above
applicable to the Participant at age 62.  The defined benefit dollar limitation
applicable at an age prior to age 62 is determined by using the lesser of the
effective Early Retirement reduction, as determined under the Plan, or 5% per
year.  The mortality basis for determining Actuarial Equivalence for
terminations on or after December 31, 2002, as applicable, shall be the 1994
Group Annuity Reserving Table (weighted 50% male, 50% female and projected to
2002 using Scale AA), which is the table prescribed in Rev. Rul. 2001-62, (or
the applicable mortality table, prescribed under Section 417(e)(3) of the Code
or other guidance of general applicability issued thereunder).

 
For periods prior to January 1, 2002, the dollar limitation under Code Section
415 in effect for the applicable Plan Year above shall be modified as follows to
reflect commencement of retirement benefits on a date other than the
Participant’s Social Security Retirement Age:
 
 
(1)
if the Participant’s Social Security Retirement Age is 65, the dollar limitation
for benefits commencing on or after age 62 is determined by reducing the dollar
limitation under Subsection (a) above by 5/9ths of 1% for each month by which
benefits commence before the month in which the Participant attains age 65;

 
 
(2)
if the Participant’s Social Security Retirement Age is greater than 65, the
dollar limitation for benefits commencing on or after age 62 is determined by
reducing the dollar limitation under Subsection (a) above by 5/9ths of 1% for
each of the first 36 months and by 5/12ths of 1% for each of the additional
months by which benefits commence before the month in which the Participant
attains the Participant’s Social Security Retirement Age;

 
 
22

--------------------------------------------------------------------------------

 
 
 
(3)
if the Participant’s benefit commences prior to age 62, the dollar limitation
shall be the actuarial equivalent of Subsection (a) above, payable at age 62, as
determined above, reduced for each month by which benefits commence before the
month in which the Participant attains age 62.  The interest rate for
determining Actuarial Equivalence shall be the greater of the interest rate
assumption under the Plan for determining early retirement benefits or 5% per
year.  The mortality basis for determining Actuarial Equivalence for
terminations on or after January 1, 1995 shall be the 1983 Group Annuity
Mortality Table (weighted 50% male and 50% female);

 
 
(v)
Notwithstanding the foregoing, the maximum as applied to any FMC Participant on
April 1, 1987 shall in no event be less than the FMC Participant’s “current
accrued benefit” as of March 31, 1987, under the FMC Plan, as that term is
defined in Section 1106 of the Tax Reform Act of 1986.

 
 
(vi)
The maximum shall apply to the benefits payable to a Participant under the Plan
and all other tax-qualified defined benefit plans of the Company and Affiliates
(whether or not terminated), and benefits shall be reduced, if necessary, in the
reverse of the chronological order of participation in such plans.

 
 
(vii)
For purposes of this Section 3.5.1, effective January 1, 2002, the term
“compensation” means compensation as defined in Code Section 415(c)(3) and the
term “monthly compensation” means compensation divided by 12.

 
3.5.2           Multiple Plan Reduction:  With respect to each FMC Participant
who did not have 1 Hour of Service after December 31, 1999 and who is (or has
been) a participant in any defined contribution plan (whether or not terminated)
maintained by FMC, FMCTI, the Company or an Affiliate, the sum of the FMC
Participant’s defined benefit plan fraction (as defined under Code Section
415(e)(2)) and defined contribution plan fraction (as defined under Code Section
415(e)(3)) shall not exceed 1.  If such sum exceeds 1, the FMC Participant’s
defined benefit plan fraction shall be reduced until such sum equal 1.
 
3.5.3           Annual Compensation Limit:  The accrued benefit of each “Section
401(a)(17) employee” under this Plan will be the greater of the accrued benefit
determined for the Employee under (a) or (b) below:
 
 
(a)
the Employee’s accrued benefit determined with respect to the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to the Employee’s total Years of Credited Service, or

 
 
23

--------------------------------------------------------------------------------

 
 
 
(b)
the sum of:

 
 
(i)
the Employee’s accrued benefit as of the last day of the last Plan Year
beginning before January 1, 1994, frozen in accordance with section
1.401(a)(4)-13 of the regulations under the Code, and the Employee’s accrued
benefit determined under the benefit formula applicable for the Plan Year
beginning on or after January 1, 1994, as applied to the Employee’s Years of
Credited Service credited to the Employee for Plan Years beginning on or after
January 1, 1994.

 
A “Section 401(a)(17) employee” means an Employee whose current accrued benefit
as of a date on or after the first day of the first Plan Year beginning on or
after January 1, 1994, is based on Earnings for a year beginning prior to
January 1, 1994 that exceeded $150,000.
 
3.5.4           Incorporation of Section 415 of the Code:  The provisions set
forth in Article III are intended to comply with the requirements of Section 415
of the Code and shall be interpreted, applied and if and to the extent
necessary, deemed modified without formal language so as to satisfy solely the
minimum requirements of Section 415.
 
3.6           FMC Participants’ and FMCTI Participants’ Benefits
 
The Normal Retirement Benefit, Early Retirement Benefit and Termination Benefit
for each FMC Participant who is not an Employee and who does not complete an
Hour of Service on or after May 1, 2001 shall, notwithstanding the provisions of
Sections 3.1, 3.2, 3.3 or 4.2 hereof, equal the accrued benefit of such FMC
Participant as transferred from the FMC Plan in the FTI Spinoff.
 
The Normal Retirement Benefit, Early Retirement Benefit and Termination Benefit
for each FMCTI Participant who is not an Employee and who does not complete an
Hour of Service on or after June 1, 2008 shall, notwithstanding the provisions
of Sections 3.1, 3.2, 3.3 or 4.2 hereof, equal the accrued benefit of such FMCTI
Participant as transferred from the FMCTI Plan in the JBT Spinoff.
 
ARTICLE IV

 
Termination Benefits
 
4.1           Termination of Service
 
Except as otherwise provided in the applicable Supplement, a Participant who has
5 Years of Vesting Service but who ceases to be an Employee before the
Participant’s Early Retirement Date for any reason other than death, shall be
entitled to receive a “Termination Benefit” determined under Section
4.2.  Except as otherwise provided in the applicable Supplement, unless the
Participant elects otherwise subject to Section 3.3.2, payment of such benefit
shall commence as of the first day of the month coincident with or next
following the Participant’s Normal Retirement Date or, if the Participant
elects, as of the first day of any month before such Normal Retirement Date and
coincident with or following the Participant’s 55th birthday.  Any such election
of the earlier Annuity Starting Date shall be made by giving advance written
notice to the Administrator in accordance with rules prescribed by the
Administrator.  Except as provided in Article V and Article VII, no benefits
shall be payable to any person if the Participant dies prior to the Annuity
Starting Date.  A terminated Participant who has no vested interest in the
Participant’s accrued benefit shall be deemed to have received a distribution of
the Participant’s entire vested benefit.  The Committee or its delegatee may, in
its discretion, fully vest a Participant in the Participant’s accrued benefit in
the event the Participant’s employment with the Company is affected by a
transaction undertaken by the Company.
 
 
24

--------------------------------------------------------------------------------

 
 
4.2           Amount of Termination Benefit
 
Except as otherwise provided in the applicable Supplement or in Section 3.6, a
Participant’s monthly Termination Benefit shall be determined pursuant to
Sections 3.1.2 and 3.1.3 as in effect on the date the Participant terminates
employment, except that the following adjustments shall be made if payment of
the Participant’s Termination Benefit is to commence before the Normal
Retirement Date:
 
 
(a)
the amount computed pursuant to Section 3.1.2 shall be reduced by 1/2 of 1% for
each month between the Annuity Starting Date and the Normal Retirement Date;

 
 
(b)
the amount of Employee Contributions and Interest required to provide $1 of
monthly retirement benefit under Section 3.1.3 shall be increased by $3 for each
full year by which the Annuity Starting Date precedes the Normal Retirement
Date, and partial years shall be prorated on the basis of $0.25 per month;

 
 
(c)
notwithstanding Subsection (a) of this Section 4.2, the amounts computed
pursuant to Section 3.1.2 shall be reduced by 1/3 of 1% for each month in excess
of 36 by which the Annuity Starting Date precedes the Participant’s
65th  birthday if:

 
 
(i)
the Participant’s combined age and Years of Vesting Service equal at least 65,
and the Participant ceases to be an Employee (1) because of the permanent
shutdown of a single site of employment or one or more facilities or operating
units within a single site of employment or (2) in connection with a permanent
reduction in force; or

 
 
(ii)
the Participant has Years of Vesting Service attributable to employment with FMC
before January 1, 1989, has attained age 40, and permanently ceases to be an
Employee because of the permanent shutdown of a single site of employment,
resulting in the termination of employment of not more than 20 Participants at
that employment site.

 
 
25

--------------------------------------------------------------------------------

 
 
 
(d)
If a Participant ceases to be an Employee (1) because of the permanent shut down
of a single site of employment of one or more facilities or operating units
within a single site of employment, or (2) in connection with a permanent
reduction in force, solely for purposes of determining a Participant’s
eligibility for Early Retirement, a Participant with 10 Years of Credited
Service shall have added to his or her age the number of weeks of pay he or she
receives that are attributable to severance pay, unused vacation pay and accrued
vacation pay.

 
 
(e)
Notwithstanding anything herein to the contrary, for purposes of determining a
Participant’s total combined age and Years of Vesting Service under Section
4.2(c) and 4.2(d), a partial month of age or Period of Service shall be counted
as a whole month, and fractional years of age and Years of Vesting Service shall
be taken into account.

 
ARTICLE V

 
Refund of Employee Contributions
 
5.1           Employee Contributions
 
No Employee Contributions are permitted to be made to this Plan.  However,
Employee Contributions which were transferred from the FMC Plan are held under
this Plan for the FMC Participants.  All Employee Contributions transferred from
the FMC Plan are fully vested and nonforfeitable and will be paid in accordance
with the terms of Sections 5.2, 5.3 or 5.4 or in accordance with the terms of
Section 3.1.3, 3.2.4, or 3.3.1, as applicable.
 
5.2           Withdrawal of Employee Contributions
 
A FMC Participant may withdraw all of the FMC Participant’s Employee
Contributions, plus Interest thereon to the date of withdrawal, at any time
before payment of a monthly retirement benefit commences by giving advance
written notice to the Administrator in accordance with procedures prescribed by
the Administrator.  No partial withdrawal of Employee Contributions and Interest
shall be permitted.
 
Payment of the FMC Participant’s Employee Contributions plus Interest shall be
in the normal form of benefit (50% Joint and Survivor’s Annuity for a married
FMC Participant, Individual Life Annuity for an unmarried FMC Participant)
unless the FMC Participant waives such annuity (with the consent of the FMC
Participant’s spouse, if the FMC Participant is married, in accordance with
Section 6.3) and elects payment in a single sum.
 
5.3           Refund Upon Death Before Annuity Starting Date
 
If a FMC Participant dies before the Annuity Starting Date, the FMC
Participant’s Beneficiary shall receive in a lump sum a refund of the FMC
Participant’s unwithdrawn Employee Contributions and Interest.  The refund shall
be made as soon as reasonably practicable after the date of the FMC
Participant’s death, and Interest shall be computed to the date when the refund
is paid.
 
 
26

--------------------------------------------------------------------------------

 
 
5.4           Refund After Annuity Starting Date
 
If a FMC Participant dies after the Annuity Starting Date, there shall be paid
to his or her Beneficiary the difference, if any, between such FMC Participant’s
Employee Contributions and Interest as of the Annuity Starting Date and:
 
 
(a)
if the FMC Participant elected an Individual Life Annuity or a Level Income
Option, the portion of the benefits which the FMC Participant has received which
are attributable to Employee Contributions and Interest;

 
 
(b)
if the FMC Participant elected any other form of benefit, the portion of the
benefits received by the FMC Participant and the FMC Participant’s Joint
Annuitant which are attributable to Employee Contributions and Interest.

 
Any payment pursuant to (a) above shall be made as soon as reasonably
practicable after the FMC Participant’s death.  Any payment pursuant to (b)
above shall be made as soon as reasonably practicable after all other benefit
payments to the Joint Annuitant have ceased.
 
ARTICLE VI

 
Payment of Retirement Benefits
 
6.1           Normal Form of Benefit
 
Except as otherwise provided in the applicable Supplement, a Participant’s
benefit shall be paid in the form of a 50% Joint and Survivor’s Annuity, with
the Participant’s spouse as Joint Annuitant if the Participant is married on the
Annuity Starting Date, and in the form of an Individual Life Annuity if the
Participant is not married on the Annuity Starting Date, unless the Participant
elects with spousal consent not to receive payments pursuant to this 6.1 and to
receive payments in one of the optional forms permitted under Section 6.2.  An
election not to receive the normal form of benefit and to receive payment in any
optional form shall satisfy the applicable requirements of Section 6.3.
 
6.2           Available Forms of Benefits
 
A Participant may elect with spousal consent and in accordance with Section 6.3,
to receive the Participant’s benefits in any one of the forms of benefits
described in this Section 6.2.
 
6.2.1           Individual Life Annuity:  An Individual Life Annuity is an
immediate annuity which provides equal monthly payments for the Participant’s
life only.
 
6.2.2           50% Joint and Survivor’s Annuity:  A 50% Joint and Survivor’s
Annuity is an immediate annuity which is the actuarial equivalent of an
Individual Life Annuity (determined in accordance with Exhibit E-1) (effective
February 1, 2006, the Actuarial Equivalent of an Individual Life Annuity), but
which provides a smaller monthly annuity for the Participant’s life than an
Individual Life Annuity.
 
 
27

--------------------------------------------------------------------------------

 
 
6.2.3           100% Joint and Survivor’s Annuity:  A 100% Joint and Survivor’s
Annuity is an immediate annuity which is the actuarial equivalent of an
Individual Life Annuity (determined in accordance with Exhibit E-2) (effective
February 1, 2006, the Actuarial Equivalent of an Individual Life Annuity), but
which provides a smaller monthly annuity for the Participant’s life than an
Individual Life Annuity.
 
6.2.4           Level Income Option:  The Level Income Option provides greater
monthly annuity payments prior the Participant’s 62nd birthday (determined in
accordance with Exhibit E-3 (effective February 1, 2006, determined in
accordance with the definition of Actuarial Equivalence in Article I)) and after
such birthday provides reduced monthly annuity payments in an amount which, when
added to the Primary Social Security Benefits which the Participant could elect
to receive, approximately equals the amount of the monthly annuity paid prior to
the Participant’s 62nd birthday.  A Participant who is entitled to an Early
Retirement Benefit under Section 3.2 and who elects to have such benefit
commence prior to age 62 may elect the Level Income Option, unless the Primary
Social Security Benefits which the Participant could elect to receive at age 62
would equal or exceed the amount of the monthly annuity payments prior to age 62
or unless the Participant is receiving Social Security disability
benefits.  Such election shall be subject to the approval of the Participant’s
spouse, given in accordance with the requirements for spousal consent under
Section 6.3.
 
6.2.5           Qualified Optional Survivor Annuity:  Effective for Plan Years
beginning on or after January 1, 2008, a Participant may elect a Qualified
Optional Survivor Annuity which is an immediate annuity for the life of the
Participant with a survivor annuity for the life of the Participant’s surviving
spouse that equals 75% of the amount of the annuity which is payable during the
joint lives of the Participant and the Participant’s spouse.
 
6.3           Election of Benefits
 
6.3.1           The Administrator shall provide each Participant with a written
notice containing the following information:
 
 
(a)
a general description of the normal form of benefit payable under the Plan;

 
 
(b)
the Participant’s right to make and the effect of an election to waive the
normal form of benefit;

 
 
(c)
the right of the Participant’s spouse not to consent to the Participant’s
election under Section 6.1;

 
 
(d)
the right of Participant to revoke such election, and the effect of such
revocation;

 
 
(e)
the optional forms of benefits available under the Plan; and

 
 
(f)
the Participant’s right to request in writing information on the particular
financial effect of an election by the Participant to receive an optional form
of benefit in lieu of the normal form of benefit.

 
 
28

--------------------------------------------------------------------------------

 
 
6.3.2           The notice under Section 6.3.1 shall be provided to the
Participant at each of the following times as shall be applicable to him:
 
 
(a)
not more than 90 (effective January 1, 2008, 180) days and not less than 30 days
after a Participant who is in the employ of the Company or an Affiliate gives
notice of the Participant’s intention to terminate employment and commence
receipt of the Participant’s retirement benefits under the Plan; or

 
 
(b)
not more than 90 (effective January 1, 2008, 180) days and not less than 30 days
prior to the attainment of age 65 of a Participant (whether or not the
Participant has terminated employment) who has not previously commenced
receiving retirement benefits.

 
The election period in Section 6.3.3 for a Participant who requests additional
information during the election period will be extended until 90 days after the
additional information is mailed or personally delivered.  Any such request
shall be made only within 90 days after the date the information described in
Section 6.3.1 is given to the Participant, and the Administrator shall not be
obligated to comply with more than one such request.  Any information provided
pursuant to this Section 6.3.2 will be given to the Participant within 30 days
after the date of the Participant’s request and will be based upon the estimated
benefits to which the Participant will be entitled as of the later of the first
day on which such benefits could commence or the last day of the Plan Year in
which the Participant’s request is received.  If a Participant files an election
(or revokes an election) pursuant to this Section 6.3 less than 60 days prior to
the Annuity Starting Date, such Participant’s initial payments may be delayed
for administrative reasons. In such event, the payments shall begin as soon as
practicable and shall be made retroactively to such date.  Notwithstanding the
above to the contrary, effective January 1, 2004, in the event a Participant
elects a Retroactive Annuity Starting Date as provided in Section 6.6, the
notice under 6.3.1 shall be provided to the Participant on or about the date
that the Participant files an election for a Retroactive Annuity Starting Date.
 
6.3.3           A Participant may make the election provided in Section 6.3 by
filing the prescribed form with the Administrator at any time during the
election period.  The election period shall begin 90 (effective January 1, 2008,
180) days prior to the Participant’s Annuity Starting Date.  Such election shall
be subject to the written consent of the Participant’s spouse, acknowledging the
effect of the election and witnessed by a Plan representative or a notary
public.  Such spousal consent shall not be required if the Participant
establishes to the satisfaction of the Administrator that the consent of the
spouse may not be obtained because there is no spouse or the spouse cannot be
located.  A spouse’s consent shall be irrevocable.  The election in Section 6.3
may be revoked or changed at any time during the election period but shall be
irrevocable thereafter.
 
 
29

--------------------------------------------------------------------------------

 
 
6.3.4           Notwithstanding Section 6.3.3:
 
 
(a)
distribution of benefits may commence less than 30 days after the notice
required pursuant to Section 6.3.1 is provided if:

 
 
(i)
the Participant elects to waive the requirement that notice be given at least 30
days prior to the Annuity Starting Date; and

 
 
(ii)
the distribution commences more than 7 days after such notice is provided.

 
 
(b)
The notice described in Section 6.3.1 may be provided after the Annuity Starting
Date, in which case the applicable election period shall not end before the 30th
day after the date on which such notice is provided, unless the Participant
elects to waive the 30-day notice requirements pursuant to Subsection (a) above.

 
6.3.5           Notwithstanding the foregoing provisions in Section 6.3,
effective January 1, 2004, a Participant may elect a Retroactive Annuity
Starting Date (as defined in Treas. Reg. 1.417(e)-1(b)(3)(iv)(B)), pursuant to
Section 6.6.  In the event that the notice information described in Section 6.3
is provided to the Participant after the Participant’s Annuity Starting Date (as
defined in Section 417(f)(2) of the Code) or Retroactive Annuity Starting Date,
the Participant shall have at least 30 days after the date the notification is
provided to make the election described in Section 6.3.  The Participant may
waive this 30 day period pursuant to the provisions of Section 6.3.4.
 
6.4           Joint Annuitants
 
A Participant who elects a joint and survivor’s annuity shall designate a Joint
Annuitant when making such an election.  A Participant may designate any
individual as the Joint Annuitant; provided, however, that the Joint Annuitant
shall be the Participant’s spouse unless the Participant’s spouse consents to
the designation of another individual in accordance with the requirements for
spousal consent under Section 6.3.3.  A designation of a Joint Annuitant may be
revoked or changed at any time during the applicable election period described
in Section 6.3.3 but shall become irrevocable thereafter.  If the Joint
Annuitant dies on or after the Annuity Starting Date the Participant shall
continue to receive the reduced monthly annuity.
 
6.5           FMC Participants and FMCTI Participants in Pay Status
 
Notwithstanding any provision in the Plan to the contrary, each FMC Participant
who had elected to receive and/or was receiving their normal retirement benefit,
early retirement benefit, deferred retirement benefit or termination benefit
under the FMC Plan and under the FMCTI Plan prior to the Effective Date shall on
and after the Effective Date continue to receive such benefits in the same form,
and in the same amount as such FMC Participant and/or, as applicable, FMC Joint
Annuitant, was receiving or would have received under the FMC Plan and the FMCTI
Plan prior to the Effective Date as if such benefits were paid by the FMC
Plan.  In addition, each FMC Beneficiary who was receiving benefits under the
FMC Plan and the FMCTI Plan on behalf of an FMC Participant prior to the
Effective Date shall continue to receive such benefits from this Plan after the
Effective Date in the same form and in the same amount as if such benefits were
paid by the FMC Plan.
 
 
30

--------------------------------------------------------------------------------

 
 
Notwithstanding any provision in the Plan to the contrary, each FMCTI
Participant who had elected to receive and/or was receiving their normal
retirement benefit, early retirement benefit, deferred retirement benefit or
termination benefit under the FMCTI Plan prior to the Effective Date shall on
and after the Effective Date continue to receive such benefits in the same form,
and in the same amount as such FMCTI Participant and/or, as applicable, FMCTI
Joint Annuitant, was receiving or would have received under the FMCTI Plan prior
to the Effective Date as if such benefits were paid by the FMCTI Plan.  In
addition, each FMCTI Beneficiary who was receiving benefits under the FMCTI Plan
on behalf of an FMCTI Participant prior to the Effective Date shall continue to
receive such benefits from this Plan after the Effective Date in the same form
and in the same amount as if such benefits were paid by the FMCTI Plan.
 
6.6           Election of Retroactive Annuity Starting Date
 
Effective January 1, 2004, a Participant may elect a “Retroactive Annuity
Starting Date” (as defined in Treas. Reg. 1.417(e)-1(b)(3)(iv)(B)), that occurs
on or before the date the notice information described in Section 6.3 is
provided to the Participant, provided the following conditions are satisfied:
 
 
(a)
The Participant’s spouse (including an alternate payee who is treated as the
spouse under a qualified domestic relations order), determined as if the date
distributions commence were the Participant’s Annuity Starting Date (as defined
in Section 417(f)(2) of the Code), consents to the Participant’s election of a
Retroactive Annuity Starting Date.  The spousal consent requirement of this
Section 6.6(a) is satisfied if such consent satisfies the conditions of Section
6.3.3 above.

 
 
(b)
If the date distribution commences is more than 12 months from the Retroactive
Annuity Starting Date, the distribution provided based on the Retroactive
Annuity Starting Date shall satisfy Section 415 of the Code as though the date
distribution commences is substituted for the annuity starting date for all
purposes, including for purposes of determining the applicable interest rate and
applicable mortality table (as defined in Article I).

 
 
(c)
If the distribution is payable as a lump sum, the distribution amount shall not
be less than the present value of the Participant’s accrued benefit, determined
(i) using the applicable mortality table and applicable interest rate as of the
distribution date or (ii) using the applicable mortality table and applicable
interest rate as of the Participant’s Retroactive Annuity Starting Date.  For
purposes of this paragraph (c) applicable mortality table and applicable
interest rate are defined in Article I.

 
If a Participant elects a Retroactive Annuity Starting Date the following
provisions shall apply:
 
 
(a)
future periodic payments shall be the same as the future periodic payments, if
any, that would have been paid with respect  to the Participant had payments
actually commenced on the Retroactive Annuity Starting Date;

 
 
31

--------------------------------------------------------------------------------

 
 
 
(b)
the Participant shall receive a make-up payment to reflect any missed payment or
payments for the period from the Retroactive Annuity Starting Date to the date
of actual make-up payment (with appropriate adjustment for interest from the
date the missed payment or payments would have been made to the date of the
actual make-up payment);

 
 
(c)
the benefit determined as of the Retroactive Annuity Starting Date shall satisfy
Section 417(e)(3) of the Code, if applicable, and Section 415 with the
applicable interest rate and applicable mortality table (as defined in Article
I) determined as of that date; and the Retroactive Annuity Starting Date shall
not precede the date the Participant could have otherwise started receiving
benefits under the Plan.

 
ARTICLE VII

 
Survivor’s Benefits
 
7.1           Preretirement Survivor’s Benefit
 
7.1.1           Eligibility:  If a Participant who continues to be employed by
the Company at any time on or after attaining age 55 and 10 Years of Credited
Service dies (whether or not so employed on the date of death) before the
Annuity Starting Date, then such Participant’s surviving Joint Annuitant (if
any) shall be entitled to receive a survivor’s benefit for life, determined
under Section 7.2.  Payment of such benefit shall commence as of the first day
of the month coincident with or next following the date of the Participant’s
death.
 
7.1.2           Amount of Preretirement Survivor’s Benefit:  The preretirement
survivor’s benefit under this Section 7.1 shall be computed as follows:
 
 
(a)
If the Participant’s Period of Service has not terminated before the
Participant’s death, the survivor’s benefit shall be equal to the benefit which
would have been paid to the Participant’s Joint Annuitant if the Participant’s
Period of Service had terminated on the date of death, benefits in the form of a
50% Joint and Survivor’s Annuity commenced as of the first day of the next
following month, and the Participant died on such day.

 
 
(b)
If the Participant’s Period of Service has terminated before the Participant’s
death but the Participant has deferred the commencement of the Early Retirement
Benefit, the survivor’s benefit shall be equal to the benefit which the
Participant’s Joint Annuitant would have been paid if the Participant had
elected a 50% Joint and Survivor’s benefit commencing as of the first day of the
month next following the date of the Participant’s death.

 
 
(c)
The survivor’s benefit payable pursuant to this Section 7.1.2 shall exclude any
retirement benefit based upon Employee Contributions and Interest (which will be
refunded upon the Participant’s death, to the extent provided in Article V).

 
 
32

--------------------------------------------------------------------------------

 
 
7.1.3           Designation of Joint Annuitant Other Than Spouse:  A participant
may elect at any time during the Election Period (as defined in Section 7.1.5)
to waive the Preretirement Survivor Annuity and to revoke any such election at
any time during the Election Period.  Any election by a Participant to waive the
Preretirement Survivor Annuity shall not take effect unless the Participant’s
spouse consents in writing to such election, such consent acknowledges the
effect of such an election and the consent is witnessed by a representative of
the Plan or a notary public, unless the Participant establishes to the
satisfaction of the Committee that such consent may not be obtained because
there is no spouse, the spouse cannot be located or because of such other
circumstances as the Secretary of the Treasury may by regulations
prescribe.  The consent by a spouse shall be irrevocable and shall be effective
only with respect to that spouse.
 
7.1.4           Explanation of Preretirement Survivor’s Benefit:  The Committee
shall provide each Participant with a written explanation with respect to the
Preretirement Survivor Annuity as soon as administratively feasible after the
Participant attains age 55. The explanation shall include:
 
 
(a)
the terms and conditions of the Preretirement Survivor Annuity,

 
 
(b)
the Participant’s right to make, and the effect of, an election to waive the
Preretirement Survivor Annuity,

 
 
(c)
the rights of the Participant’s spouse in connection therewith, and

 
 
(d)
the right to make, and the effect of, the revocation of an election to waive the
Preretirement Survivor Annuity.

 
7.1.5           Election Period:  For purposes of this Section 7.1.5, the term
“Election Period” means the period that begins on the Participant’s 55th
birthday and ends on the date of the Participant’s death.
 
7.2           Surviving Spouse’s Benefit
 
If a Participant who has 5 or more Years of Vesting Service but does not meet
the requirements for the preretirement survivor’s benefit under Section 7.1 dies
before the Annuity Starting Date, then such Participant’s surviving spouse (if
any) shall be entitled to receive a survivor’s benefit for life. The amount of
such survivor’s benefit shall be determined pursuant to Section 4.2 based upon
the Participant’s age and Years of Credited Service on the date of the
Participant’s death and paid in the form of a 50% Joint and Survivor’s Annuity
as if the Participant had died on the date such benefits commenced. The
survivor’s benefit payable pursuant to this Section 7.2 shall exclude any
retirement benefit based upon Employee Contributions and Interest (which will be
refunded upon the Participant’s death to the extent provided in Article V).
Payment of the survivor’s benefit shall commence on the first day of the month
coincident with or next following the later of the Participant’s 55th birthday
or his death, unless the Participant’s spouse elects to commence payment of
benefits as of the first day of any subsequent month, but not later than the
Participant’s Normal Retirement Date.
 
 
33

--------------------------------------------------------------------------------

 
 
7.3           Certain Former Employees
 
FMC Participants who have 10 Years of Vesting Service but who have not been
credited with an Hour of Service on or after August 23, 1984 and are not
receiving benefits on that date shall be entitled to elect survivor’s benefits
only as follows:
 
 
(a)
If the FMC Participant was credited with an Hour of Service under the FMC Plan
or a predecessor plan on or after September 2, 1974, but is not otherwise
credited with an Hour of Service in a Plan Year beginning on or after January 1,
1976, under the FMC Plan, the FMCTI Plan or this Plan, the Participant shall be
afforded an opportunity to elect payment of benefits in the form of a 50% Joint
and Survivor’s Annuity.

 
 
(b)
If the Participant is credited with an Hour of Service under this Plan, the
FMCTI Plan, the FMC Plan or a predecessor plan in a Plan Year beginning after
December 31, 1975, the Participant shall be afforded the opportunity to elect a
Surviving Spouse’s Benefit under Section 7.2.

 
ARTICLE VIII

 
Fiduciaries
 
8.1           Named Fiduciaries
 
8.1.1           The Company is the Plan sponsor and a “named fiduciary” with
respect to control over and management of the Plan’s assets only to the extent
that it (a) shall appoint the members of the Committee which administers the
Plan at the Administrator’s direction; (b) shall delegate its authorities and
duties as “plan administrator,” as defined under ERISA, to the Committee; and
(c) shall continually monitor the performance of the Committee.
 
8.1.2           The Company, as Administrator, and the Committee, which
administers the Plan at the Administrator’s direction, are “named fiduciaries”
of the Plan, as that term is defined in ERISA Section 402(a)(2), with authority
to control and manage the operation and administration of the Plan.  The
Administrator is also the “administrator” and “plan administrator” of the Plan,
as those terms are defined in ERISA Section 3(16)(A) and Code Section 414(g),
respectively.
 
8.1.3           The Trustee is a “named fiduciary” of the Plan, as that term is
defined in ERISA Section 402(a)(2), with authority to manage and control all
Trust assets, except to the extent that authority is delegated to an Investment
Manager or to the extent the Administrator or the Committee directs the
allocation of Trust assets among general investment categories.
 
8.1.4           The Company, the Administrator, and the Trustee are the only
named fiduciaries of the Plan.
 
 
34

--------------------------------------------------------------------------------

 
 
8.2           Employment of Advisers
 
A named fiduciary, and any fiduciary appointed by a named fiduciary, may employ
one or more persons to render advice regarding any of the named fiduciary’s or
fiduciary’s responsibilities under the Plan.
 
8.3           Multiple Fiduciary Capacities
 
Any named fiduciary and any other fiduciary may serve in more than one fiduciary
capacity with respect to the Plan.
 
8.4           Payment of Expenses
 
All Plan expenses, including expenses of the Administrator, the Committee, the
Trustee, any Investment Manager and any insurance company, will be paid by the
Trust Fund, unless a Participating Employer elects to pay some or all of those
expenses.
 
8.5           Indemnification
 
To the extent not prohibited by state or federal law, each Participating
Employer agrees to, and will indemnify and save harmless the Administrator, any
past, present, additional or replacement member of the Committee, and any other
employee, officer or director of that Participating Employer, from all claims
for liability, loss, damage (including payment of expenses to defend against any
such claim) fees, fines, taxes, interest, penalties and expenses which result
from any exercise or failure to exercise any responsibilities with respect to
the Plan, other than willful misconduct or willful failure to act.
 
ARTICLE IX

 
Plan Administration
 
9.1           Powers, Duties and Responsibilities of the Administrator and the
Committee
 
9.1.1           The Administrator and the Committee have full discretion and
power to construe the Plan and to determine all questions of fact or
interpretation that may arise under it. Interpretation of the Plan or
determination of questions of fact regarding the Plan by the Administrator or
the Committee will be conclusively binding on all persons interested in the
Plan.
 
9.1.2           The Administrator and the Committee have the power to promulgate
such rules and procedures, to maintain or cause to be maintained such records,
and to issue such forms as they deem necessary or proper to administer the Plan.
 
9.1.3           Subject to the terms of the Plan, the Administrator and/or the
Committee will determine the time and manner in which all elections authorized
by the Plan must be made or revoked.
 
9.1.4           The Administrator and the Committee have all the rights, powers,
duties and obligations granted or imposed upon them elsewhere in the Plan.
 
 
35

--------------------------------------------------------------------------------

 
 
9.1.5           The Administrator and the Committee have the power to do all
other acts in the judgment of the Administrator or Committee necessary or
desirable for the proper and advantageous administration of the Plan.
 
9.1.6           The Administrator and the Committee will exercise all
responsibilities in a uniform and nondiscriminatory manner.
 
9.2           Delegation of Administration Responsibilities
 
The Administrator and the Committee may designate by written instrument one or
more actuaries, accountants or consultants as fiduciaries to carry out, where
appropriate, their administrative responsibilities, including their fiduciary
duties.  The Committee may from time to time allocate or delegate to any
subcommittee, member of the Committee and others, not necessarily employees of
the Company, any of its duties relative to compliance with ERISA, administration
of the Plan and other related matters, including those involving the exercise of
discretion.  The Company’s duties and responsibilities under the Plan shall be
carried out by its directors, officers and employees, acting on behalf of and in
the name of the Company in their capacities as directors, officers and
employees, and not as individual fiduciaries.  No director, officer nor employee
of the Company shall be a fiduciary with respect to the Plan unless he or she is
specifically so designated and expressly accepts such designation.
 
9.3           Committee Members
 
The Committee shall consist of not less than three people, who need not be
directors, and shall be appointed by the Board of Directors of the Company.  Any
Committee member may resign and the Board of Directors may remove any Committee
member, with or without cause, at any time.  A majority of the members of the
Committee shall constitute a quorum for the transaction of business and the act
of a majority of the Committee members at a meeting at which a quorum is present
shall be the act of the Committee.  The Committee can act by written consent
signed by all of its members.  Any members of the Committee who are Employees
shall not receive compensation for their services for the Committee.  No
Committee member shall be entitled to act on or decide any matter relating
solely to his or her status as a Participant.
 
ARTICLE X
 
Funding of the Plan
 
10.1         Appointment of Trustee
 
The Committee or its authorized delegatee will appoint the Trustee and either
may remove it.  The Trustee accepts its appointment by executing the Trust
Agreement.  A Trustee will be subject to direction by the Committee or its
authorized delegatee or, to the extent specified by the Company, by an
Investment Manager, and will have the degree of discretion to manage and control
Plan assets specified in the Trust Agreement.  Neither the Company nor any other
Plan fiduciary will be liable for any act or omission to act of a Trustee, as to
duties delegated to the Trustee.
 
 
36

--------------------------------------------------------------------------------

 
 
10.2         Actuarial Cost Method
 
The Committee or its authorized delegatee shall determine the actuarial cost
method to be used in determining costs and liabilities under the Plan pursuant
to Section 301 et seq., of ERISA, and Section 412 of the Code.  The Committee or
its authorized delegatee shall review such actuarial cost method from time to
time, and if it determines from review that such method is no longer
appropriate, then it shall petition the Secretary of the Treasury for approval
of a change of actuarial cost method.
 
10.3         Cost of the Plan
 
Annually the Committee or its authorized delegatee shall determine the normal
cost of the Plan for the Plan Year and the amount (if any) of the unfunded past
service cost on the basis of the actuarial cost method established for the Plan
using actuarial assumptions which, in the aggregate, are reasonable.  The
Committee or its authorized delegatee shall also determine the contributions
required to be made for each Plan Year by the Participating Employers in order
to satisfy the minimum funding standard (or alternative minimum funding
standard) for such Plan Year determined pursuant to Sections 302 through 305 of
ERISA and Section 412 of the Code.
 
10.4         Funding Policy
 
The Participating Employers shall cause contributions to be made to the Plan for
each Plan Year in the amount necessary to satisfy the minimum funding standard
(or alternative minimum funding standard) for such Plan Year; provided, however,
that this obligation shall cease when the Plan is terminated.  In the case of a
partial termination of the Plan, this obligation shall cease with respect to
those Participants, Joint Annuitants and Beneficiaries who are affected by such
partial termination.  Each contribution is conditioned upon its deductibility
under Section 404 of the Code and shall be returned to the Participating
Employers within one year after the disallowance of the deduction (to the extent
disallowed).  Upon the Company’s written request, a contribution that was made
by a mistake of fact shall be returned to the Participating Employer within one
year after the payment of the contribution.
 
10.5         Cash Needs of the Plan
 
The Committee or its authorized delegatee from time to time shall estimate the
benefits and administrative expenses to be paid out of the Plan during the
period for which the estimate is made and shall also estimate the contributions
to be made to the Plan during such period by the Participating Employers.  The
Committee or its authorized delegatee shall inform the Trustees of the estimated
cash needs of and contributions to the Plan during the period for which such
estimates are made. Such estimates shall be made on an annual, quarterly,
monthly or other basis, as the Committee shall determine.
 
10.6         Public Accountant
 
The Committee or its authorized delegatee shall engage an independent qualified
public accountant to conduct such examinations and to render such opinions as
may be required by Section 103(a)(3) of ERISA.  The Committee or its authorized
delegatee in its discretion may remove and discharge the person so engaged, but
in such case it shall engage a successor independent qualified public accountant
to perform such examinations and to render such opinions.
 
 
37

--------------------------------------------------------------------------------

 
 
10.7         Enrolled Actuary
 
The Committee or its authorized delegatee shall engage an enrolled actuary to
prepare the actuarial statement described in Section 103(d) of ERISA and to
render the opinion described in Section 103(a)(4) of ERISA.  The Committee or
its authorized delegatee in its discretion may remove and discharge the person
so engaged, but in such event it shall engage a successor enrolled actuary to
perform such examination and render such opinion.
 
10.8         Basis of Payments to the Plan
 
All contributions to the Plan shall be made by the Participating Employers, and
no contributions shall be required of or permitted by Participants. From time to
time the Participating Employers shall make such contributions to the Plan as
the Company determines to be necessary or desirable in order to fund the
benefits provided by the Plan, and any expenses thereof which are paid out of
the Trust Fund and in order to carry out the obligations of the Participating
Employers set forth in Section 10.3.  All contributions to the Plan shall be
held by the Trustee in accordance with the Trust Agreement.
 
10.9         Basis of Payments from the Plan
 
All benefits payable under the Plan shall be paid by the Trustee out of the
Trust Fund pursuant to the directions of the Administrator or the Committee and
the terms of the Trust Agreement.  The Trustee shall pay all proper expenses of
the Plan and the Trust Fund out of the Trust Fund, except to the extent paid by
the Participating Employers.
 
10.10        Funding Based Benefit Restrictions
 
This Section 10.10 shall apply to Plan Years beginning on or after January 1,
2008.  Notwithstanding anything in this Section 10.10 to the contrary, Section
436 of the Code, applicable U.S. Department of Treasury regulations and other
IRS guidance promulgated under or with respect to Section 436 of the Code shall
be incorporated herein by reference.
 
 
(a)
Unpredictable Contingent Event Benefits

 
 
(1)
In General. If a Participant is entitled to an “unpredictable contingent event
benefit” during any Plan Year, then such benefit may not be provided if the
“adjusted funding target attainment percentage” for such Plan Year: (A) is less
than sixty percent (60%); or (B) would be less than sixty percent (60%) percent
taking into account such event.

 
 
(2)
Exception. Section 10.10(a)(1) shall not apply with respect to any Plan Year,
effective as of the first day of the Plan Year, upon payment by the
Participating Employer of a contribution (in addition to any minimum required
contribution under Section 430 of the Code) equal to:

 
 
38

--------------------------------------------------------------------------------

 
 
 
(A)
in the case of Section 10.10(a)(1)(A) above, the amount of the increase in the
funding target of the Plan (under Section 430 of the Code) for the Plan Year
that is attributable to the unpredictable contingent event; and

 
 
(B)
in the case of Section 10.10(a)(1)(B) above, the amount sufficient to result in
an adjusted funding target attainment percentage of sixty percent (60%).

 
 
(3)
Unpredictable contingent event benefit defined. For purposes of this Section
10.10, the term “unpredictable contingent event benefit” means any benefit
payable solely by reason of:

 
 
(A)
a plant shutdown (or similar event, as determined by the Secretary of the U.S.
Department of Treasury), or

 
 
(B)
an event other than death, disability, the attainment of any age, performance of
any service, or receipt of any compensation.

 
 
(b)
Limitations on Plan Amendments Increasing Benefits Liability

 
 
(1)
In general. No amendment which has the effect of increasing liabilities of the
Plan by reason of increases in benefits, establishment of new benefits, changing
the rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable may take effect during any Plan Year if the “adjusted funding
target attainment percentage” for such Plan Year is:

 
 
(A)
less than eighty percent (80%), or

 
 
(B)
would be less than eighty percent (80%) taking into account such amendment.

 
 
(2)
Exception. Section 10.10(b)(1) above shall cease to apply with respect to any
Plan Year, effective as of the first day of the Plan Year (or if later, the
effective date of the amendment), upon payment by the Participating Employer of
a contribution (in addition to any minimum required contribution under Section
430 of the Code) equal to:

 
 
(A)
in the case of Section 10.10(b)(1)(A) above, the amount of the increase in the
funding target of the Plan (under Section 430 of the Code) for the Plan Year
attributable to the amendment, and

 
 
(B)
in the case of Section 10.10(b)(1)(B) above, the amount sufficient to result in
an “adjusted funding target attainment percentage” of eighty percent (80%).

 
 
39

--------------------------------------------------------------------------------

 
 
 
(3)
Exception for certain benefit increases. Section 10.10(b)(1) shall not apply to
any amendment which provides for an increase in benefits under a formula which
is not based on a Participant’s compensation, but only if the rate of such
increase is not in excess of the contemporaneous rate of increase in average
wages of Participants covered by the amendment.

 
 
(c)
Limitations on Accelerated Benefit Distributions

 
 
(1)
Funding percentage less than sixty percent (60%). If the Plan’s “adjusted
funding target attainment percentage” for a Plan Year is less than sixty percent
(60%), then the Plan may not pay any “prohibited payment” after the valuation
date for the Plan Year.

 
 
(2)
Bankruptcy. During any period in which the Participating Employer is a debtor in
a case under Title 11, United States Code, or similar Federal or State law, the
Plan may not pay any “prohibited payment.” The preceding sentence shall not
apply on or after the date on which the enrolled actuary of the Plan certifies
that the “adjusted funding target attainment percentage” of the Plan is not less
than one hundred percent (100%).

 
 
(3)
Limited payment if percentage at least sixty percent (60%) but less than eighty
percent (80%) percent.

 
 
(A)
In general. If the Plan’s “adjusted funding target attainment percentage” for a
Plan Year is sixty percent (60%) or greater but less than eighty percent (80%),
then the Plan may not pay any “prohibited payment” after the valuation date for
the Plan Year to the extent the amount of the payment exceeds the lesser of:

 
 
(i)
fifty percent (50%) of the amount of the payment which could be made without
regard to this subsection, or

 
 
(ii)
the present value (determined under guidance prescribed by the Pension Benefit
Guaranty Corporation, using the interest and mortality assumptions under Section
417(e) of the Code) of the maximum guarantee with respect to the Participant
under ERISA Section 4022.

 
 
(B)
One-time application.

 
 
(i)
In general. Only one “prohibited payment” meeting the requirements of Section
10.10(c)(3) may be made with respect to any Participant during any period of
consecutive Plan Years to which the limitations under either Section
10.10(c)(1), (2) or (3) applies.

 
 
40

--------------------------------------------------------------------------------

 
 
 
(ii)
Treatment of Beneficiaries. For purposes of this subparagraph, a Participant and
any Beneficiary (including an alternate payee, as defined in Section 414(p)(8)
of the Code) shall be treated as one Participant. If the accrued benefit of a
Participant is allocated to such an alternate payee and one or more other
persons, the amount under Section 10.10(c)(3)(A) shall be allocated among such
persons in the same manner as the accrued benefit is allocated unless the
qualified domestic relations order (as defined in Section 414(p)(1)(A) of the
Code) provides otherwise.

 
 
(4)
Exception. This subsection shall not apply for any Plan Year if the terms of the
Plan (as in effect for the period beginning on September 1, 2005, and ending
with such Plan Year) provide for no benefit accruals with respect to any
Participant during such period.

 
 
(5)
“Prohibited payment.” For purposes of this subsection, the term “prohibited
payment” means:

 
 
(A)
any payment, in excess of the monthly amount paid under a single life annuity
(plus any Social Security supplements described in the last sentence of Section
411(a)(9) of the Code), to a Participant or Beneficiary whose Annuity Starting
Date occurs during any period in which a limitation under Section 10.10(c)(1) or
(2) is in effect,

 
 
(B)
any payment for the purchase of an irrevocable commitment from an insurer to pay
benefits, and

 
 
(C)
any other payment specified by the Secretary of the U.S. Department of Treasury
by U.S. Department of Treasury regulations.

 
Such term shall not include the payment of a benefit which under Section
411(a)(11) of the Code may be immediately distributed without the consent of the
Participant.
 
 
(d)
Benefit Accrual Limits for Plans with Severe Funding Shortfalls

 
 
41

--------------------------------------------------------------------------------

 
 
 
(1)
In general. If the Plan’s “adjusted funding target attainment percentage” for a
Plan Year is less than sixty percent (60%), benefit accruals under the Plan
shall cease as of the valuation date for the Plan Year.

 
 
(2)
Exception. Section 10.10(d)(1) shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the
Participating Employer of a contribution (in addition to any minimum required
contribution under Section 430 of the Code) equal to the amount sufficient to
result in an “adjusted funding target attainment percentage” of sixty percent
(60%).

 
 
(3)
Temporary modification of limitation. In the case of the first Plan Year
beginning during the period beginning on October 1, 2008, and ending on
September 30, 2009, the provisions of Section 10.10(d)(1) above shall be applied
by substituting the Plan’s “adjusted funding target attainment percentage” for
the preceding Plan Year for such percentage for such Plan Year, but only if the
“adjusted funding target attainment percentage” for the preceding year is
greater.

 
 
(e)
Contributions Required to Avoid Benefit Limitations

 
 
(1)
Security may be provided:

 
 
(A)
In general. For purposes of this section, the “adjusted funding target
attainment percentage” shall be determined by treating as an asset of the Plan
any security provided by the Participating Employer in a form meeting the
requirements of Section 10.10(e)(1)(B).

 
 
(B)
Form of security. The security required under Section 10.10(e)(1)(A) shall
consist of:

 
 
(i)
a bond issued by a corporate surety company that is an acceptable surety for
purposes of ERISA Section 412,

 
 
(ii)
cash, or United States obligations which mature in three (3) years or less, held
in escrow by a bank or similar financial institution, or

 
 
(iii)
such other form of security as is satisfactory to the Secretary of the U.S.
Department of Treasury and the parties involved.

 
 
42

--------------------------------------------------------------------------------

 
 
(C)
Enforcement. Any security provided under Section 10.10(e)(1)(A) may be perfected
and enforced at any time after the earlier of:

 
 
(i)
the date on which the Plan terminates,

 
 
(ii)
if there is a failure to make a payment of the minimum required contribution for
any Plan Year beginning after the security is provided, the due date for the
payment under Section 430(j) of the Code, or

 
 
(iii)
if the “adjusted funding target attainment percentage” is less than sixty
percent (60%) for a consecutive period of 7 years, the valuation date for the
last year in the period.

 
 
(D)
Release of security. The security shall be released (and any amounts thereunder
shall be refunded together with any interest accrued thereon) at such time as
the Secretary of the U.S. Department of Treasury may prescribe in U.S.
Department of Treasury regulations, including U.S. Department of Treasury
regulations for partial releases of the security by reason of increases in the
“adjusted funding target attainment percentage.”

 
 
(2)
Prefunding balance or funding standard carryover balance may not be used. No
prefunding balance or funding standard carryover balance under Section 430(f) of
the Code may be used under Section 10.10(a), (b), or (d) to satisfy any payment
a Participating Employer may make under any such subsection to avoid or
terminate the application of any limitation under such subsection.

 
 
(3)
Deemed reduction of funding balances:

 
 
(A)
In general. Subject to Section 10.10(e)(3)(C), in any case in which a benefit
limitation under Section 10.10(a), (b), (c), or (d) would (but for this
subparagraph and determined without regard to Section 10.10(a)(2), (b)(2), or
(d)(2)) apply to such Plan for the Plan Year, the Participating Employer shall
be treated for purposes of this title as having made an election under Section
430(f) of the Code to reduce the prefunding balance or funding standard
carryover balance by such amount as is necessary for such benefit limitation to
not apply to the Plan for such Plan Year.

 
 
43

--------------------------------------------------------------------------------

 
 
 
(B)
Exception for insufficient funding balances. Section 10.10(e)(3)(A) shall not
apply with respect to a benefit limitation for any Plan Year if the application
of Section 10.10(e)(3)(A) would not result in the benefit limitation not
applying for such Plan Year.

 
 
(C)
Restrictions of certain rules to collectively bargained plans.  With respect to
any benefit limitation under Section 10.10(a), (b) or (d), Section
10.10(e)(3)(A) shall only apply in the case of a plan maintained pursuant to one
or more collectively bargained agreements between employer representatives and
one or more employers.

 
 
(f)
Presumed Underfunding for Purposes of Benefit Limitations

 
 
(1)
Presumption of continued underfunding. In any case in which a benefit limitation
under Section 10.10(a), (b), (c), or (d) has been applied to a Plan with respect
to the Plan Year preceding the current Plan Year, the “adjusted funding target
attainment percentage” of the Plan for the current Plan Year shall be presumed
to be equal to the “adjusted funding target attainment percentage” of the Plan
for the preceding Plan Year until the enrolled actuary of the Plan certifies the
actual “adjusted funding target attainment percentage” of the Plan for the
current Plan Year.

 
 
(2)
Presumption of underfunding after 10th month. In any case in which no
certification of the “adjusted funding target attainment percentage” for the
current Plan Year is made with respect to the Plan before the first day of the
10th month of such year, for purposes of Sections 10.10(a), (b), (c), and (d),
such first day shall be deemed, for purposes of such subsection, to be the
valuation date of the Plan for the current Plan Year and the Plan’s “adjusted
funding target attainment percentage” shall be conclusively presumed to be less
than sixty percent (60%) as of such first day.

 
 
(3)
Presumption of underfunding after 4th month for nearly underfunded plans. In any
case in which:

 
 
(A)
a benefit limitation under Section 10.10(a), (b), (c), or (d) did not apply to a
Plan with respect to the Plan Year preceding the current Plan Year, but the
“adjusted funding target attainment percentage” of the Plan for such preceding
Plan Year was not more than ten (10) percentage points greater than the
percentage which would have caused such subsection to apply to the Plan with
respect to such preceding Plan Year, and

 
 
44

--------------------------------------------------------------------------------

 
 
 
(B)
as of the first day of the 4th month of the current Plan Year, the enrolled
actuary of the Plan has not certified the actual “adjusted funding target
attainment percentage” of the Plan for the current Plan Year, until the enrolled
actuary so certifies, such first day shall be deemed, for purposes of such
subsection, to be the valuation date of the Plan for the current Plan Year and
the “adjusted funding target attainment percentage” of the Plan as of such first
day shall, for purposes of such subsection, be presumed to be equal to ten (10)
percentage points less than the “adjusted funding target attainment percentage”
of the Plan for such preceding Plan Year.

 
 
(g)
Treatment of Plan as of Close of Prohibited or Cessation Period. The following
provisions apply for purposes of applying this Section.

 
 
(1)
Operation of Plan after period. Payments and accruals will resume effective as
of the day following the close of the period for which any limitation of payment
or accrual of benefits under Section 10.10(e) or (f) applies.

 
 
(2)
Treatment of affected benefits. Nothing in this subsection shall be construed as
affecting the Plan’s treatment of benefits which would have been paid or accrued
but for this Section.

 
 
(h)
Definitions.

 
 
(1)
The term “funding target attainment percentage” has the same meaning given such
term by Section 430(d)(2) of the Code, except as otherwise provided herein.
However, in the case of Plan Years beginning in 2008, the “funding target
attainment percentage” for the preceding Plan Year may be determined using such
methods of estimation as the Secretary of the U.S. Department of Treasury may
provide.

 
 
(2)
The term “adjusted funding target attainment percentage” means the “funding
target attainment percentage” which is determined under Section 10.10(h)(1) by
increasing each of the amounts under subparagraphs (A) and (B) of Section
430(d)(2) of the Code by the aggregate amount of purchases of annuities for
employees other than highly compensated employees (as defined in Code Section
414(q)) which were made by the Plan during the preceding two (2) Plan Years.

 
 
(3)
Application to plans which are fully funded without regard to reductions for
funding balances.

 
 
45

--------------------------------------------------------------------------------

 
 
 
(A)
In general. In the case of a Plan for any Plan Year, if the “funding target
attainment percentage” is one hundred percent (100%) or more (determined and
without regard to the reduction in the value of assets under Section 430(f)(4)
of the Code), the “funding target attainment percentage” for purposes of
Sections 10.10(h)(1) and (2) shall be determined without regard to such
reduction.

 
 
(B)
Transition rule. Section 10.10(h)(3)(A) shall be applied to Plan Years beginning
after 2007 and before 2011 by substituting for “one hundred percent (100%)” the
applicable percentage determined in accordance with the following table:

 
In the case of a Plan Year beginning in calendar year:
The applicable percentage is:
2008
92%
2009
94%
2010
96%

 
(C)
Section 10.10(h)(3)(B) shall not apply with respect to any Plan Year beginning
after 2008 unless the “funding target attainment percentage” (determined without
regard to the reduction in the value of assets under Section 430(f)(4) of the
Code) of the Plan for each preceding Plan Year beginning after 2007 was not less
than the applicable percentage with respect to such preceding Plan Year
determined under Section 10.10(h)(3(B).

 
 
(i)
Compliance with Section 436 of the Code.  The provisions of this Section 10.10
shall be interpreted in a manner consistent with Section 436 of the Code,
applicable U.S. Department of Treasury regulations and other IRS guidance
promulgated under or with respect to Section 436 of the Code and, as stated
above, such regulations and guidance, together with Section 436 of the Code, are
incorporated herein by reference.

 
ARTICLE XI
 
Plan Amendment or Termination
 
11.1         Plan Amendment or Termination
 
The Company may amend, modify or terminate the Plan at any time by resolution of
the Board or by resolution of or other action recorded in the minutes of the
Administrator or the Committee. Execution and delivery by the Chairman of the
Board, the President, any Vice President of the Company or the Committee of an
amendment to the Plan is conclusive evidence of the amendment, modification or
termination.
 
 
46

--------------------------------------------------------------------------------

 
 
11.2         Limitations on Plan Amendment
 
No Plan amendment can:
 
 
(a)
authorize any part of the Trust Fund to be used for, or diverted to, purposes
other than the exclusive benefit of Participants or their Joint Annuitants and
Beneficiaries;

 
 
(b)
decrease the accrued benefits of any Participant or his or her Joint Annuitant
or Beneficiary under the Plan; or

 
 
(c)
except to the extent permitted by law, eliminate or reduce an early retirement
benefit or retirement-type subsidy (as defined in Code Section 411) or an
optional form of benefit with respect to service prior to the date the amendment
is adopted or effective, whichever is later.

 
11.3         Effect of Plan Termination
 
Upon termination of the Plan, each Participant’s rights to benefits accrued
hereunder shall be vested and nonforfeitable, and the Trust shall continue until
the Trust Fund has been distributed as provided in Section 11.4.  Any other
provision hereof notwithstanding, the Participating Employers shall have no
obligation to continue making contributions to the Plan after termination of the
Plan.  Except as otherwise provided in ERISA, neither the Participating
Employers nor any other person shall have any liability or obligation to provide
benefits hereunder after such termination in excess of the value of the Trust
Fund.  Upon such termination, Participants, Joint Annuitants, and Beneficiaries
shall obtain benefits solely from the Trust Fund.  Upon partial termination of
the Plan, this Section 11.3 shall apply only with respect to such Participants,
Joint Annuitants and Beneficiaries as are affected by such partial termination.
 
11.4         Allocation of Trust Fund on Termination
 
On termination of the Plan, the Trust Fund shall be allocated by the
Administrator on an actuarial basis among Participants, Joint Annuitants and
Beneficiaries in the manner prescribed by Section 4044 of ERISA.  Any residual
assets of the Trust Fund remaining after such allocation shall be distributed to
the Company if (a) all liabilities of the Plan to Participants, Joint Annuitants
and Beneficiaries have been satisfied and (b) such a distribution does not
contravene any provision of law.  The foregoing notwithstanding, if any
remaining assets of the Plan are attributable to Employee Contributions, such
assets shall be equitably distributed to the FMC Participants who made such
contributions (or to their Beneficiaries) in accordance with their rate of
contribution.  The benefit of any highly compensated employee or former employee
(determined in accordance with section 414(g) of the Code and regulations
thereunder) shall be limited to a benefit that is nondiscriminatory under
section 401(a)(4) of the Code.  In the event of a partial termination of the
Plan, the Administrator shall arrange for the division of the Trust Fund, on a
nondiscriminatory basis to the extent required by section 401 of the Code, into
the portion attributable to those Participants, Joint Annuitants and
Beneficiaries who are not affected by such partial termination and the portion
attributable to such persons who are so affected.  The portion of the Trust Fund
attributable to persons who are so affected shall be allocated in the manner
prescribed by section 4044 of ERISA.
 
 
47

--------------------------------------------------------------------------------

 
 
ARTICLE XII

 
Miscellaneous Provisions
 
12.1         Subsequent Changes
 
All benefits to which any Participant, Joint Annuitant, or Beneficiary may be
entitled hereunder shall be determined under the Plan in effect when the
Participant ceases to be an Eligible Employee (or under the FMC Plan, as of the
date each FMC Participant who is not an Employee ceased being an eligible
employee under the FMC Plan or the FMCTI Plan) (or under the FMCTI Plan, as of
the date each FMCTI Participant who is not an Employee under the FMCTI Plan)
ceased being an eligible employee under the and shall not be affected by any
subsequent change in the provisions of the Plan, unless the Participant again
becomes an Eligible Employee.
 
12.2         Plan Mergers
 
The Plan shall not be merged or consolidated with any other plan, and no assets
or liabilities of the Plan shall be transferred to any other plan, unless each
Participant would receive a benefit immediately after such merger, consolidation
or transfer (if the Plan then terminated) which is equal to or greater than the
benefit such Participant would have been entitled to receive immediately before
such merger, consolidation or transfer (if the Plan had then been
terminated).  A list of plans which were merged into the FMC Plan since May 27,
1994, whose assets were transferred to the FMCTI Plan in connection with the FTI
Spinoff and whose assets were transferred to this Plan in connection with the
JBT Spinoff is attached hereto and made a part hereof as Exhibit C.
 
12.3         No Assignment of Property Rights
 
The interest or property rights of any person in the Plan, in the Trust Fund or
in any payment to be made under the Plan shall not be assignable nor be subject
to alienation or option, either by voluntary or involuntary assignment or by
operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any act in violation of this Section
12.3 shall be void.  This provision shall not apply to a “qualified domestic
relations order” defined in Code Section 414(p).  The Company shall establish a
written procedure to determine the qualified status of domestic relations orders
and to administer distributions under such qualified orders.
 
 
48

--------------------------------------------------------------------------------

 
 
In addition, the prohibition of this Section 12.3 will not apply to any offset
of a Participant’s benefit under the Plan against an amount the Participant is
ordered or required to pay to the Plan under a judgment, order, decree or
settlement agreement that meets the requirements as set forth in this Section
12.3.  The Participant must be ordered or required to pay the Plan under a
judgment of conviction for a crime involving the Plan, under a civil judgment
(including a consent order or decree) entered by a court in an action brought in
connection with a violation (or alleged violation) of part 4 of subtitle B of
title I of ERISA, or pursuant to a settlement agreement between the Secretary of
Labor and the Participant in connection with a violation (or alleged violation)
of that part 4.  This judgment, order, decree or settlement agreement must
expressly provide for the offset of all or part of the amount that must be paid
to the Plan against the Participant’s benefit under the Plan.  In addition, if a
Participant is entitled to receive a 50% Joint and Survivor Annuity under
Section 6.1 of the Plan or a Survivor’s Benefit under Article VII of the Plan,
and the Participant is married at the time at which the offset is to be made,
the Participant’s spouse must consent to the offset in accordance with the
spousal consent requirements of Section 6.3.3 of the Plan, an election to waive
the right of the spouse to the 50% Joint and Survivor Annuity (made in
accordance with Section 6.3 of the Plan) or to the Survivor’s Benefit (made in
accordance with Article VII of the Plan) must be in effect, the spouse is
ordered or required in the judgment, order, decree, or settlement to pay an
amount to the Plan in connection with a violation of Part 4 of subtitle B or
ERISA Title I, or the spouse retains in the judgment, order, decree, or
settlement the right to receive the survivor annuity under the 50% Joint and
Survivor Annuity or under the Survivor’s Benefit, determined in the following
manner: the Participant terminated employment on the date of the offset, there
was no offset, the Plan permitted the commencement of benefits only on or after
Normal Retirement Age, the Plan provided only the minimum-required qualified
joint and survivor annuity, and the amount of the Survivor’s Benefit under the
Plan is equal to the amount of the survivor annuity payable under the
minimum-required qualified joint and survivor annuity.  For purposes of this
Section 12.3 the term “minimum-required qualified joint and survivor annuity”
means a qualified joint and survivor annuity which is the actuarial equivalent
of the Participant’s accrued benefit and under which the survivor’s annuity is
50% of the amount of the annuity which is payable during the joint lives of the
Participant and the Participant’s spouse.
 
12.4         Beneficiary
 
The Beneficiary of a Participant shall be the person or persons so designated by
such Participant.  If no Beneficiary has been designated or if the designated
Beneficiary is not living when a Plan Benefit is to be distributed, the
Beneficiary shall be such Participant’s spouse if then living or, if not, such
Participant’s then living children in equal shares or, if there are no children,
such Participant’s estate.  A Participant may revoke and change a designation of
a Beneficiary at any time.  A designation of a Beneficiary, or any revocation
and change thereof, shall be effective only if it is made in writing in a form
acceptable to the Administrator and is received by it prior to the Participant’s
death.
 
12.5         Benefits Payable to Minors, Incompetents and Others
 
If any benefit is payable to a minor, an incompetent, or a person otherwise
under a legal disability, or to a person the Administrator reasonably believes
to be physically or mentally incapable of handling and disposing of his or her
property, whether because of his or her advanced age, illness, or other physical
or mental impairment, the Administrator has the power to apply all or any part
of the benefit directly to the care, comfort, maintenance, support, education,
or use of the person, or to pay all or any part of the benefit to the person’s
parent, guardian, committee, conservator, or other legal representative,
wherever appointed, to the individual with whom the person is living or to any
other individual or entity having the care and control of the person.  The Plan,
the Administrator and any other Plan fiduciary will have fully discharged all
responsibilities to the Participant, Joint Annuitant or Beneficiary entitled to
a payment by making payment under the preceding sentence.
 
 
49

--------------------------------------------------------------------------------

 
 
12.6         Employment Rights
 
Nothing in the Plan shall be deemed to give any person a right to remain in the
employ of the Company and Affiliates or affect any right of the Company or any
Affiliate to terminate a person’s employment with or without cause.
 
12.7         Proof of Age and Marriage
 
Participants and Joint Annuitants shall furnish proof of age and marital status
satisfactory to the Administrator at such time or times as it shall
prescribe.  The Administrator may delay the disbursement of any benefits under
the Plan until all pertinent information with respect to age or marital status
has been furnished and then make payment retroactively.
 
12.8         Small Annuities
 
If the sum of (a) the lump sum Actuarial Equivalent value of a Normal, Early, or
Deferred Retirement Benefit under Article III, Termination Benefit (payable at
the Participant’s Normal Retirement Date) under Article IV, or Survivor’s
Benefit under Article VII, excluding any Aetna or Prudential nonparticipating
annuity; and (b) the lump sum Actuarial Equivalent value of any Aetna or
Prudential nonparticipating annuity is equal to $5,000 (effective January 1,
2005, $1,000) (or such other amount as may be prescribed in or under the Code)
or less, such amounts shall be paid in a lump sum as soon as administratively
practicable following the Participant’s retirement, termination of employment or
death.
 
For lump sum distributions paid on or after January 1, 2003, if the Participant
is thereafter reemployed by the Company, the Participant’s subsequent benefit
will be reduced by the lump sum Actuarial Equivalent value of the lump sum
distribution previously paid to the Participant.  For lump sum distributions
paid prior to January 1, 2003, if a Participant who has received such a lump sum
distribution is thereafter reemployed by the Company, the Participant shall have
the option to repay to the Plan the amount of such distribution, together with
interest at the rate of 5% per annum (or such other rate as may be prescribed
pursuant to section 411(c)(2)(C)(III) of the Code), compounded annually from the
date of the distribution to the date of repayment.  If a reemployed Participant
does not make such repayment, no part of the Period of Service with respect to
which the lump sum distribution was made shall count as Years of Vesting Service
or Years of Credited Service.
 
12.9         Controlling Law
 
The Plan and all rights thereunder shall be interpreted and construed in
accordance with ERISA and, to the extent that state law is not preempted by
ERISA, the law of the State of Illinois.
 
 
50

--------------------------------------------------------------------------------

 
 
12.10       Direct Rollover Option
 
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Section 12.10, a distributee may
elect, at the time and in the manner prescribed by the Administrator, to have
any portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.
 
 
(a)
As used in this Section 12.10, an “eligible rollover distribution” means any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not
include:  any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of 10 years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities); and any other distribution(s) that is reasonably expected to total
less than $200 during a year.

 
A portion of a distribution shall not fail to be an eligible rollover
distribution because the portion consists of after-tax employee contributions
which are not includible in gross income.  However, such portion may be
transferred only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.
 
Notwithstanding the preceding to the contrary, effective for Plan Years
beginning on or after January 1, 2007, a Participant may also elect to make a
direct rollover of after-tax employee contributions to a qualified plan or to a
403(b) plan that agrees to separately account for such amounts.
 
 
(b)
As used in this Section 12.10, an “eligible retirement plan” means an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, a qualified trust described in Section
401(a) of the Code, that accepts the distributee’s eligible rollover
distribution and an annuity contract described in Section 403(b) of the Code or
an eligible retirement plan under Section 457(b) of the Code which is maintained
by a state, political subdivision of a state, or an agency or instrumentality of
a state or political subdivision of a state and which agrees to separately
account for amounts transferred into such plan from this Plan.  The definition
of “eligible retirement plan” shall also apply in the case of a distribution to
a surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relations order, as defined in Section 414(p) of the
Code.  For distributions made on or after January 1, 2008, an “eligible
retirement plan” shall also include a Roth IRA defined in Section 408A(b) of the
Code.

 
 
51

--------------------------------------------------------------------------------

 
 
 
(c)
As used in this Section 12.10, a “distributee” includes an Employee or former
Employee. In addition, the Employee’s or former Employee’s surviving spouse and
the Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.

 
Effective January 1, 2010, and notwithstanding any provision herein to the
contrary, with respect to any portion of a distribution from the Plan of a
deceased Employee, an individual who is the designated Beneficiary (as defined
by Code Section 401(a)(9)(E)) of the Employee and who is not the surviving
spouse of the Employee shall be permitted to make a direct trustee-to-trustee
transfer of the distribution to an individual retirement plan described in Code
Section 402(c)(8)(B)(i) or (ii) established for the purposes of receiving the
distribution on behalf of such designated Beneficiary.  In such event, the
transfer shall be treated as an “eligible rollover distribution,” the individual
retirement plan shall be treated as an inherited individual retirement account
or individual retirement annuity (within the meaning of Code Section
408(d)(3)(C)) and Code Section 401(a)(9)(B) (other than clause (iv) thereof)
shall apply to such individual retirement plan.
 
 
(d)
As used in this Section 12.10, a “direct rollover” is a payment by the Plan to
the eligible retirement plan specified by the distributee.

 
12.11       Claims Procedure
 
12.11.1          Any application for benefits under the Plan and all inquiries
concerning the Plan shall be submitted to the Company at such address as may be
announced to Participants from time to time.  Applications for benefits shall be
in the form and manner prescribed by the Company and shall be signed by the
Participant or, in the case of a benefit payable after the death of the
Participant, by the Participant’s Surviving Spouse or Beneficiary, as the case
may be.
 
12.11.2          The Plan Administrator shall give written or electronic notice
of its decision on any application to the applicant within 90 days of receipt of
the application.  Electronic notification may be used, at the discretion of the
Plan Administrator (or Review Panel, as discussed below).  If special
circumstances require a longer period of time, the Plan Administrator shall
provide notice to the applicant within the initial 90-day period, explaining the
special circumstances requiring the extension of time and the date by which the
Plan expects to render a benefit determination.  A decision will be given as
soon as possible, but no later than 180 days after receipt of the
application.  In the event any application for benefits is denied in whole or in
part, the Plan Administrator shall notify the applicant in writing or electronic
notification of the right to a review of the denial.  Such notice shall set
forth, in a manner calculated to be understood by the applicant:  the specific
reasons for the denial; the specific references to the Plan provisions on which
the denial is based; a description of any information or material necessary to
perfect the application and an explanation of why such material is necessary;
and a description of the Plan’s review procedures and the applicable time limits
to such procedures, including a statement of the applicant’s right to bring a
civil action under ERISA Section 502(a) following a denial on review.
 
 
52

--------------------------------------------------------------------------------

 
 
12.11.3          The Company shall appoint a “Review Panel,” which shall consist
of three or more individuals who may (but need not) be employees of the
Company.  The Review Panel shall be the named fiduciary that has the authority
to act with respect to any appeal from a denial of benefits under the Plan, and
shall hold meetings at least quarterly, as needed.  The Review Panel shall have
the authority to further delegate its responsibilities to two or more
individuals who may (but need not) be employees of the Company.
 
12.11.4          Any person (or his authorized representative) whose application
for benefits is denied in whole or in part may appeal the denial by submitting
to the Review Panel a request for a review of the application within 60 days
after receiving notice of the denial.  The Review Panel shall give the applicant
or such representative the opportunity to submit written comments, documents,
and other information relating to the claim; and an opportunity to review, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other relevant information (other than legally privileged
documents) in preparing such request for review.  The request for review shall
be in writing and addressed as follows:  “Review Panel of the Employee Welfare
Benefits Plan Committee, 1803 Gears Road, Houston, TX 77067-4097.”  The request
for review shall set forth all of the grounds on which it is based, all facts in
support of the request and any other matters that the applicant deems
pertinent.  The Review Panel may require the applicant to submit such additional
facts, documents, or other material as it may deem necessary or appropriate in
making its review.  The Review Panel will consider all comments, documents, and
other information submitted by the applicant regardless of whether such
information was submitted or considered during the initial benefit
determination.
 
12.11.5          The Review Panel shall act upon each request for review within
60 days after receipt thereof.  If special circumstances require a longer period
of time, the Review Panel shall so notify the applicant within the initial 60
days, explaining the special circumstances requiring the extension of time and
the date by which the Review Panel expects to render a benefit determination.  A
decision will be given as soon as possible, but no later than 120 days after
receipt of the request for review.  The Review Panel shall give notice of its
decision to the Company and the applicant.  In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the applicant,
the specific reasons for such denial and specific references to the Plan
provisions on which the decision is based.  If such an extension of time for
review is required because of special circumstances, the Plan Administrator
shall provide the applicant with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to the commencement of the extension.  In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the
applicant:  the specific reasons for such denial; the specific references to the
Plan provisions on which the decision is based; the applicant’s right, upon
request and free of charge, to receive reasonable access to, and copies of, all
documents and other relevant information (other than legally-privileged
documents and information); and a statement of the applicant’s right to bring a
civil action under ERISA Section 502(a).
 
 
53

--------------------------------------------------------------------------------

 
 
12.11.6          The Review Panel shall establish such rules and procedures,
consistent with ERISA and the Plan, as it may deem necessary or appropriate in
carrying out its responsibilities under this Section 12.11.
 
12.11.7          To the extent an application for benefits as a result of a
Disability requires the Plan Administrator or the Review Panel, as applicable,
to make a determination of Disability under the terms of the Plan, such
determination shall be subject to all of the general rules described in this
Section 12.11, except as they are expressly modified by this Section 12.11.7.
 
 
(a)
If the applicant’s claim is for benefits as a result of Disability, then the
initial decision on a claim for benefits will be made within 45 days after the
Plan receives the applicant’s claim, unless special circumstances require
additional time, in which case the Plan Administrator will notify the applicant
before the end of the initial 45-day period of an extension of up to 30
days.  If necessary, the Plan Administrator may notify the applicant, prior to
the end of the initial 30-day extension period, of a second extension of up to
30 days.  If an extension is due to the applicant’s failure to supply the
necessary information, the notice of extension will describe the additional
information and the applicant will have 45 days to provide the additional
information.  Moreover, the period for making the determination will be delayed
from the date the notification of extension was sent out until the applicant
responds to the request for additional information.  No additional extensions
may be made, except with the applicant’s voluntary consent.  The contents of the
notice shall be the same as described in Section 12.11.12 above.  If a benefit
claim as a result of Disability is denied in whole or in part, the applicant (or
his authorized representative) will receive written or electronic notification,
as described in Section 12.11.2.

 
 
(b)
If an internal rule, guideline, protocol or similar criterion is relied upon in
making the adverse determination, then the notice to the applicant of the
adverse decision will either set forth the internal rule, guideline, protocol or
similar criterion, or will state that such was relied upon and will be provided
free of charge to the applicant upon request (to the extent not
legally-privileged) and if the applicant’s claim was denied based on a medical
necessity or experimental treatment of similar exclusion or limit, then the
applicant will be provided a statement either explaining the decision or
indicating that an explanation will be provided to the applicant free of charge
upon request.

 
 
54

--------------------------------------------------------------------------------

 
 
 
(c)
The Review Panel, as described above in Section 12.11.3 shall be the named
fiduciary with the authority to act on any appeal from a denial of benefits as a
result of Disability under the Plan.  Any applicant (or his authorized
representative) whose application for benefits as a result of Disability is
denied in whole or in part may appeal the denial by submitting to the Review
Panel a request for a review of the application within 180 days after receiving
notice of the denial.  The request for review shall be in the form and manner
prescribed by the Review Panel and addressed as follows:  “Review Panel of the
Employee Welfare Benefits Plan Committee, 1803 Gears Road, Houston,
TX  77067-4097.”  In the event of such an appeal for review, the provisions of
Section 12.11.4 regarding the applicant’s rights and responsibilities shall
apply.  Upon request, the Review Panel will identify any medical or vocational
expert whose advice was obtained on behalf of the Review Panel in connection
with an adverse benefit determination, without regard to whether the advice was
relied upon in making the benefit determination.  The entity or individual
appointed by the Review Panel to review the claim will consider the appeal de
novo, without any deference to the initial benefit denial.  The review will not
include any person who participated in the initial benefit denial or who is the
subordinate of a person who participated in the initial benefit denial.

 
 
(d)
If the initial benefit denial was based in whole or in part on a medical
judgment, then the Review Panel will consult with a health care professional who
has appropriate training and experience in the field of medicine involved in the
medical judgment, and who was neither consulted in connection with the initial
benefit determination nor is the subordinate of any person who was consulted in
connection with that determination; and upon notifying the applicant of an
adverse determination on review, include in the notice either an explanation of
the clinical basis for the determination, applying the terms of the Plan to the
applicant’s medical circumstances, or a statement that such explanation will be
provided free of charge upon request.

 
 
(e)
A decision on review shall be made promptly, but not later than 45 days after
receipt of a request for review, unless special circumstances require an
extension of time for processing.  If an extension is required, the applicant
will be notified before the end of the initial 45-day period  that an extension
of time is required and the anticipated date that the review will be
completed.  A decision will be given as soon as possible, but not later than 90
days after receipt of a request for review.  The Review Panel shall give notice
of its decision to the applicant; such notice shall comply with the requirements
set forth in Section 12.11.5.  In addition, if the applicant’s claim was denied
based on a medical necessity or experimental treatment or similar exclusion, the
applicant will be provided a statement explaining the decision, or a statement
providing that such explanation will be furnished to the applicant free of
charge upon request.  The notice shall also contain the following
statement:  “You and your Plan may have other voluntary alternative dispute
resolution options, such as mediation.  One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency.”

 
 
55

--------------------------------------------------------------------------------

 
 
12.11.8       No legal or equitable action for benefits under the Plan shall be
brought unless and until the applicant (a) has submitted a written application
for benefits in accordance with Section 12.11.1 (or 12.11.7(a), as applicable),
(b) has been notified by the Plan Administrator that the application is denied,
(c) has filed a written request for a review of the application in accordance
with Section 12.11.4 (or 12.11.7(c), as applicable); and (d) has been notified
that the Review Panel has affirmed the denial of the application; provided that
legal action may be brought after the Review Panel has failed to take any action
on the claim within the time prescribed in Section 12.11.5 (or 12.11.7(e), as
applicable).  An applicant may not bring an action for benefits in accordance
with this Section 12.11.8 later than 90 days after the Review Panel denies the
applicant’s application for benefits.
 
12.12       Participation in the Plan by an Affiliate
 
12.12.1       With the consent of the Board, any Affiliate, by appropriate
action of its board of directors, a general partner or the sole proprietor, as
the case may be, may adopt the Plan and determine the classes of its Employees
that will be Eligible Employees.
 
12.12.2       A Participating Employer will have no power with respect to the
Plan except as specifically provided herein.
 
12.13       Action by Participating Employers
 
Any action required to be taken by the Company pursuant to any Plan provisions
will be evidenced in the manner set forth in Section 11.1.  Any action required
to be taken by a Participating Employer will be evidenced by a resolution of the
Participating Employer’s board of directors (or an authorized committee of that
board).  Participating Employer action may also be evidenced by a written
instrument executed by any person or persons authorized to take the action by
the Participating Employer’s board of directors, any authorized committee of
that board, or the stockholders.  A copy of any written instrument evidencing
the action by the Company or Participating Employer must be delivered to the
secretary or assistant secretary of the Company or Participating Employer.
 
ARTICLE XIII

 
Top Heavy Provisions
 
13.1         Top Heavy Definitions
 
For purposes of this Article XIII and any amendments to it, the terms listed in
this Section 13.1 have the meanings ascribed to them below.
 
Aggregate Account means the value of all accounts maintained on behalf of a
Participant, whether attributable to Company or employee contributions,
determined under applicable provisions of the defined contribution plan used in
determining Top Heavy Plan status.
 
Aggregation Group means the group of plans in a Mandatory Aggregation Group, if
any, that includes the Plan, unless including additional Related Plans in the
group would prevent the Plan for being a Top Heavy Plan, in which case
Aggregation Group means the group of plans in a Permissive Aggregation Group, if
any, that includes the Plan.
 
 
56

--------------------------------------------------------------------------------

 
 
Compensation means compensation as defined in Code Section 415(c)(3) and
Treasury regulations thereunder.  For purposes of determining who is a Key
Employee, Compensation will be applied by taking into account amounts paid by
Affiliates who are not Participating Employers, as well as amounts paid by
Participating Employers, and without applying the exclusions for amounts paid by
a Participating Employer to cover an Employee’s nonqualified deferred
compensation FICA tax obligations and for gross-up payments on such FICA tax
payments.
 
Determination Date means, for a Plan Year, the last day of the preceding Plan
Year.  If the Plan is part of an Aggregation Group, the Determination Date for
each other plan will be, for any Plan Year, the Determination Date for that
other plan that falls in the same calendar year as the Determination Date for
the Plan.
 
Key Employee means an employee described in Code Section 416(i)(1), the
regulations promulgated thereunder and other guidance of general applicability
issued thereunder.  Generally, a Key Employee is an Employee or former Employee
who, at any time during the Plan Year containing the Determination Date is:
 
 
(a)
an officer of the Company or an Affiliate with annual Compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002);

 
 
(b)
a 5% owner of the Company or an Affiliate; or

 
 
(c)
a 1% owner of the Company or an Affiliate with annual Compensation from the
Company and all Affiliates of more than $150,000.

 
Mandatory Aggregation Group means each plan (considering the Plan and Related
Plans) that, during the Plan Year that contains the Determination Date or any of
the 4 preceding Plan Years:
 
 
(a)
had a participant who was a Key Employee; or

 
 
(b)
was required to be considered with a plan in which a Key Employee participated
in order to enable the plan in which the Key Employee participated to meet the
requirements of Code Section 401(a)(4) or 410(b).

 
Non-Key Employee means an Employee or former Employee who is not a Key Employee.
 
Permissive Aggregation Group means the group of plans consisting of the plans in
a Mandatory Aggregation Group with the Plan, plus any other Related Plan or
Plans that, when considered as a part of the Aggregation Group, does not cause
the Aggregation Group to fail to satisfy the requirements of Code Section
401(a)(4) or 410(b).
 
 
57

--------------------------------------------------------------------------------

 
 
Present Value of Accrued Benefits means, in the case of a defined benefit plan,
a Participant’s present value of accrued benefits determined as follows:
 
 
(a)
as of the most recent “Actuarial Valuation Date,” which is the most recent
valuation date within a 12-month period ending on the Determination Date.

 
 
(b)
as if the Participant terminated service as of the actuarial valuation date; and

 
 
(c)
the Actuarial Valuation Date must be the same date used for computing the
defined benefit plan minimum funding costs, regardless of whether a valuation is
performed that Plan Year.

 
Present Value means, in calculating a Participant’s present value of accrued
benefits as of a Determination Date, the sum of:
 
 
(a)
the present value of accrued benefits using the actuarial assumptions of Exhibit
E-4;

 
 
(b)
any Plan distributions made within the Plan Year that includes the Determination
Date, provided however, in the case of a distribution made for a reason other
than separation from service (effective January 1, 2002, severance from
employment), death or disability, this provision shall also include
distributions made within the 4 preceding Plan Years.  In the case of
distributions made after the valuation date and prior to the Determination Date,
such distributions are not included as distributions for top heavy purposes to
the extent that such distributions are already included in the Participant’s
present value of accrued benefits as of the valuation date.  Notwithstanding
anything herein to the contrary, all distributions, including distributions
under a terminated plan which if it had not been terminated would have been
required to be included in an Aggregation Group, will be counted;

 
 
(c)
any Employee Contributions, whether voluntary or mandatory.  However, amounts
attributable to tax deductible Qualified Voluntary Employee Contributions shall
not be considered to be a part of the Participant’s present value of accrued
benefits;

 
 
(d)
with respect to unrelated rollovers and plan-to-plan transfers (ones which are
both initiated by the Participant and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides for
rollovers or plan-to-plan transfers, it shall always consider such rollover or
plan-to-plan transfer as a distribution for the purposes of this Section
13.1.  If this Plan is the plan accepting such rollovers or plan to-plan
transfers, it shall not consider such rollovers or plan-to-plan transfers, as
part of the Participant’s present value of accrued benefits;

 
 
58

--------------------------------------------------------------------------------

 
 
 
(e)
with respect to related rollovers and plan-to-plan transfers (ones either not
initiated by the Participant or made to a plan maintained by the same employer),
if this Plan provides the rollover or plan-to-plan transfer, it shall not be
counted as a distribution for purposes of this Section.  If this Plan is the
plan accepting such rollover or plan-to-plan transfer, it shall consider such
rollover or plan-to-plan transfer as part of the Participant’s present value of
accrued benefits, irrespective of the date on which such rollover or
plan-to-plan transfer is accepted; and

 
 
(f)
if an individual has not performed services for a Participating Employer within
the Plan Year that includes the Determination Date, any accrued benefit for such
individual shall not be taken into account.

 
Related Plan means any other defined contribution plan (a “Related Defined
Contribution Plan”) or defined benefit plan (a “Related Defined Benefit Plan”)
(both as defined in Code Section 415(k), maintained by the Company or an
Affiliate.
 
A Super Top Heavy Aggregation Group exists in any Plan Year for which, as of the
Determination Date, the sum of the present value of accrued benefits and the
Aggregate Accounts of Key Employees under all plans in the Aggregation Group
exceeds 90% of the sum of the present value of accrued benefits and the
Aggregate Accounts of all employees under all plans in the Aggregation Group. In
determining the sum of the Present Value of Accrued Benefits and/or Aggregate
Accounts for all employees, the present value of accrued benefits and/or
Aggregate Accounts for any Non-key Employee who was a Key Employee for any Plan
Year preceding the Plan Year that contains the Determination Date will be
excluded.
 
Super Top Heavy Plan means the Plan when it is described in the second sentence
of Section 13.2.
 
A Top Heavy Aggregation Group exists in any Plan Year for which, as of the
Determination Date, the sum of the Present Value of Accrued Benefits for Key
Employees under all plans in the Aggregation Group exceeds 60% of the sum of the
Present Value of Accrued Benefits for all employees under all plans in the
Aggregation Group. In determining the sum of the Present Value of Accrued
Benefits for all employees, the Present Value of Accrued Benefits for any
Non-key Employee who was a Key Employee for any Plan Year preceding the Plan
Year that contains the Determination Date will be excluded.
 
Top Heavy Plan means the Plan when it is described in the first sentence of
Section 13.2.
 
13.2         Determination of Top Heavy Status
 
This Plan is a Top Heavy Plan in any Plan Year in which it is a member of a Top
Heavy Aggregation Group, including a Top Heavy Aggregation Group that includes
only the Plan.  The Plan is a Super Top Heavy Plan in any Plan Year in which it
is a member of a Super Top Heavy Aggregation Group, including a Super Top Heavy
Aggregation Group that includes only the Plan.
 
 
59

--------------------------------------------------------------------------------

 
 
13.3         Minimum Benefit Requirement for Top Heavy Plan
 
13.3.1         Minimum Accrued Benefit: The minimum accrued benefit (expressed
as an Individual Life Annuity commencing at Normal Retirement Date) derived from
Company contributions to be provided under this Section for each Non-key
Employee who is a Participant for any Plan Year in which this Plan is a Top
Heavy Plan shall equal the product of (a) 1/12th of “416 Compensation” averaged
over 5 the consecutive Plan Years (or actual number of Plan Years if less) which
produce the highest average and (b) the lesser of (i) 2% multiplied by Years of
Vesting Service or (ii) 20%.
 
13.3.2         For purposes of providing the minimum benefit under Code Section
416, a Non-key Employee who is not a Participant solely because (a) his
compensation is below a stated amount or (b) he declined to make mandatory
contributions to the Plan will be considered to be a Participant.
 
13.3.3         For purposes of this Section 13.3, Years of Vesting Service for
any Plan Year during which the Plan was not a Top Heavy Plan shall be
disregarded.
 
13.3.4         For purposes of this Section 13.3, 416 Compensation for any Plan
Year subsequent to the last Plan Year during which the Plan is a Top Heavy Plan
shall be disregarded.
 
13.3.5         For the purposes of this Section 13.3, “416 Compensation” shall
mean W-2 wages for the calendar year ending with or within the Plan Year, plus
any elective deferral (as defined in Code section 402(g)), any amounts
contributed to a plan described in Code Section 125 and any amounts contributed
to a plan described in Code Section 132.  416 Compensation shall be limited to
$200,000 (as adjusted for cost-of-living in accordance with Section
401(a)(17)(B) of the Code in Top Heavy Plan Years).
 
13.3.6         If payment of the minimum accrued benefit commences at a date
other than Normal Retirement Date, or if the form of benefit is other than an
Individual Life Annuity, the minimum accrued benefit shall be the actuarial
equivalent of the minimum accrued benefit expressed as an Individual Life
Annuity commencing at Normal Retirement Date pursuant to Exhibits E-1, E-2, E-3
and E-4, except, effective February 1, 2006, with respect to the optional form
of benefit conversion, the minimum accrued benefit shall be determined pursuant
to the definition of Actuarial Equivalent.
 
13.3.7         To the extent required to be nonforfeitable under Section 13.4,
the minimum accrued benefit under this Section 13.3 may not be forfeited under
Code Section 411(a)(3)(B) or Code Section 411(a)(3)(D).
 
13.3.8         In determining Years of Service, any service shall be disregarded
to the extent such service occurs during a Plan Year when the Plan benefits
(within the meaning of Code Section 410(b)) no Key Employee or Former Key
Employee.
 
 
60

--------------------------------------------------------------------------------

 
 
13.4         Vesting Requirement for Top Heavy Plan
 
13.4.1         Notwithstanding any other provision of this Plan, for any Top
Heavy Plan Year, the vested portion of any Participant’s accrued benefit shall
be determined on the basis of the Participant’s number of Years of Vesting
Service according to the following schedule:
 


 
Years of Service
Percentage Vested
1-2
0%
   
3
100%

 
If in any subsequent Plan Year, the Plan ceases to be a Top Heavy Plan, the
Company may, in its sole discretion, elect to continue to apply this vesting
schedule in determining the vested portion of any Participant’s accrued benefit,
or revert to the vesting schedule in effect before this Plan became a Top Heavy
Plan.  Any such reversion shall be treated as a Plan amendment.
 
13.4.2         The computation of the nonforfeitable percentage of the
Participant’s interest in the Plan shall not be reduced as the result of any
direct or indirect amendment to this Plan. In the event that this Plan is
amended to change or modify any vesting schedule, a Participant with at least 3
Years of Service as of the expiration date of the election period may elect to
have the Participant’s nonforfeitable percentage computed under the Plan without
regard to such amendment.  If a Participant fails to make such election, then
such Participant shall be subject to the new vesting schedule.  The
Participant’s election period shall commence on the adoption date of the
amendment and shall end 60 days after the latest of:
 
 
(a)
the adoption date of the amendment,

 
 
(b)
the effective date of the amendment, or

 
 
(c)
the date the Participant receives written notice of the amendment from the
Company.

 
IN WITNESS WHEREOF, the undersigned and duly authorized Committee member has
executed this Plan this ____ day of May, 2012 to be effective as of January 1,
2012, except as otherwise expressly provided herein.
 

John Bean Technologies Corporation   By:_____________________________ Member,
Employee Welfare Benefits Plan Committee

 
 
61

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CREDITED SERVICE
 
Any service acquired as a participant under any of the plans listed herein shall
not be counted as Credited Service for purposes of this Plan.
 
1.           Frigoscandia Inc. Money Purchase Pension Plan
2.           Frigoscandia Inc. Retirement Plan: Pension Plan/401(k) Plan
 
To the extent applicable to any FMC Participant, any service acquired as a
participant under any of the plans listed below shall not be counted as Credited
Service for purposes of this Plan.
 
1.           Stearns Electric Company Profit Sharing Plan
2.           Fritzke & Icke Employees Savings and Profit Sharing Plan
3.           Employees Profit Sharing Plan of Industrial Brush Company
4.           Wayne Manufacturing Company Profit Sharing Plan
5.           P.E. Van Pelt, Inc. Profit Sharing Plan
6.           Mojonnier Bros. Co. Salaried Employees Profit Sharing Plan
7.           Lithium Corporation of America Retirement Plan
8.           Elf Acquitaine, Inc. Pension Plan
 
 
62

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
INACTIVE LOCATIONS
 
The following is a list of former locations of FMC which have been sold or
closed. As a result of the FTI Spinoff and the JBT Spinoff, the Plan retains the
assets and liabilities with respect to certain Participants formerly employed by
FMC at such locations:
                                                                         

 LOCATION    DATE SOLD/CLOSED   Invalco   February 26, 1999   Houston Fluid
Control   January 1, 1984

 
 
63

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
MERGED PLANS
 
The following is a list of other plans which were merged into the FMC Plan on
and after May 27, 1994, the assets of which are retained by the FMCIT Plan as a
result of the FTI Spinoff and the Plan as a result of the JBT
Spinoff.                                                                                                        
 

PLAN NAME EFFECTIVE
DATE OF
MERGER
SUPPLEMENT
NUMBER
           
Pneumo Abex Corporation Retirement Income Plan
(Jetway Equipment Division)
May 27, 1994
1
Retirement Plan for Employees of Stein
June 1, 1997
2
Moorco International, Inc. Retirement Income Plan
July 1, 1997
3
Smith Meter, Inc. Salaried Retirement Plan
July 1, 1997
4



 
64

--------------------------------------------------------------------------------

 
 
SUPPLEMENT 1.
JETWAY SYSTEMS DIVISION
 
1-1
Eligible Employees

 
The terms of this Supplement apply only to individuals who are current or former
salaried and nonunion hourly employees of the FMC Technologies, Inc., Jetway
Systems Division (effective June 1, 2008, the JBT Corporation Jetway Systems
Division) and who were participants in the Pneumo Abex Corporation Retirement
Income Plan (“Prior Plan”) before May 27, 1994 (the “Merger Date”) who had not
received a full distribution of their benefit under such plan, or the FMC Plan,
as of the Effective Date (“Participant”). On the Merger Date the benefits of
such participants were spun off from the Prior Plan and merged into the FMC
Plan.
 
1-2
Calculation of Normal Retirement Benefit

 
A Participant’s monthly Normal Retirement Benefit shall be no less than the
normal retirement benefit to which the Participant would have been entitled
under the Prior Plan if the Participant had terminated employment immediately
prior to the Merger Date.
 
1-3
Early Retirement Date

 
Early Retirement Date means the earlier of: (a) a Participant’s Early Retirement
Date under the Plan or (b) the date the Participant has a Severance from Service
before Normal Retirement Date for a reason other than death (i) if the
Participant is at least age 55 and has at least 10 Years of Vesting Service,
(ii) if the Participant was hired before age 35 and before January 1, 1989 and
the sum of the Participant’s age and Years of Vesting Service is at least 75, or
(iii) if the Participant was entitled to an early retirement benefit under the
Prior Plan.
 
1-4
Termination Benefit

 
If a Participant has a Severance from Service before Early or Normal Retirement
Date for a reason other than death and had accrued at least 10 Years of Vesting
Service, the Participant may begin to receive the Participant’s Plan benefit,
subject to the Plan’s reduction for early retirement, as early as the date the
Participant reaches age 55.
 
1-5
Years of Vesting Service

 
A Participant is fully vested in the Participant’s benefit under the Prior Plan.
A Participant’s Employment Commencement Date will be the date the Participant
was first employed by the Company or an Affiliate, or any earlier date from
which the Participant was granted vesting service under the FMC Plan, the FMCTI
Plan or the Prior Plan. In no event will a Participant be credited with fewer
Years of Vesting Service under the Plan than the Participant would have been
credited with under the vesting rules of the Prior Plan.
 
 
65

--------------------------------------------------------------------------------

 
 
1-6
Available Forms of Benefits

 
In addition to the optional forms of benefit described in the Plan, a
Participant may elect to receive his benefit under the Prior Plan in the
following form of benefit:
 
Life and 10 Year Certain Annuity: A Life and 10 Year Certain Annuity is an
immediate annuity which is the Actuarial Equivalent of an Individual Life
Annuity, but which provides a smaller monthly annuity for the Participant’s life
than an Individual Life Annuity. After the Participant’s death, if the monthly
annuity has been paid for a period shorter than 10 years, it will continue in
the same amount as during the Participant’s life, for the remainder of the 10
year term certain. The Participant’s Joint Annuitant will receive any payments
due after the Participant’s death.
 
1-7
Special Provisions for Participants in the Retirement Plan for Salaried
Employees of Abex Corporation

 
In addition to the special provisions of the preceding sections, a Participant
who participated in the Retirement Plan for Employees of Abex Corporation before
January 1, 1989 will be subject to the following provision with respect to the
Participant’s Prior Plan benefit accrued before May 27, 1994.
 
Special Rule of 75 Benefit: Participants who were hired before age 35 and before
January 1, 1989, and who accrue total years of age and Vesting Service at Early
Retirement equal to at least 75 will be entitled to a monthly benefit at their
Early Retirement Date reduced by 1/3 of 1% for each month payments are made
before the Participant reaches age 65.
 
 
66

--------------------------------------------------------------------------------

 
 
SUPPLEMENT 2.
STEIN
 
2-1
Eligible Employees

 
The terms of this Supplement apply only to individuals who were participants in
the Retirement Plan for Employees of Stein (the “Prior Plan”) prior to June 1,
1997 (the “Merger Date”) and who had not received a full distribution of their
benefit under such Prior Plan, the FMC Plan, or the FMCTI Plan as of the
Effective Date (“Participant”).
 
2-2
Calculation of Normal Retirement Benefit

 
A Participant’s Normal Retirement Benefit shall be no less than the normal
retirement benefit to which the Participant would have been entitled under the
Prior Plan if the Participant had permanently terminated employment immediately
prior to the Merger Date.
 
2-3
Years of Vesting Service

 
A Participant is fully vested in the Participant’s benefit under the Prior Plan.
A Participant’s Employment Commencement Date will be the date the Participant
was first employed by the Company or an Affiliate, or any earlier date from
which the Participant was granted vesting service under the FMC Plan, the FMCTI
Plan or the Prior Plan. In no event will a Participant be credited with fewer
Years of Vesting Service under the Plan than the Participant would have been
credited with under the vesting rules of the Prior Plan.
 
2-4
Available Forms of Benefits

 
In addition to the optional forms of benefit described in the Plan, a
Participant may elect to receive the Participant’s benefit under the Prior Plan
in the following form of benefit:
 
Life and 10 Year Certain Annuity: A Life and 10 Year Certain Annuity is an
immediate annuity which is the Actuarial Equivalent of an Individual Life
Annuity, but which provides a smaller monthly annuity for the Participant’s life
than an Individual Life Annuity. After the Participant’s death, if the monthly
annuity has been paid for a period shorter than 120 months, it will continue, in
the same amount as during the Participant’s life, for the remainder of the
120-month term certain. The Participant’s Joint Annuitant will receive any
payments due after the Participant’s death.
 
 
67

--------------------------------------------------------------------------------

 
 
SUPPLEMENT 3.
MOORCO INTERNATIONAL INC. RETIREMENT INCOME PLAN
 
3-1
Eligible Employees

 
The terms of this Supplement apply only to individuals who were participants in
the Moorco International Inc. Retirement Income Plan (the “Prior Plan”) prior to
July 1, 1997 (the “Merger Date”) and who had not yet received a full
distribution of their benefit under such Prior Plan, the FMC Plan or the FMCTI
Plan as of the Effective Date (“Participant”).
 
3-2
Calculation of Normal Retirement Benefit

 
A Participant’s Normal Retirement Benefit shall be no less than the normal
retirement benefit to which the Participant would have been entitled if the
Participant had terminated employment immediately prior to the Merger Date.
 
3-3
Early Retirement Date

 
Early Retirement Date means the earlier of: (a) Early Retirement Date under the
Plan; or (b) the date the Participant has a Severance from Service before Normal
Retirement Date for a reason other than death, if the Participant is at least
age 55 and has at least 10 Years of Vesting Service or if the Participant was
entitled to an early retirement benefit under the Geosource Inc. Retirement
Income Plan.
 
3-4
Years of Vesting Service

 
A Participant is fully vested in the Participant’s benefits under the Prior
Plan. A Participant’s Employment Commencement Date will be the date the
Participant was first employed by the Company or an Affiliate, or any earlier
date from which the Participant was first granted vesting service under the FMC
Plan, the FMCTI Plan or the Prior Plan. Each Participant will be credited with
the number of full years of vesting service with which the Participant was
credited under the Prior Plan plus the greater of: (a) 6 months of Vesting
Service; and (b) if the Participant accrued 1,000 hours of service under the
Prior Plan during the period from January 1, 1997 through June 30, 1997, 1 Year
of Vesting Service. In no event will a Participant be credited with fewer Years
of Vesting Service under the Plan than the Participant would have been credited
with under the vesting rules of the Prior Plan.
 
3-5
Prior Plan Benefits

 
(a)           Early Retirement Reductions for No Service after June 30, 1997.  A
Participant who did not have an Hour of Service after June 30, 1997, will be
subject to the following early retirement reductions upon commencement of the
Participant’s Prior Plan benefit prior to Normal Retirement Age, calculating
actuarial equivalence by using the UP-1984 Mortality Table and an interest rate
of 4.0%:
 
(i)           A  Participant who was employed with Moorco International Inc.
until the attainment of age 55 and 10 years of Vesting Service will have his or
her vested benefits reduced by 0.25% for each of the first 60 months, and by
0.5% for each subsequent month by which the Participant’s benefit commencement
date precedes the Participant’s 65th birthday.
 
 
68

--------------------------------------------------------------------------------

 
 
(ii)           A Participant who terminated their employment with Moorco
International, Inc. prior to the attainment of age 55 and 10 years of Vesting
Service will have his or her vested benefits reduced actuarially for
commencement prior to the Participant’s 65th birthday.
 
(iii)           Available Forms of Benefits.  In addition to the optional forms
of benefit described in the Plan, a Participant may elect to receive the
Participant’s benefit under the Prior Plan in the following form of a Life and
Term Certain Annuity as described below.  A Life and Term Certain Annuity is an
immediate annuity which is the Actuarial Equivalent of an Individual Life
Annuity, but which provides a smaller monthly annuity for the Participant’s life
than an Individual Life Annuity.  After the Participant’s death, if the monthly
annuity has been paid for a period shorter than the term chosen by the
Participant, it will continue, in the same amount as during the Participant’s
life, for the remainder of the term certain.  The Participant’s Joint Annuitant
will receive any payments due after the Participant’s death.  The Participant
may choose a term certain of 60, 120, 180 or 240 months, so long as the term
certain does not exceed the joint life expectancies of the Participant and the
Joint Annuitant.  For purposes of converting the Prior Plan benefit from the
normal form of payment into an optional form of payment, actuarial equivalence
shall be calculated based upon the UP-1984 Mortality Table and an interest rate
of 4.0%.
 
(b)           Early Retirement Reductions for Service after June 30, 1997.  A
Participant who has an Hour of Service after June 30, 1997, will have the option
to receive the Prior Plan benefit in the form of a Life and Term Certain Annuity
as described in (a)(iii) Available Forms of Benefits above.  If so elected, the
Prior Plan benefit shall be adjusted for early retirement in accordance with the
reductions described in (a) Early  Retirement Reductions for No Service after
June 30, 1997 above.  The remainder of the Participant’s Plan benefit shall be
available in any of the optional payment forms described under the Plan and
subject to any early retirement reductions as apply under Sections 3.2 and 4.2
of the Plan.
 
3-6
Non-Spouse Death Benefit

 
If the Preretirement Survivor’s Benefit is not payable to the spouse of a
deceased Participant, and if the Participant dies on or after the Participant’s
Early Retirement Date, the Participant’s Beneficiary will be entitled to a death
benefit consisting of monthly payments made for a period of 60 months, beginning
as of the first day of the month coincident with or next following the month in
which the Participant dies. The amount of the monthly payment will be equal to
the monthly payment to which the Participant would have been entitled if the
Participant had retired on the day before his death, and had elected to receive
only the Participant’s Prior Plan benefit in the form of an immediate Life and
Term Certain Annuity with a term certain of 60 months.
 
 
69

--------------------------------------------------------------------------------

 
 
SUPPLEMENT 4.
SMITH METER, INC. SALARIED RETIREMENT PLAN
 
4-1
Eligible Employees

 
The terms of this Supplement apply only to individuals who were participants in
the Smith Meter, Inc. Salaried Retirement Plan (“Prior Plan”) prior to July 1,
1997 (the “Merger Date”) and who had not yet received a full distribution of
their benefit under the FMC Plan, the FMCTI Plan or the Prior Plan as of the
Effective Date (“Participant”).
 
4-2
Calculation of Normal Retirement Benefit

 
A Participant’s Normal Retirement Benefit shall be no less than the normal
retirement benefit to which the Participant would have been entitled if the
Participant had permanently terminated employment with FMC and all of its
Affiliates (as defined in the FMC Plan) on the Merger Date.
 
4-3
Early Retirement Date

 
Early Retirement Date means the earlier of: (a) the Participant’s Early
Retirement Date under the Plan, or (b) the date the Participant has a Severance
from Service before Normal Retirement Date for a reason other than death (i) if
the Participant is at least age 57 and has at least 10 Years of Vesting Service
or (ii) if the Participant was entitled to an early retirement benefit under the
Geosource Inc. Smith Meter Systems Division Salaried Retirement Income Plan.
 
4-4
Normal Retirement Date

 
Normal Retirement Date means the earlier of: (a) the Participant’s Normal
Retirement Date under the Plan, or (b) the date the Participant has a Severance
from Service with at least 10 Years of Vesting Service at or after age 62.
 
4-5
Years of Vesting Service

 
A Participant is fully vested in the Participant’s benefits under the Prior
Plan. A Participant’s Employment Commencement Date will be the date the
Participant was first employed by the Company or any Affiliate, or any earlier
date from which he was granted vesting service under the FMC Plan, the FMCTI
Plan or the Prior Plan. Each Participant will be credited with the number of
full years of vesting service with which the Participant was credited under the
Prior Plan plus the greater of: (a) 6 months of Vesting Service, or (b) if the
Participant accrued 1,000 hours of service under the Prior Plan during the
period from January 1, 1997 through June 30, 1997, 1 Year of Vesting Service. In
no event will a Participant be credited with fewer Years of Vesting Service
under the Plan than the Participant would have been credited with under the
vesting rules of the Prior Plan.
 
 
70

--------------------------------------------------------------------------------

 
 
4-6
Prior Plan Benefits

 
(a)           Early Retirement Reductions for No Service after June 30, 1997.  A
Participant who did not have an Hour of Service after June 30, 1997, will be
subject to the following early retirement reductions upon commencement of the
Participant’s Prior Plan benefit prior to Normal Retirement Age, calculating
actuarial equivalence by using the UP-1984 Mortality Table and an interest rate
of 4.0%:
 
(i)           Participant who was employed with Smith Meter, Inc. until the
attainment of age 57 and 10 years of Vesting Service will have his or her vested
benefits reduced by 1/180 for each complete month between the date of the
Participant’s benefit commencement and the Participant’s 62nd birthday.
 
(ii)           A Participant who terminated their employment with Smith Meter,
Inc. prior to the attainment of age 57 and 10 years of Vesting Service will have
his or her vested benefits reduced actuarially for commencement prior to the
Participant’s 62nd  birthday.
 
(iii)           Available Forms of Benefits.  In addition to the optional forms
of benefit described in the Plan, a Participant may elect to receive the
Participant’s benefit under the Prior Plan in the following form of a Life and
Term Certain Annuity as described below.  A Life and Term Certain Annuity is an
immediate annuity which is the Actuarial Equivalent of an Individual Life
Annuity, but which provides a smaller monthly annuity for the Participant’s life
than an Individual Life Annuity.  After the Participant’s death, if the monthly
annuity has been paid for a period shorter than the term chosen by the
Participant, it will continue, in the same amount as during the Participant’s
life, for the remainder of the term certain.  The Participant’s Joint Annuitant
will receive any payments due after the Participant’s death.  The Participant
may choose a term certain of 60, 120, 180 or 240 months, so long as the term
certain does not exceed the joint life expectancies of the Participant and the
Joint Annuitant.  For purposes of converting the Prior Plan benefit from the
normal form of payment into an optional form of payment, actuarial equivalence
shall be calculated based upon the UP-1984 Mortality Table and an interest rate
of 4.0%.
 
(b)           Early Retirement Reductions for Service after June 30, 1997.  A
Participant who has an Hour of Service after June 30, 1997, will have the option
to receive the Prior Plan benefit in the form of a Life and Term Certain Annuity
as described in (a)(iii) Available Forms of Benefits above.  If so elected, the
Prior Plan benefit shall be adjusted for early retirement in accordance with the
reductions described in (a) Early  Retirement Reductions for No Service after
June 30, 1997 above.  The remainder of the Participant’s Plan benefit shall be
available in any of the optional payment forms described under the Plan and
subject to any early retirement reductions as apply under Sections 3.2 and 4.2
of the Plan.
 
4-7
Payment to Active Participant After Normal Retirement Date

 
A Participant who continues to be employed by the Company or a Participating
Employer after reaching Normal Retirement Date may begin receiving the
Participant’s Prior Plan benefit at or after Normal Retirement Date.
 
 
71

--------------------------------------------------------------------------------

 
 
4-8
Non-Spouse Death Benefit

 
If the Preretirement Survivor’s Benefit is not payable to the spouse of a
deceased Participant, and if the Participant dies on or after the Participant’s
Early Retirement Date, the Participant’s Beneficiary will be entitled to a death
benefit consisting of monthly payments made for a period of 60 months, beginning
as of the first day of the month coincident with or next following the month in
which the Participant dies. The amount of the monthly payment will be equal to
the monthly payment to which the Participant would have been entitled if he had
retired on the day before his death, and had elected to receive only his Prior
Plan benefit in the form of an immediate Life and Term Certain Annuity with a
term certain of 60 months.
 
 
72

--------------------------------------------------------------------------------

 
 
JOHN BEAN TECHNOLOGIES CORPORATION
EMPLOYEES’ RETIREMENT PROGRAM
 
PART II
 
UNION HOURLY EMPLOYEES’ RETIREMENT PLAN
(As Amended and Restated Effective as of January 1, 2012)
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

       
Page
                   
Introduction
1
ARTICLE I          Definitions
2
Actuarial Equivalent
2
Administrator
3
Affiliate
3
Annuity Starting Date
4
Beneficiary
4
Board
4
Benefits Agreement
4
Code
4
Collective Bargaining Agreement
4
Committee
4
Company
4
Early Retirement Benefit
4
Early Retirement Date
4
Effective Date
4
Eligible Employee
5
Employee
5
Employment Commencement Date
5
ERISA
5
50% Joint and Survivor’s Annuity 5 5
FMC
5
FMC Beneficiary
5
FMC Joint Annuitant
5
FMC Participant
6
FMC Plan
6
FMCTI Beneficiary
6
FMCTI Joint Annuitant
6
FMCTI Participant
6
FMCTI
6

 
 
i.

--------------------------------------------------------------------------------

 
 
Table of Contents
(CONTINUED)
 

 
Page
       
FMCTI Plan
6
FTI Spinoff
6
Hour of Service
6
Individual Life Annuity
7
Investment Manager
7
JBT Spinoff
7
Leased Employee
7
Normal Retirement Benefit
7
Normal Retirement Date
7
100% Joint and Survivor’s Annuity 7 7
One-Year Period of Severance
7
Participant
7
Participating Employer
7
Period of Service
8
Period of Severance
8
Plan
8
Plan Year
8
Reemployment Commencement Date
8
Severance From Service Date
8
Supplement
9
Total and Permanent Disability
9
Trust
9
Trust Fund
9
Year of Credited Service
9
Year of Vesting Service
10
ARTICLE II         Participation
11
2.1
 
Eligibility and Commencement of Participation
11
2.2
 
Provision of Information
11
2.3
 
Termination of Participation
11
2.4
 
Special Rules Relating to Veterans’ Reemployment Rights
11

 
 
ii.

--------------------------------------------------------------------------------

 
 
Table of Contents
(CONTINUED)
 

 
Page
       
ARTICLE III       Normal, Early and Deferred Retirement Benefits
12
3.1
 
Normal Retirement Benefits
12
3.2
 
Early Retirement Benefits
12
3.3
 
Deferred Retirement Benefits
13
3.4
 
Suspension of Benefits
14
3.5
 
Benefit Limitations
17
3.6
 
FMC Participants’ and FMCTI Participants’ Benefits
19
ARTICLE IV        Termination Benefits
19
4.1
 
Termination of Service
19
4.2
 
Amount of Termination Benefit
20
ARTICLE V     Disability Retirement Benefits
20
5.1
 
Disability Retirement
20
5.2
 
Amount of Disability Retirement Benefit
20
ARTICLE VI        Payment of Retirement Benefits
21
6.1
 
Normal Form of Benefit
21
6.2
 
Optional Forms of Benefit
21
6.3
 
Election of Benefits
21
6.4
 
FMC Participants and FMCTI Participants in Pay Status
23
6.5
 
Election of Retroactive Annuity Starting Date
24
ARTICLE VII      Survivor’s Benefits
25
7.1
 
Surviving Spouse’s Benefit
25
7.2
 
Certain Former Employees
25
ARTICLE VIII     Fiduciaries
26
8.1
 
Named Fiduciaries
26
8.2
 
Employment of Advisers
26
8.3
 
Multiple Fiduciary Capacities
26
8.4
 
Payment of Expenses
26
8.5
 
Indemnification
27

 
 
iii.

--------------------------------------------------------------------------------

 
 
Table of Contents
(CONTINUED)
 

 
Page
       
ARTICLE IX       Plan Administration
27
9.1
 
Powers, Duties and Responsibilities of the Administrator and the Committee
27
9.2
 
Delegation of Administration Responsibilities
27
9.3
 
Committee Members
28
ARTICLE X         Funding of the Plan
28
10.1
 
Appointment of Trustee
28
10.2
 
Actuarial Cost Method
28
10.3
 
Cost of the Plan
28
10.4
 
Funding Policy
29
10.5
 
Cash Needs of the Plan
29
10.6
 
Public Accountant
29
10.7
 
Enrolled Actuary
29
10.8
 
Basis of Payments to the Plan
30
10.9
 
Basis of Payments from the Plan
30
ARTICLE XI        Plan Amendment or Termination
30
11.1
 
Plan Amendment or Termination
30
11.2
 
Limitations on Plan Amendment
30
11.3
 
Effect of Plan Termination
31
11.4
 
Allocation of Trust Fund on Termination
31
ARTICLE XII      Miscellaneous Provisions
31
12.1
 
Subsequent Changes
31
12.2
 
Plan Mergers
32
12.3
 
No Assignment of Property Rights
32
12.4
 
Beneficiary
33
12.5
 
Benefits Payable to Minors, Incompetents and Others
33
12.6
 
Employment Rights
33
12.7
 
Proof of Age and Marriage
33
12.8
 
Small Annuities
34
12.9
 
Controlling Law
34
12.10
 
Direct Rollover Option
34

 
 
iv.

--------------------------------------------------------------------------------

 
 
Table of Contents
(CONTINUED)
 

     
Page
               
12.11
 
Claims Procedure
35
12.12
 
Participation in the Plan by an Affiliate
39
12.13
 
Action by Participating Employers
39
ARTICLE XIII     Top Heavy Provisions
40
13.1
 
Top Heavy Definitions
40
13.2
 
Determination of Top Heavy Status
43
13.3
 
Minimum Benefit Requirement for Top Heavy Plan
43
13.4
 
Vesting Requirement for Top Heavy Plan
44
SUPPLEMENTAL 1
JETWAY SYSTEMS DIVISION, OGDEN, UTAH
46
SUPPLEMENTAL 2
PACKAGING MACHINERY DIVISION, GREEN BAY, WISCONSIN
50
SUPPLEMENTAL 3
SMITH METER PLANT, ERIE, PENNSYLVANIA
52
SUPPLEMENTAL 4
FOOD PROCESSING MACHINERY DIVISION, HOOPESTON, ILLINOIS
58
SUPPLEMENTAL 5
AIRLINE EQUIPMENT DIVISION, SAN JOSE, CALIFORNIA
61
SUPPLEMENTAL 6
FOOD PROCESSING MACHINERY DIVISION, SAN JOSE, CALIFORNIA
63

 
 
v.

--------------------------------------------------------------------------------

 
 
JOHN BEAN TECHNOLOGIES CORPORATION
EMPLOYEES’ RETIREMENT PROGRAM
 
PART II
 
UNION HOURLY EMPLOYEES’ RETIREMENT PLAN
 
 
INTRODUCTION
 
WHEREAS, the John Bean Technologies Corporation Employees’ Retirement Program
(“Program”) was established effective as of June 1, 2008, in connection with a
spinoff of assets and liabilities from the FMC Technologies, Inc. Employees’
Retirement Program (the “FMCTI Plan”), which spinoff complied with the
requirements of Code Section 414(l); and
 
WHEREAS, the FMCTI Plan was established effective May 1, 2001, in connection
with a spinoff of assets and liabilities from the FMC Corporation Employees’
Retirement Program (“the FMC Plan”); and
 
WHEREAS, the Program consists of two parts, Part I Salaried and Nonunion Hourly
Employees’ Retirement Plan and Part II Union Hourly Employees’ Retirement Plan,
which are contained in two separate plan documents; and
 
WHEREAS, supplements to Part I and Part II of the Program contain provisions
which apply only to a specific group of Employees or Participants as specified
therein and override any contrary provision of the Program or either Part I or
Part II; and
 
WHEREAS, this document is Part II Union Hourly Employees’ Retirement Plan
(“Plan”) and covers certain eligible union hourly employees as provided in
Article II Participation; and
 
WHEREAS, the Plan shall not be construed to affect an FMC Participant’s accrued
benefit under the FMC Plan or to alter in any way the rights of an FMC
Participant, FMC Joint Annuitant, or FMC Beneficiary thereof who has retired,
died or with respect to whom there has been a severance from service date under
the FMC Plan; and
 
WHEREAS, the Plan shall not be construed to affect the FMCTI Participant’s
accrued benefit under the FMCTI Plan or to alter in any way the rights of an
FMCTI Participant, FMCTI Joint Annuitant, or FMCTI Beneficiary thereof who has
retired, died, or with respect to whom there has been a severance from service
date under the FMCTI Plan; and
 
WHEREAS, the Plan is intended to be qualified under Code Section 401(a), and its
associated trust is intended to be tax exempt under Code Section 501(a). The
Plan is intended also to meet the requirements of ERISA and shall be construed
wherever possible to comply with the terms of the Code and ERISA. The Plan is
intended to provide a regular monthly retirement benefit for employees who meet
the eligibility requirements; and
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Company desires to amend and restate the Plan, effective January 1,
2012, and submit the Plan to the Internal Revenue Service for a favorable
determination letter.
 
NOW, THEREFORE, effective January 1, 2012, the Company hereby amends and
restates the Plan to provide as follows:
 
ARTICLE I

 
Definitions
 
For purposes of this Plan and any amendments to it, the following terms have the
meanings ascribed to them below.
 
           Actuarial Equivalent means a benefit determined to be of equal value
to another benefit, on the basis of either (a) the UP-1984 Mortality Table and
8-1/2% interest compounded annually or (b) the mortality table and interest rate
described in the applicable Supplement.
 
Notwithstanding the above to the contrary, for purposes of Section 12.8,
Actuarial Equivalent value shall be determined as follows: (and effective
February 1, 2006, for purposes of optional form of benefit conversions
(including optional form of benefit conversions described in Supplements 2, 3,
4, 5 and 6, but excluding optional form of benefit conversions described in
Supplement 1), Actuarial Equivalent means a benefit determined to be of equal
value to another benefit on the basis of the greater of (1) either (a) the
actuarial equivalent, computed using the UP-1984 Mortality Table and 8-1/2%
interest compounded annually, of the accrued benefit as of February 1, 2006 or
(b) the actuarial equivalent, computed using the mortality table and interest
rate described in the applicable Supplement, of the accrued benefit as of
February 1, 2006, or (2) the actuarial equivalent, computed using the RP-2000
Combined Healthy Participant Table (RP2000CH), weighted 80% male/20% female and
6% interest compounded annually, of the accrued benefit as of the date of
determination on or after February 1, 2006).
 
 
(i)
with respect to FMC Participants whose Annuity Starting Dates occurred prior to
June 1, 1995, based on the actuarial assumptions described above; provided that
the interest rate shall not exceed the immediate rate used by the Pension
Benefit Guaranty Corporation for lump sum distributions occurring on the first
day of the Plan Year that contains the Annuity Starting Date;

 
 
(ii)
with respect to FMC Participants with Annuity Starting Dates occurring on or
after June 1, 1995, and who had an Hour of Service prior to August 31, 1999,
based on the 1983 Group Annuity Mortality Table (weighted 50% male and 50%
female) (or the applicable mortality table prescribed under Section 417(e)(3) of
the Code) and the lesser of the interest rate described above or the applicable
interest rate prescribed under Section 417(e)(3) of the Code for the November
preceding the Plan Year that contains the Annuity Starting Date;

 
 
2

--------------------------------------------------------------------------------

 
 
 
(iii)
for Annuity Starting Dates occurring on or after August 31, 1999, with respect
to any Participant who did not have an Hour of Service prior to August 31, 1999,
based on the 1983 Group Annuity Mortality Table (weighted 50% male and 50%
female) (or the applicable mortality table, prescribed under Section 417(e)(3)
of the Code) and the applicable interest rate prescribed under Section 417(e)(3)
of the Code for the November preceding the Plan Year that contains the Annuity
Starting Date;

 
 
(iv)
For Annuity Starting Dates occurring on or after December 31, 2002, using the
applicable interest rate as described above, based on the 1994 Group Annuity
Reserving Table (weighted 50% male, 50% female and projected to 2002 using Scale
AA), which is the applicable mortality table prescribed in Rev. Rul. 2001-62 (or
the applicable mortality table, prescribed under Section 417(e)(3) of the Code
or other guidance of general applicability issued thereunder); and

 
 
(v)
Effective January 1, 2008, and solely for purposes of the determination of the
present value of benefits pursuant to Code Section 417(e): (1) the applicable
interest rate shall mean the applicable interest rate described in Code Section
417(e)(3)(C), which is the adjusted first, second and third segment rates
(defined in Code Section 417(e)(3)(D)) applied under rules similar to the rules
of Code Section 430(h)(2)(C) for the month of November preceding the first day
of the Plan Year which includes the date of distribution, and (2) the applicable
mortality table shall mean the applicable mortality table described in Code
Section 417(e)(3)(B), Revenue Ruling 2007-67 and subsequent guidance (including
regulations) issued by the Internal Revenue Service.

 
           Administrator means the Company.  The Plan is administered by the
Company through the Committee. The Administrator and the Committee have the
responsibilities specified in Article IX.
 
           Affiliate means any corporation, partnership, or other entity that
is:
 
 
(a)
a member of a controlled group of corporations of which the Company is a member
(as described in Code Section 414(b));

 
 
(b)
a member of any trade or business under common control with the Company (as
described in Code Section 414(c));

 
 
3

--------------------------------------------------------------------------------

 
 
 
(c)
a member of an affiliated service group that includes the Company (as described
in Code Section 414(m));

 
 
(d)
an entity required to be aggregated with the Company pursuant to regulations
promulgated under Code Section 414(o); or

 
 
(e)
a leasing organization that provides Leased Employees to the Company or an
Affiliate (as determined under paragraphs (a) through (d) above), unless (i) the
Leased Employees constitute less than 20% of the nonhighly compensated workforce
of the Company and Affiliates (as determined under paragraphs (a) through (d)
above; and (ii) the Leased Employees are covered by a plan described Code
Section 414(n)(5).

 
“Leasing organization” has the meaning ascribed to it in the definition of
“Leased Employee” below.
 
For purposes of Section 3.5, the 80% thresholds of Code Sections 414(b) and (c)
are deemed to be “more than 50%,” rather than “at least 80%.”
 
           Annuity Starting Date means the first day of the first period for
which an amount is paid in an annuity or other form of benefit. In the case of a
lump sum distribution, the Annuity Starting Date is the date payment is actually
made.
 
           Beneficiary means the person or persons determined pursuant to
Section 12.4.
 
           Board means the board of directors of the Company.
 
           Benefits Agreement means the Employee Benefits Agreement by and
between FMC and the Company.
 
           Code means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a specific provision of the Code includes that provision, any
successor to it and any valid regulation promulgated under the provision or
successor provision.
 
           Collective Bargaining Agreement means the collective bargaining
agreement referred to in the applicable Supplement.
 
           Committee means the JBT Corporation Employee Welfare Benefits Plan
Committee as described in Section 9.3, its authorized delegatee and any
successor to the Committee.
 
           Company means John Bean Technologies Corporation and any successor to
it.  Prior to June 1, 2008, Company meant FMC Technologies, Inc.
 
           Early Retirement Benefit means the benefits determined pursuant to
Section 3.2.
 
 
4

--------------------------------------------------------------------------------

 
 
           Early Retirement Date means the later of the Participant’s 55th
birthday and the date he or she acquires 10 Years of Credited Service.
 
           Effective Date means (i) June 1, 2008, or if later, an Employee’s
Employment Commencement Date or Reemployment Commencement Date, whichever is
applicable, (ii) with respect to each FMC Participant, June 1, 2008 or, if
later, the date such FMC Participant’s accrued benefit under the FMC Plan is
deemed transferred to this Plan under the Benefits Agreement, or (iii) with
respect to each FMCTI Participant, June 1, 2008 or, if later, the date such
FMCTI Participant’s accrued benefit under the FMCTI Plan is deemed transferred
to this Plan.
 
           Eligible Employee means an Employee of a Participating Employer,
other than a Leased Employee, who is employed on an hourly basis and covered by
the applicable Collective Bargaining Agreement which specifically provides for
Plan participation, or to whom coverage under the Plan is extended by the
Company.
 
           Employee means a common law employee or Leased Employee of the
Company or an Affiliate, subject to the following rules:
 
 
(a)
a person who is not a Leased Employee and who is engaged as an independent
contractor is not an Employee;

 
 
(b)
only individuals who are paid as employees from the payroll of the Company or an
Affiliate and treated as employees are Employees under the Plan; and

 
 
(c)
any person retroactively found to be a common law employee shall not be eligible
to participate in the Plan for any period he was not an Employee under the Plan.

 
           Employment Commencement Date means the date on which the Employee
first performs an Hour of Service.
 
           ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to a specific provision of ERISA includes
the provision, any successor provision and any valid regulation promulgated
under the provision or successor provision.
 
           50% Joint and Survivor’s Annuity means an immediate annuity which is
the Actuarial Equivalent of an Individual Life Annuity, but which provides a
smaller monthly annuity for the Participant’s life than an Individual Life
Annuity. After the Participant’s death, 50% of such reduced annuity will be paid
to the Participant’s surviving spouse for such spouse’s life.
 
           FMC means FMC Corporation, a Delaware corporation.
 
           FMC Beneficiary means an individual who was receiving benefits under
the FMC Plan as a result of the death of an FMC Participant and whose benefit
was transferred to the FMCTI Plan pursuant to the FTI Spinoff.
 
 
5

--------------------------------------------------------------------------------

 
 
           FMC Joint Annuitant means an individual who was designated as a joint
annuitant of an FMC Participant under the FMC Plan, the benefits of such FMC
Participant which were transferred to the FMCTI Plan pursuant to the FTI
Spinoff.
 
           FMC Participant means any participant in Part II Union Hourly
Employee’s - Retirement Plan of the FMC Plan who had their accrued benefit,
years of credited service and years of vesting service under the FMC Plan
transferred to the FMCTI Plan, pursuant to the FTI Spinoff.
 
           FMC Plan means the FMC Corporation Employees’ Retirement Program.
 
           FMCTI Beneficiary means an individual who was receiving benefits
under the FMCTI Plan as a result of the death of an FMCTI Participant and whose
benefit was transferred to this Plan pursuant to the JBT Spinoff.
 
           FMCTI Joint Annuitant means an individual who was designated as a
joint annuitant of an FMCTI Participant under the FMCTI Plan, the benefits of
such FMCTI Participant which were transferred to this Plan pursuant to the JBT
Spinoff.
 
           FMCTI Participant means any participant (including an FMC
Participant) in Part II Union Hourly Employee’s – Retirement Plan of the FMCTI
Plan who had their accrued benefit, years of credited service and years of
vesting service under the FMCTI Plan transferred to this Plan, pursuant to the
JBT Spinoff.
 
           FMCTI means FMC Technologies, Inc., a Delaware corporation.
 
           FMCTI Plan means the FMC Technologies, Inc. Employees’ Retirement
Program.
 
           FTI Spinoff means the transfer of assets and liabilities attributable
to FMC Participants from the FMC Plan to the FMCTI Plan pursuant to the Benefits
Agreement.
 
           Hour of Service means each hour (a) for which an Employee is directly
or indirectly paid or entitled to payment by the Company or an Affiliate for the
performance of duties, (b) for each FMC Participant, each hour of service
credited to such individual under the FMC Plan and FMCTI Plan as of the date
prior to the Effective Date for such FMC Participant, and (c) for each FMCTI
Participant, each hour of service credited to such individual under the FMCTI
Plan as of the date prior to the Effective Date for such FMCTI
Participant.  Hours of Service will be credited to the Employee for the
computation period in which the duties are performed. To the extent required by
law, Hour of Service will include each hour for which an Employee is paid, or
entitled to payment, by the Company or an Affiliate on account of a period of
time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty or leave of
absence.  No more than 501 Hours of Service will be credited for any single
continuous period (whether or not such period occurs in a single computation
period).  Hours of Service for these purposes will be calculated and credited
pursuant to section 2530.200b-2 of the Department of Labor Regulations which is
incorporated herein by this reference.  Also to the extent required by law,
Hours of Service will include each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by the Company or an
Affiliate, provided, however, the same hours of service will not be
credited.  These hours will be credited to the Employee for the computation
period or periods to which the award or agreement pertains rather than the
computation period in which the award, agreement or payment is made.
 
 
6

--------------------------------------------------------------------------------

 
 
           Individual Life Annuity means an immediate annuity which provides
equal monthly payments for the Participant’s life only.
 
           Investment Manager means a person who is an “investment manager” as
defined in section 3(38) of ERISA.
 
           JBT Spinoff means the transfer of assets and liabilities attributable
to FMCTI Participants from the FMCTI Plan to this Plan.
 
           Leased Employee means an individual who performs services for the
Company or an Affiliate on a substantially full-time basis for a period of at
least 1 year, under the primary direction or control of the Company or an
Affiliate, and under an agreement between the Company or Affiliate and a leasing
organization. The leasing organization can be a third party or the Leased
Employee himself.
 
           Normal Retirement Benefit means the benefits determined pursuant to
Section 3.1.
 
           Normal Retirement Date means the Participant’s 65th birthday, except
as otherwise provided in the applicable Supplement.
 
           100% Joint and Survivor’s Annuity means an immediate annuity which is
the Actuarial Equivalent of an Individual Life Annuity, but which provides a
smaller monthly annuity for the Participant’s life than a 50% Joint and Survivor
Annuity. After the Participant’s death, 100% of such reduced annuity will
continue to be paid to the Participant’s surviving spouse for such spouse’s
life.
 
           One-Year Period of Severance means a 12-consecutive-month period
commencing on an Employee’s Severance From Service Date in which the Employee is
not credited with an Hour of Service.
 
           Participant means an Eligible Employee who has begun, but not ended,
his or her participation in the Plan pursuant to the provisions of Article II
and, unless specifically indicated otherwise, shall include each FMC Participant
and each FMCTI Participant.  If a Participant who is vested in the Participant’s
accrued benefit on his or her Severance from Service Date is subsequently
reemployed after his or her Severance from Service Date, he or she will become a
Participant immediately upon reemployment.  If a Participant who is not vested
in the Participant’s accrued benefit on his or her Severance from Service Date
is subsequently reemployed after his or her Severance from Service Date, he or
she will become a Participant immediately upon reemployment, unless his or her
Period of Severance is greater than or equal to five One-Year Periods of
Severance.
 
 
7

--------------------------------------------------------------------------------

 
 
           Participating Employer means the Company and each other Affiliate
that adopts the Plan with the consent of the Board, as provided in Section
12.12.
 
           Period of Service means the period commencing on the Effective Date
and ending on the Severance From Service Date including, for each FMC
Participant and each FMCTI Participant, periods of service credited under the
FMC Plan or the FMCTI Plan, as applicable, as of the date immediately prior to
the relevant Effective Date for such FMC Participant or FMCTI Participant.  All
Periods of Service (whether or not consecutive) shall be aggregated.   For  a
Participant who is not immediately eligible to participate in the Plan under the
terms of Section 2.1 hereof, Period of Service shall include service from and
after the Participant’s date of hire by the Company or its
Affiliates.  Notwithstanding the foregoing, if an Employee incurs a One-Year
Period of Severance at a time when he or she has no vested interest under the
Plan and the Employee does not perform an Hour of Service within 5 years after
the beginning of the One-Year Period of Severance, the Period of Vesting Service
prior to such One-Year Period of Severance shall not be aggregated.
 
           Period of Severance means the period commencing on the Severance From
Service Date and ending on the date on which the Employee again performs an Hour
of Service.
 
           Plan means Part II Union Hourly Employees’ Retirement Plan of the
John Bean Technologies Corporation Employees’ Retirement Program.
 
           Plan Year means the period beginning June 1, 2008 and ending December
31, 2008 and thereafter the 12-month period beginning on January 1 and ending
the next December 31.
 
           Reemployment Commencement Date means the first date following a
Period of Severance which is not required to be taken into account for purposes
of an Employee’s Period of Vesting Service on which the Employee performs an
Hour of Service.
 
           Severance From Service Date means the earliest of:
 
 
(a)
the date on which an Employee voluntarily terminates, retires, is discharged or
dies; the first anniversary of the first date of a period in which an Employee
remains absent from service (with or without pay) with the Company and
Affiliates for any reason other than voluntary termination, retirement,
discharge or death; or

 
 
(b)
the second anniversary of the date an Employee is absent pursuant to a maternity
or paternity leave of absence; provided, however, that the period between the
first and second anniversaries of the first date of such absence shall be
neither a Period of Service nor a One-Year Period of Severance.

 
 
8

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, a Severance From Service Date shall not be
considered to have occurred under the following circumstances:
 
 
(i)
during a leave of absence, vacation or holiday with pay;

 
 
(ii)
during a leave of absence without pay granted by reason of disability or under
the Family and Medical Leave Act of 1993;

 
 
(iii)
during a period of qualified military service, provided the Employee makes
application to return within 90 days after completion of active an Eligible
Employee and after he has become a Participant divided by 12.  A partial month
in such Period of Service counts as a whole month, and fractional Years of
Credited Service shall service and returns to active employment as an Employee
while reemployment rights are protected by law. If the Employee does not so
return, the Employee shall have a Severance From Service Date on the first
anniversary of the date of entry into military service.

 
If the Employee violates the terms of a leave of absence, the Employee shall be
deemed to have voluntarily terminated as of the date of such violation. In the
case of a leave in excess of 12 months, if the Employee fails to return to
active employment immediately after such leave, the Employee shall be deemed to
have voluntarily terminated as of the last day of the 12th month of the leave.
 
A “maternity or paternity leave of absence” means an absence from work by reason
of the Employee’s pregnancy, birth of the Employee’s child, placement of a child
with the Employee in connection with the adoption of such child, or any absence
for the purpose of caring for such child for a period immediately following such
birth or placement.
 
           Supplement means the provisions of the Plan which apply only to a
specific group of Employees or Participants as detailed in such Supplement and
which override any contrary provision of the Plan.
 
           Total and Permanent Disability has the meaning assigned thereto in
the applicable Supplement.
 
           Trust means the trust established by the Trust Agreement. “Trust
Agreement” means the trust agreement or agreements, as amended from time to
time, entered into by the Company and the Trustee pursuant to Section 8.1.
“Trustee” means the trustee or trustees at any time appointed by the Company
pursuant to Section 8.1.
 
           Trust Fund means the trust fund established and maintained by the
Trustee to hold all assets of the Plan pursuant to the Trust Agreement.
 
           Year of Credited Service means (a) for an FMC Participant, his or her
years of credited service under the FMC Plan and FMCTI Plan prior to such FMC
Participant’s Effective Date (b) for an FMCTI Participant, his or her years of
credited service under the FMCTI Plan prior to such FMCTI Participant’s
Effective Date, and (c) the total number of calendar months during the
Employee’s Period of Service while the Employee is be taken into account in
determining a Participant’s benefits. Year of Credited Service shall also
include such other periods as the Company recognizes as a Year of Credited
Service, pursuant to written and nondiscriminatory rules.
 
 
9

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, Credited Service shall not include: (i) any leave
of absence without pay unless the Employee returns to active employment as an
Employee immediately after such leave and abides by all the terms of the leave,
(ii) any maternity or paternity leave of absence unless the Employee returns to
active employment as an Employee within 12 months after the first day of such
leave, or (iii) any period of service with respect to which such Eligible
Employee accrues a benefit under the FMC Plan on or after May 1, 2001, the FMCTI
Plan on or after June 1, 2008, or any pension, profit sharing or other
retirement plan listed on Exhibit A.
 
           Year of Vesting Service means (a) for an FMC Participant, his or her
years of service and years of vesting service credited under the FMC Plan and
FMCTI Plan prior to such FMC Participant’s Effective Date, (b) for an FMCTI
Participant, his or her years of service and years of vesting service credited
under the FMCTI Plan prior to such FMCTI Participant’s Effective Date, and (c)
the total number of calendar months during the Employee’s Period of Service
divided by 12, determined in accordance with the following rules:
 
 
(i)
a partial month in the Employee’s Period of Service counts as a whole month;

 
 
(ii)
if the Employee has a Severance From Service Date by reason of a voluntary
termination, discharge or retirement and the Employee then performs 1 Hour of
Service within 12 months of the Severance From Service Date, such Period of
Severance is included in the Period of Service. If the Employee has a Severance
From Service Date by reason of a voluntary termination, discharge or retirement
during an absence from service of 12 months or less for any reason other than a
voluntary termination, discharge or retirement, and then performs 1 Hour of
Service within 12 months of the date on which the Employee was first absent from
service, such Period of Severance is included in the Period of Service;

 
 
(iii)
period of Service also includes the following:

 
 
(1)
a period of employment with an employer substantially all of the equity interest
or assets of which have been acquired by the Company or an Affiliate, but only
to the extent that the Company expressly recognizes such period as a Period of
Service pursuant to written and nondiscriminatory rules; and

 
 
(2)
such other periods as the Company recognizes as a Period of Service pursuant to
written and nondiscriminatory rules.

 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE II

 
Participation
 
2.1           Eligibility and Commencement of Participation
 
Each FMC Participant and each FMCTI Participant shall automatically became a
Participant in the Plan on such FMC Participant’s or FMCTI Participant’s
Effective Date. Except as otherwise provided in the applicable Supplement, each
other Employee shall automatically become a Participant in the Plan as of the
date he or she satisfies all of the following requirements:
 
 
(a)
the Employee is an Eligible Employee; and

 
 
(b)
the Employee either  (i) is a regular, full-time employee, or (ii) has completed
not less than 1,000 Hours of Service in a 12-month period beginning on the
Employee’s Employment Commencement Date or any anniversary thereof.

 
2.2           Provision of Information
 
Each Participant must make available to the Administrator any information it
reasonably requests. As a condition of participation in the Plan, an Employee
agrees, on his or her own behalf and on behalf of all persons who may have or
claim any right by reason of the Employee’s participation in the Plan, to be
bound by all provisions of the Plan.
 
2.3           Termination of Participation
 
A Participant ceases to be a Participant when he or she dies or, if earlier,
when his or her entire vested benefit accrued under the Plan has been paid to
him or her.
 
2.4           Special Rules Relating to Veterans’ Reemployment Rights
 
Notwithstanding any provision of this Plan to the contrary, with respect to an
Eligible Employee or Participant who is reemployed in accordance with the
reemployment provisions of the Uniformed Services Employment and Reemployment
Rights Act following a period of qualifying military service (as determined
under such Act), contributions, benefits and service credit will be provided in
accordance with Section 414(u) of the Code.  Notwithstanding the preceding,
effective January 1, 2009, unless an earlier date is specifically set forth in
this Section 2.4, the following shall apply:
 
 
(a)
General Rule.  Notwithstanding any provisions of this Plan to the contrary,
contributions, benefits and service credit with respect to “qualified military
service” will be provided in accordance with Section 414(u) of the
Code.  “Qualified military service” means any service in the uniformed services
(as defined in chapter 43 of title  38 of the United States Code) by any
individual if such individual is entitled to reemployment rights under such
chapter with respect to such service.

 
 
11

--------------------------------------------------------------------------------

 
 
 
(b)
Differential Wage Payments.  An individual receiving a differential wage
payment, as defined by Section 3401(h)(2) of the Code, is treated as an Employee
of the Participating Employer making the payment and the differential wage
payment is treated as earnings under the Plan.

 
 
The Plan is not treated as failing to meet the requirements of any provision
described in Section 414(u)(1)(C) of the Code due to any contribution or benefit
which is based on the differential wage payment provided that all Employees of
the Participating Employer are entitled to receive differential wage payments,
and to make contributions based on such payments, on reasonably equivalent
terms.



 
(c)
Death During Qualified Military Service. In the case of a death occurring on or
after January 1, 2007, if a Participant dies while performing qualified military
service (as defined in Section 414(u) of the Code), the survivors of the
Participant are entitled to any additional benefits (other than benefit accruals
relating to the period of qualified military service) provided under the Plan as
if the Participant had resumed and then terminated employment on account of
death.

 


 
ARTICLE III

 
Normal, Early and Deferred Retirement Benefits
 
3.1           Normal Retirement Benefits
 
3.1.1           Normal Retirement:  A Participant who retires on the Normal
Retirement Date shall be entitled to receive a Normal Retirement Benefit
determined under Section 3.1.2. Payment of such benefit shall commence as of the
first day of the month coincident with or next following the Participant’s
Normal Retirement Date, unless the Participant elects to defer commencement
subject to Section 3.3.2.
 
3.1.2           Amount of Normal Retirement Benefit:  A Participant’s monthly
Normal Retirement Benefit shall be equal to the amount determined in accordance
with the applicable Supplement.
 
 
12

--------------------------------------------------------------------------------

 
 
3.1.3           Reductions for Certain Benefits:  A Participant’s Normal
Retirement Benefit shall be reduced by the value of any vested benefit payable
to the Participant under the FMC Plan, the FMCTI Plan, or any pension, profit
sharing or other retirement plan other than the Savings Plan (hereinafter called
“Duplicate Benefit Plan”) which is attributable to any period which counts as
Credited Service under this Plan. For purposes of determining the amount of any
Duplicate Benefit Plan reduction, the vested benefit under the Duplicate Benefit
Plan shall be converted to a form which is identical to the form of benefit
which is to be paid under this Plan, including any applicable reductions for
early commencement as determined under the Plan or the Duplicate Benefit Plan,
as applicable.  Such values will be determined as of the earlier of the Annuity
Starting Date under the Plan, or the date distribution of such vested benefit
was made or commenced under the Duplicate Benefit Plan, as applicable.
 
3.2           Early Retirement Benefits
 
3.2.1           Early Retirement:  A Participant who retires on or after the
Early Retirement Date shall be entitled to receive an Early Retirement Benefit
determined under Section 3.2.2. Payment of such benefit shall commence as of the
first of the month coincident with or next following the Participant’s Early
Retirement Date or, if the Participant elects, as of the first day of any
subsequent month, but not later than the Normal Retirement Date. Any such
election of a deferred commencement date may be revoked at any time prior to
such date and a new date may be elected by giving advance written notice to the
Administrator in accordance with rules prescribed by the Administrator.
 
3.2.2           Amount of Early Retirement Benefit:  Subject to Section 3.2.3, a
Participant’s monthly Early Retirement Benefit shall be equal to an amount
determined pursuant to Section 3.1.2 as in effect on the date the Participant’s
Years of Credited Service terminate, based on the Participant’s Years of
Credited Service as of such date.
 
3.2.3           Early Retirement Reduction Factor:  If a Participant’s Early
Retirement Benefit commences prior to the Participant’s Normal Retirement Date,
the Participant’s Early Retirement Benefit computed pursuant to Section 3.2.2
shall be reduced in accordance with the applicable Supplement.
 
3.3           Deferred Retirement Benefits
 
3.3.1           Deferred Retirement:  A Participant who retires after the Normal
Retirement Date shall be entitled to receive a Normal Retirement Benefit
determined under Section 3.1.2 commencing as of the first day of the month
coinciding with or next following the date the Participant actually retires.
Each Participant shall accrue additional benefits hereunder after the
Participant’s Normal Retirement Date with respect to the portion of the Normal
Retirement Benefit which is attributable to contributions by the Company.  If a
Participant who is not employed by the Company or its Affiliates on his or her
Normal Retirement Date defers his or her Normal Retirement Benefit beyond his or
her Normal Retirement Date, the Normal Retirement Benefit will be paid
retroactive to the Participant’s Normal Retirement Date as soon as reasonably
practicable after the Plan Administrator learns of the deferred benefit.
 
 
13

--------------------------------------------------------------------------------

 
 
3.3.2           Distribution Requirements:  Except as hereinafter provided,
unless the Participant elects otherwise in accordance with the terms of the
Plan, payment of a Participant’s retirement benefits will begin no later than 60
days after the close of the Plan Year in which the latest of the following
events occurs:
 
 
(a)
the Participant’s 65th birthday;

 
 
(b)
the 10th anniversary of the year in which the Participant commenced
participation in the Plan; and

 
 
(c)
the Participant terminates employment with the Company and all Affiliates.

 
If the amount of the payment required to commence on the date determined under
this Section 3.3.2 cannot be ascertained by such date, or if it is not possible
to make such payment on such date because the Administrator cannot locate the
Participant after making reasonable efforts to do so, a payment retroactive to
such date may be made no later than 60 days after the earliest date on which the
amount of such payment can be ascertained under this Plan or the date the
Participant is located.
 
Notwithstanding any other provision of this Plan:
 
 
(i)
the accrued benefit of a Participant who attains age 70-1/2 on or after January
1, 2000 must be distributed or commence to be distributed no later than the
April 1 following the later of (1) the calendar year in which the Participant
attains age 70-1/2 or (2) the calendar year in which the Participant retires
(unless the Participant is a 5% owner, as defined in Code Section 416, of the
Company with respect to the Plan Year in which the Participant attains age
70-1/2, in which case this Subsection (2) shall not apply); and

 
 
(ii)
the accrued benefit of a Participant who attains age 70-1/2 prior to January 1,
2000 must be distributed or commence to be distributed no later than the April 1
following the calendar year in which the Participant attains age 70-1/2 unless
the Participant is not a 5% owner (as defined in Subsection (i)) and elects to
defer distribution to the calendar year in which the Participant retires.

 
All Plan distributions will comply with Code Section 401(a)(9), including
Department of Treasury Regulation Section 1.401(a)(9)-2.  With respect to
distributions made under the Plan for Plan Years beginning on or after January
1, 2003, all Plan distributions will comply with Code Section 401(a)(9),
including Department of Treasury Regulation Section 1.401(a)(9)-2 through
1.401(a)(9)-9, as promulgated under Final and Temporary Regulations published in
the Federal Register on April 17, 2002 (the ‘401(a)(9) Regulations’), with
respect to minimum distributions under Code Section 401(a)(9).  In addition, the
benefit payments distributed to any Participant on or after January 1, 2003,
will satisfy the incidental death benefit provisions under Code Section
401(a)(9)(G) and Department of Treasury Regulation Section 1.401(a)(9)-5(d), as
promulgated in the 401(a)(9) Regulations.  To the extent required by Code
Section 401(a)(9)(C)(iii), or any other applicable guidance issued thereunder,
with respect to a Participant who retires in a calendar year after the calendar
year in which the Participant attains age 70 ½, the actuarial increase in such
Participant’s accrued benefit mandated by Code Section 401(a)(9)(C)(iii) shall
be implemented notwithstanding any suspension of benefits provision applicable
to such Participant pursuant to ERISA 203(a)(3)(B), Code Section 411(a)(3)(B)
and the terms of the Plan.
 
 
14

--------------------------------------------------------------------------------

 
 
3.4           Suspension of Benefits
 
3.4.1           Prior to Normal Retirement Date:  If a Participant receives
retirement benefits under the Plan following a termination of employment prior
to the Participant’s Normal Retirement Date and again becomes an Employee prior
to Normal Retirement Date, no retirement benefits shall be paid during such
later period of employment and up to Normal Retirement Date. Any benefits
payable under the Plan to or on behalf of the Participant at the time of the
Participant’s subsequent termination of employment shall be reduced by the
Actuarial Equivalent of any benefits paid to the Participant after the
Participant’s earlier termination and prior to the Participant’s Normal
Retirement Date.
 
3.4.2           After Normal Retirement Date:  If (a) a Participant whose
employment terminates again becomes an Employee after the Participant’s Normal
Retirement Date, or again becomes an Employee prior to the Participant’s Normal
Retirement Date and continues in employment beyond the Participant’s Normal
Retirement Date, or (b) a Participant continues in employment with the Company
and Affiliates after the Participant’s Normal Retirement Date without a prior
termination, the following provisions of this Section 3.4.2 shall apply to the
Participant as of the Participant’s Normal Retirement Date or, if later, the
Participant’s date of reemployment.
 
 
(i)
For purposes of this Section 3.4.2, the following definitions shall apply:

 
 
(1)
Postretirement Date Service means each calendar month after a Participant’s
Normal Retirement Date and subsequent to the time that:

 
 
(A)
payment of retirement benefits commenced to the Participant if the Participant
returned to employment with the Company and Affiliates, or

 
 
(B)
payment of retirement benefits would have commenced to the Participant if the
Participant had not remained in employment with the Company and Affiliates,

 
if in either case the Participant receives pay from the Company and Affiliates
for any Hours of Service performed on each of 8 or more days (or separate work
shifts) in such calendar month.
 
 
15

--------------------------------------------------------------------------------

 
 
 
(2)
Suspendable Amount means the monthly retirement benefits otherwise payable in a
calendar month in which the Participant is engaged in Postretirement Date
Service Payment shall be permanently withheld on a portion of a Participant’s
retirement benefits, not in excess of the Suspendable Amount, for each calendar
month during which the Participant is employed in Postretirement Date Service.

 
 
(ii)
If payments have been suspended pursuant to Subsection (ii) above, such payments
shall resume no later than the first day of the third calendar month after the
calendar month in which the Participant ceases to be employed in Postretirement
Date Service; provided, however, that no payments shall resume until the
Participant has complied with the requirements set forth in Subsection (vi)
below. The initial payment upon resumption shall include the payment scheduled
to occur in the calendar month when payments resume and any amounts withheld
during the period between the cessation of Postretirement Date Service and the
resumption of payment, less any amounts that are subject to offset pursuant to
Subsection (iv) below.

 
 
(iii)
Retirement benefits made subsequent to Postretirement Date Service shall be
reduced by (1) the Actuarial Equivalent of any benefits paid to the Participant
prior to the time the Participant is reemployed after the Participant’s Normal
Retirement Date; and (2) the amount of any payments previously made during those
calendar months in which the Participant was engaged in Postretirement Date
Service; provided, however, that such reduction under Subsection (2) shall not
exceed, in any one month, 25% percent of that month’s total retirement benefits
(excluding amounts described in Subsection (ii) above) that would have been due
but for the offset.

 
 
(iv)
Any Participant whose retirement benefits are suspended pursuant to Subsection
(ii) of this Section 3.4.2 shall be notified (by personal delivery or certified
or registered mail) during the first calendar month in which payments are
withheld that the Participant’s retirement benefits are suspended. Such
notification shall include:

 
 
(1)
a description of the specific reasons for the suspension of payments;

 
 
(2)
a general description of the Plan provisions relating to the suspension;

 
 
(3)
a copy of the provisions;

 
 
16

--------------------------------------------------------------------------------

 
 
 
(4)
a statement to the effect that applicable Department of Labor Regulations may be
found at Section 2530.203-3 of Title 29 of the Code of Federal Regulations;

 
 
(5)
the procedure for appealing the suspension, which procedure shall be governed by
Section 12.11; and

 
 
(6)
the procedure for filing a benefits resumption notification pursuant to
Subsection (vi) below.

 
If payments subsequent to the suspension are to be reduced by an offset pursuant
to Subsection (iv) above, the notification shall specifically identify the
periods of employment for which the amounts to be offset were paid, the
Suspendable Amounts subject to offset, and the manner in which the Plan intends
to offset such Suspendable Amounts.
 
 
(v)
Payments shall not resume as set forth in Subsection (iii) above until a
Participant performing Postretirement Date Service notifies the Administrator in
writing of the cessation of such Service and supplies the Administrator with
such proof of the cessation as the Administrator may reasonably require.

 
 
(vi)
A Participant may request, pursuant to the procedure contained in Section 12.11,
a determination whether specific contemplated employment will constitute
Postretirement Date Service.

 
3.5           Benefit Limitations
 
3.5.1           Limitation on Accrued Benefit:  Notwithstanding any other
provision of the Plan, the annual benefit payable under the Plan to a
Participant, when expressed as a monthly benefit commencing at the Participant’s
Social Security Retirement Age (as defined in Code Section 415(b)(8)), shall not
exceed the lesser of (a) $13,333.33 or (b) the highest average of the
Participant’s monthly compensation for 3 consecutive calendar years, subject to
the following:
 
 
(i)
The maximum shall apply to the Individual Life Annuity and to that portion of
the Accrued Benefit (as adjusted as required under Code Section 415) payable in
the form elected by the Participant during his lifetime.

 
 
(ii)
If a Participant has fewer than 10 years of participation in the Plan, the
maximum dollar limitation of Subsection (a) above shall be multiplied by a
fraction of which the numerator is the Participant’s actual years of
participation in the Plan (computed to fractional parts of a year) and the
denominator is 10. If a Participant has fewer than 10 Years of Vesting Service,
the maximum compensation limitation in Subsection (b) above shall be multiplied
by a fraction of which the numerator is the Years of Vesting Service (computed
to fractional parts of a year) and the denominator is 10. Provided, however,
that in no event shall such dollar or compensation limitation, as applicable, be
less than 1/10th of such limitation determined without regard to any adjustment
under this Subsection (ii).

 
 
17

--------------------------------------------------------------------------------

 
 
 
(iii)
As of January 1 of each year, the dollar limitation as determined by the
Commissioner of Internal Revenue for that calendar year to reflect increases in
the cost of living, shall become effective as the maximum dollar limitation in
Subsection (a) above for the Plan Year ending within that calendar year for
Participants terminating in or after such Plan Year.

 
 
(iv)
If the benefit of a Participant begins prior to age 62, the defined benefit
dollar limitation applicable to the Participant at such earlier age is an annual
benefit payable in the form of a Life Annuity beginning at the earlier age that
is the Actuarial Equivalent of the dollar limitation under Subsection (a) above
applicable to the participant at age 62.  The defined benefit dollar limitation
applicable at an age prior to age 62 is determined by using the lesser of the
effective Early Retirement reduction, as determined under the Plan, or 5% per
year.  The mortality basis for determining Actuarial Equivalence for
terminations on or after December 31, 2002, as applicable, shall be the 1994
Group Annuity Reserving Table (weighted 50% male, 50% female and projected to
2002 using Scale AA), which is the table prescribed in Rev. Rul. 2001-62, (or
the applicable mortality table, prescribed under Section 417(e)(3) of the Code
or other guidance of general applicability issued thereunder).

 
For periods prior to January 1, 2002, the dollar limitation under Code Section
415 in effect for the applicable Plan year shall be modified as follows to
reflect commencement of retirement benefits on a date other than the
Participant’s Social Security Retirement Age:
 
 
(1)
if the Participant’s Social Security Retirement Age is 65, the dollar limitation
for benefits commencing on or after age 62 is determined by reducing the dollar
limitation under Subsection (a) above by 5/9ths of 1% for each month by which
benefits commence before the month in which the Participant attains age 65;

 
 
(2)
if the Participant’s Social Security Retirement Age is greater than 65, the
dollar limitation for benefits commencing on or after age 62 is determined by
reducing the dollar limitation under Subsection (a) above by 5/9ths of 1% for
each of the first 36 months and by 5/12ths of 1% for each of the additional
months by which benefits commence before the month in which the Participant
attains Social Security Retirement Age;

 
 
18

--------------------------------------------------------------------------------

 
 
 
(3)
if the Participant’s benefit commences prior to age 62, the dollar limitation
shall be the actuarial equivalent of Subsection (a) above, payable at age 62, as
determined above, reduced for each month by which benefits commence before the
month in which the Participant attains age 62. Actuarial equivalence shall be
determined using the greater of the interest rate assumption under the Plan for
determining early retirement benefits or 5% per year. The mortality basis for
determining Actuarial Equivalence for terminations prior to January 1, 1995
shall be the 1971 Group Annuity Mortality Table (weighted 95% male and 5%
female).  The mortality basis for determining Actuarial Equivalence for any
terminations on or after January 1, 1995 shall be the 1983 Group Annuity
Mortality Table (weighted 50% male and 50% female);

 
 
(v)
Notwithstanding the foregoing, the maximum as applied to any FMC Participant on
April 1, 1987 shall in no event be less than the FMC Participant’s “current
accrued benefit” under the FMC Plan as of March 31, 1987, as that term is
defined in Section 1106 of the Tax Reform Act of 1986.

 
 
(vi)
The maximum shall apply to the benefits payable to a Participant under the Plan
and all other tax-qualified defined benefit plans of the Company and Affiliates
(whether or not terminated), and benefits shall be reduced, if necessary, in the
reverse of the chronological order of participation in such plans.

 
 
(vii)
For purposes of this Section 3.5.1, effective January 1, 2002, the term
“compensation” means compensation as defined in Code Section 415(c)(3) and the
term “monthly compensation” means compensation divided by 12.

 
3.5.2           Multiple Plan Reduction:  With respect to a FMC Participant who
did not have 1 Hour of Service after December 31, 1999 and who is (or has been)
a participant in any defined contribution plan (whether or not terminated)
maintained by FMC, FMCTI, the Company or an Affiliate, the sum of the FMC
Participant’s defined benefit plan fraction (as defined under Code Section
415(e)(2)) and defined contribution plan fraction (as defined under Code Section
415(e)(3)) shall not exceed 1. If such sum exceeds 1, the FMC Participant’s
defined benefit plan fraction shall be reduced until such sum equal 1.
 
3.5.3           Incorporation of Section 415 of the Code: The provisions set
forth in Article III are intended to comply with the requirements of Section 415
of the Code and shall be interpreted, applied and if and to the extent
necessary, deemed modified without formal language so as to satisfy solely the
minimum requirements of Section 415.
 
 
19

--------------------------------------------------------------------------------

 


3.6           FMC Participants’ and FMCTI Participants’ Benefits
 
The Normal Retirement Benefit, Early Retirement Benefit Termination Benefit, and
Disability Retirement Benefit for each FMC Participant who is not an Employee
and who does not complete an Hour of Service on or after May 1, 2001 shall,
notwithstanding the provisions of Sections 3.1, 3.2, 3.3, 4.2 or 5.2 hereof,
equal the accrued benefit of such FMC Participant as transferred from the FMC
Plan in the FTI Spinoff.
 
The Normal Retirement Benefit, Early Retirement Benefit Termination Benefit, and
Disability Retirement Benefit for each FMCTI Participant who is not an Employee
and who does not complete an Hour of Service on or after June 1, 2008, shall,
notwithstanding the provisions of Sections 3.1, 3.2, 3.3, 4.2 or 5.2 hereof,
equal the accrued benefit of such FMCTI Participant as transferred from the
FMCTI Plan in the JBT Spinoff.
 
ARTICLE IV

 
Termination Benefits
 
4.1           Termination of Service
 
Except as provided in the applicable Supplement, a Participant who has 5 Years
of Vesting Service but who ceases to be an Employee before the Participant’s
Early Retirement Date for any reason other than death shall be entitled to
receive a “Termination Benefit” determined under Section 4.2. Except as provided
in the applicable Supplement, payment of such benefit shall commence as of the
first day of the month coincident with or next following the Participant’s
Normal Retirement Date, unless the Participant elects to defer commencement
subject to Section 3.3.2. Except as provided in the applicable Supplement, if
the Participant satisfies the age requirement for an Early Retirement Benefit,
the Participant may elect payment of the Actuarial Equivalent of the
Participant’s Termination Benefit to commence as of the first day of any month
before such Normal Retirement Date and coincident with or following the
Participant’s Early Retirement Date. Any such election of the earlier Annuity
Starting Date shall be made by giving advance written notice to the
Administrator in accordance with rules prescribed by the Administrator. Except
as provided in Article V and Article VII, no benefits shall be payable to any
person if the Participant dies prior to the Annuity Starting Date. A terminated
Participant who has no vested interest in the Participant’s accrued benefit
shall be deemed to have received a distribution of the Participant’s entire
vested benefit. The Committee or its delegatee may, in its discretion, vest a
Participant in the Participant’s accrued benefit in the event the Participant’s
employment with the Company is affected by a transaction undertaken by the
Company.
 
 
20

--------------------------------------------------------------------------------

 
 
4.2           Amount of Termination Benefit
 
Except as provided in the applicable Supplement or Section 3.6, a Participant’s
monthly Termination Benefit shall be determined pursuant to Section 3.1.2 as in
effect on the date his Years of Vesting Service terminate based on the
Participant’s Years of Vesting Service as of such date. Except as provided in
the applicable Supplement, if payment of the Participant’s Termination Benefit
commences before the Normal Retirement Date, the amount of the monthly benefit
shall be reduced to an Actuarial Equivalent to reflect such earlier
commencement.
 
ARTICLE V

 
Disability Retirement Benefits
 
5.1           Disability Retirement
 
To the extent provided in the applicable Supplement, a Participant who is an
Employee and who satisfies the requirements for Disability Retirement in the
applicable Supplement shall be entitled to receive a Disability Retirement
Benefit determined under Section 5.2. If a Participant’s Total and Permanent
Disability ceases, the payment of the Participant’s Disability Retirement
Benefit shall cease.
 
5.2           Amount of Disability Retirement Benefit
 
A Participant’s Disability Retirement Benefit shall be determined pursuant to
the applicable Supplement as in effect on the date the Participant’s Years of
Credited Service terminate.
 
ARTICLE VI

 
Payment of Retirement Benefits
 
6.1           Normal Form of Benefit
 
Except as otherwise provided in the applicable Supplement, a Participant’s
benefit shall be paid in the form of a 100% Joint and Survivor’s Annuity, with
the Participant’s spouse as joint annuitant if the Participant is married on the
Annuity Starting Date, and in the form of an Individual Life Annuity if the
Participant is not married on the Annuity Starting Date, unless the Participant
elects not to receive payments pursuant to this Section 6.1 and to receive
payments in one of the optional forms permitted under Section 6.2. An election
not to receive the normal form of benefit and to receive payment in an optional
form shall satisfy the applicable requirements of Section 6.3.
 
6.2           Optional Forms of Benefit
 
Except as otherwise provided in the applicable Supplement, a married Participant
may elect, with spousal consent and in accordance with Section 6.3, to receive
the Participant’s benefits in the form of an Individual Life Annuity.  Effective
for Plan Years beginning on or after January 1, 2009, and notwithstanding any
provision set forth in the Plan or any Supplement to the Plan to the contrary, a
Participant may elect a Qualified Optional Survivor Annuity, which is an
immediate annuity for the life of the Participant with a survivor annuity for
the life of the Participant’s surviving spouse that equals either 50% or 75% (as
elected by the Participant) of the amount of the annuity which is payable during
the joint lives of the Participant and the Participant’s spouse.
 
 
21

--------------------------------------------------------------------------------

 
 
6.3           Election of Benefits
 
6.3.1           The Administrator shall provide each Participant with a written
notice containing the following information:
 
 
(a)
a general description of the normal form of benefit payable under the Plan;

 
 
(b)
the Participant’s right to make and the effect of an election to waive the
normal form of benefit;

 
 
(c)
the right of the Participant’s spouse not to consent to the Participant’s
election under Section 6.1;

 
 
(d)
the right of Participant to revoke such election, and the effect of such
revocation;

 
 
(e)
the optional forms of benefits available under the Plan; and

 
 
(f)
the Participant’s right to request in writing information on the particular
financial effect of an election by the Participant to receive an optional form
of benefit in lieu of the normal form of benefit.

 
6.3.2           The notice under Section 6.3.1 shall be provided to the
Participant at each of the following times as shall be applicable to him
 
 
(a)
not more than 90 (effective January 1, 2008, 180) days and not less than 30 days
after a Participant who is in the employ of the Company or an Affiliate gives
notice of the Participant’s intention to terminate employment and commence
receipt of the Participant’s retirement benefits under the Plan; or

 
 
(b)
not more than 90 (effective January 1, 2008, 180) days and not less than 30 days
prior to the attainment of age 65 of a Participant (whether or not the
Participant has terminated employment) who has not previously commenced
receiving retirement benefits.

 
The election period in Section 6.3.3 for a Participant who requests additional
information during the election period will be extended until 90 days after the
additional information is mailed or personally delivered. Any such request shall
be made only within 90 days after the date the information described in Section
6.3.1 is given to the Participant, and the Administrator shall not be obligated
to comply with more than one such request. Any information provided pursuant to
this Section 6.3.2 will be given to the Participant within 30 days after the
date of the Participant’s request and will be based upon the estimated benefits
to which the Participant will be entitled as of the later of the first day on
which such benefits could commence or the last day of the Plan Year in which the
Participant’s request is received. If a Participant files an election (or
revokes an election) pursuant to this Section 6.3 less than 60 day shall be made
retroactively to such date.  Notwithstanding the above to the contrary,
effective January 1, 2004, in the event a Participant elects a Retroactive
Annuity Starting Date as provided in Section 6.5, the notice under 6.3.1 shall
be provided to the Participant on or about the date that the Participant files
an election for a Retroactive Annuity Starting Date.
 
 
22

--------------------------------------------------------------------------------

 
 
6.3.3           A Participant may make the election provided in Section 6.1 by
filing the prescribed form with the Administrator at any time during the
election period. The election period shall begin 90 (effective January 1, 2008,
180) days prior to the Participant’s Annuity Starting Date. Such election shall
be subject to the written consent of the Participant’s spouse, acknowledging the
effect of the election and witnessed by a Plan representative or a notary
public. Such spousal consent shall not be required if the Participant
establishes to the satisfaction of the Administrator that the consent of the
spouse may not be obtained because there is no spouse or the spouse cannot be
located. A spouse’s consent shall be irrevocable. The election in Section 6.1
may be revoked or changed at any time during the election period but shall be
irrevocable thereafter.
 
6.3.4           Notwithstanding Section 6.3.3:
 
 
(a)
distribution of benefits may commence less than 30 days after the

 
 
(i)
the Participant elects to waive the requirement that notice be given at least 30
days prior to the Annuity Starting Date; and

 
 
(ii)
the distribution commences more than 7 days after such notice is provided.

 
 
(b)
The notice described in Section 6.3.1 may be provided after the Annuity Starting
Date, in which case the applicable election period shall not end before the 30th
day after the date on which such notice is provided, unless the Participant
elects to waive the 30-day notice requirements pursuant to Subsection (a) above.

 
6.3.5           Notwithstanding the foregoing provisions in Section 6.3,
effective January 1, 2004, a Participant may elect a Retroactive Annuity
Starting Date (as defined in Treas. Reg. 1.417(e)-1(b)(3)(iv)(B)), pursuant to
Section 6.5.  In the event that the notice information described in Section 6.3
is provided to the Participant after the Participant’s Annuity Starting Date (as
defined in Section 417(f)(2) of the Code) or Retroactive Annuity Starting Date,
the Participant shall have at least 30 days after the date the notification is
provided to make the election described in Section 6.3.  The Participant may
waive this 30 day period pursuant to the provisions of Section 6.3.4.
 
 
23

--------------------------------------------------------------------------------

 
 
6.4           FMC Participants and FMCTI Participants in Pay Status
 
Notwithstanding any provision in the Plan to the contrary, each FMC Participant
who had elected to receive and/or was receiving their normal retirement benefit,
early retirement benefit, deferred retirement benefit, disability retirement
benefit or termination benefit under the FMC Plan and under the FMCTI Plan prior
to the Effective Date shall on and after the Effective Date continue to receive
such benefits in the same form, and in the same amount as such FMC Participant
and/or, as applicable, FMC Joint Annuitant, was receiving or would have received
under the FMC Plan and under the FMCTI Plan prior to the Effective Date as if
such benefits were paid by the FMC Plan. In addition, each FMC Beneficiary who
was receiving benefits under the FMC Plan and under the FMCTI Plan on behalf of
an FMC Participant prior to the Effective Date shall continue to receive such
benefits from this Plan after the Effective Date in the same form and in the
same amount as if such benefits were paid by the FMC Plan.
 
Notwithstanding any provision in the Plan to the contrary, each FMCTI
Participant who had elected to receive and/or was receiving their normal
retirement benefit, early retirement benefit, deferred retirement benefit,
disability retirement benefit or termination benefit under the FMCTI Plan prior
to the Effective Date shall on and after the Effective Date continue to receive
such benefits in the same form, and in the same amount as such FMCTI Participant
and/or, as applicable, FMCTI Joint Annuitant, was receiving or would have
received under the FMCTI Plan prior to the Effective Date as if such benefits
were paid by the FMCTI Plan. In addition, each FMCTI Beneficiary who was
receiving benefits under the FMCTI Plan on behalf of an FMCTI Participant prior
to the Effective Date shall continue to receive such benefits from this Plan
after the Effective Date in the same form and in the same amount as if such
benefits were paid by the FMCTI Plan.
 
6.5           Election of Retroactive Annuity Starting Date
 
Effective January 1, 2004, a Participant may elect a “Retroactive Annuity
Starting Date” (as defined in Treas. Reg. 1.417(e)-1(b)(3)(iv)(B)), that occurs
on or before the date the notice information described in Section 6.3 is
provided to the Participant, provided the following conditions are satisfied:


 
(a)
The Participant’s spouse (including an alternate payee who is treated as the
spouse under a qualified domestic relations order), determined as if the date
distributions commence were the Participant’s Annuity Starting Date (as defined
in Section 417(f)(2) of the Code), consents to the Participant’s election of a
Retroactive Annuity Starting Date.  The spousal consent requirement of this
Section 6.5(a) is satisfied if such consent satisfies the conditions of Section
6.3.3 above.

 
 
(b)
If the date distribution commences is more than 12 months from the Retroactive
Annuity Starting Date, the distribution provided based on the Retroactive
Annuity Starting Date shall satisfy Section 415 of the Code as though the date
distribution commences is substituted for the annuity starting date for all
purposes, including for purposes of determining the applicable interest rate and
applicable mortality table (as defined in Article I).

 
 
24

--------------------------------------------------------------------------------

 
 
 
(c)
If the distribution is payable as a lump sum, the distribution amount shall not
be less than the present value of the Participant’s accrued benefit, determined
(i) using the applicable mortality table and applicable interest rate as of the
distribution date or (ii) using the applicable mortality table and applicable
interest rate as of the Participant’s Retroactive Annuity Starting Date.  For
purposes of this paragraph (c) applicable mortality table and applicable
interest rate are defined in Article I.

 
If a Participant elects a Retroactive Annuity Starting Date the following
provisions shall apply:
 
 
(a)
future periodic payments shall be the same as the future periodic payments, if
any, that would have been paid with respect  to the Participant had payments
actually commenced on the Retroactive Annuity Starting Date;

 
 
(b)
the Participant shall receive a make-up payment to reflect any missed payment or
payments for the period from the Retroactive Annuity Starting Date to the date
of actual make-up payment (with appropriate adjustment for interest from the
date the missed payment or payments would have been made to the date of the
actual make-up payment);

 
 
(c)
the benefit determined as of the Retroactive Annuity Starting Date shall satisfy
Section 417(e)(3) of the Code, if applicable, and Section 415 with the
applicable interest rate and applicable mortality table (as defined in Article
I) determined as of that date; and the Retroactive Annuity Starting Date shall
not precede the date the Participant could have otherwise started receiving
benefits under the Plan.

 
ARTICLE VII

 
Survivor’s Benefits
 
7.1           Surviving Spouse’s Benefit
 
If a Participant who has 5 or more Years of Vesting Service dies before the
Annuity Starting Date and leaves a surviving spouse to whom the Participant has
been married for at least 12 months, the Participant’s surviving spouse shall be
entitled to receive a survivor’s benefit for life. Except as otherwise provided
in the applicable Supplement, the amount of such survivor’s benefit shall be
determined pursuant to Section 4.2 based upon the Participant’s age and Years of
Credited Service on the date of the Participant’s death and paid in the form of
a 50% Joint and Survivor’s Annuity as if the Participant had died on the day
before such benefits commence. Except as otherwise provided in the applicable
Supplement, payment of the survivor’s benefit shall commence on the first day of
the month coincident with or next following the later of the first date the
Participant could have commenced an Early Retirement Benefit or the
Participant’s death, unless the Participant’s spouse elects to commence payment
of benefits as of the first day of any subsequent month, but not later than the
Participant’s Normal Retirement Date.
 
 
25

--------------------------------------------------------------------------------

 
 
7.2           Certain Former Employees
 
FMC Participants who have 10 Years of Vesting Service but who have not been
credited with an Hour of Service on or after August 23, 1984 and are not
receiving benefits on that date shall be entitled to elect survivor’s benefits
only as follows:
 
 
(a)
if the FMC Participant is credited with an hour of service under the FMC Plan or
a predecessor plan on or after September 2, 1974, but is not otherwise credited
with an hour of service under the FMC Plan, the FMCTI Plan or this Plan in a
Plan Year beginning on or after January 1, 1976, the Participant shall be
afforded an opportunity to elect payment of benefits in the form of a 100% Joint
and Survivor’s Annuity; or

 
 
(b)
if the Participant is credited with an Hour of Service under this Plan, the FMC
Plan, the FMCTI Plan, or a predecessor plan in a Plan Year beginning after
December 31, 1975, the Participant shall be afforded the opportunity to elect a
Surviving Spouse’s Benefit under Section 7.1.

 
ARTICLE VIII

 
Fiduciaries
 
8.1           Named Fiduciaries
 
8.1.1           The Company is the Plan sponsor and a “named fiduciary” with
respect to control over and management of the Plan’s assets only to the extent
that it (a) shall appoint the members of the Committee which administers the
Plan at the Administrator’s direction; (b) shall delegate its authorities and
duties as “plan administrator,” as defined under ERISA, to the Committee; and
(c) shall continually monitor the performance of the Committee.
 
8.1.2           The Company, as Administrator, and the Committee, which
administers the Plan at the Administrator’s direction, are “named fiduciaries”
of the Plan, as that term is defined in ERISA Section 402(a)(2), with authority
to control and manage the operation and administration of the Plan. The
Administrator is also the “administrator” and “plan administrator” of the Plan,
as those terms are defined in ERISA Section 3(16)(A) and Code Section 414(g),
respectively.
 
8.1.3           The Trustee is a “named fiduciary” of the Plan, as that term is
defined in ERISA Section 402(a)(2), with authority to manage and control all
Trust assets, except to the extent that authority is delegated to an Investment
Manager or to the extent the Administrator or the Committee directs the
allocation of Trust assets among general investment categories.
 
8.1.4           The Company, the Administrator, and the Trustee are the only
named fiduciaries of the Plan.
 
 
26

--------------------------------------------------------------------------------

 
 
8.2           Employment of Advisers
 
A named fiduciary, and any fiduciary appointed by a named fiduciary, may employ
one or more persons to render advice regarding any of the named fiduciary’s or
fiduciary’s responsibilities under the Plan.
 
8.3           Multiple Fiduciary Capacities
 
Any named fiduciary and any other fiduciary may serve in more than one fiduciary
capacity with respect to the Plan.
 
8.4           Payment of Expenses
 
All Plan expenses, including expenses of the Administrator, the Committee, the
Trustee, any Investment Manager and any insurance company, will be paid by the
Trust Fund, unless a Participating Employer elects to pay some or all of those
expenses.
 
8.5           Indemnification
 
To the extent not prohibited by state or federal law, each Participating
Employer agrees to, and will indemnify and save harmless the Administrator, any
past, present, additional or replacement member of the Committee, and any other
employee, officer or director of that Participating Employer, from all claims
for liability, loss, damage (including payment of expenses to defend against any
such claim) fees, fines, taxes, interest, penalties and expenses which result
from any exercise or failure to exercise any responsibilities with respect to
the Plan, other than willful misconduct or willful failure to act.

 
ARTICLE IX

 
Plan Administration
 
9.1           Powers, Duties and Responsibilities of the Administrator and the
Committee
 
9.1.1           The Administrator and the Committee have full discretion and
power to construe the Plan and to determine all questions of fact or
interpretation that may arise under it. Interpretation of the Plan or
determination of questions of fact regarding the Plan by the Administrator or
the Committee will be conclusively binding on all persons interested in the
Plan.
 
9.1.2           The Administrator and the Committee have the power to promulgate
such rules and procedures, to maintain or cause to be maintained such records,
and to issue such forms as it deems necessary or proper to administer the Plan.
 
9.1.3           Subject to the terms of the Plan, the Administrator and/or the
Committee will determine the time and manner in which all elections authorized
by the Plan must be made or revoked.
 
 
27

--------------------------------------------------------------------------------

 
 
9.1.4           The Administrator and the Committee have all the rights, powers,
duties and obligations granted or imposed upon them elsewhere in the Plan.
 
9.1.5           The Administrator and the Committee have the power to do all
other acts in the judgment of the Administrator or the Committee necessary or
desirable for the proper and advantageous administration of the Plan.
 
9.1.6           The Administrator and the Committee will exercise all
responsibilities in a uniform and nondiscriminatory manner.
 
9.2           Delegation of Administration Responsibilities
 
The Administrator and the Committee may designate by written instrument one or
more actuaries, accountants or consultants as fiduciaries to carry out, where
appropriate, the administrative responsibilities, including their fiduciary
duties. The Committee may from time to time allocate or delegate to any
subcommittee, member of the Committee and others, not necessarily employees of
the Company, any of its duties relative to compliance with ERISA, administration
of the Plan and related matters, including involving the exercise of discretion.
The Company’s duties and responsibilities under the Plan shall be carried out by
its directors, officers and employees, acting on behalf of and in the name of
the Company in their capacities as directors, officers and employees, and not as
individual fiduciaries. No director, officer nor employee of the Company shall
be a fiduciary with respect to the Plan unless he or she is specifically so
designated and expressly accepts such designation.
 
9.3           Committee Members
 
The Committee shall consist of not less than 3 people, who need not be
directors, and shall be appointed by the Board of Directors of the Company. Any
Committee member may resign and the Board of Directors may remove any Committee
member, with or without cause, at any time. A majority of the members of the
Committee shall constitute a quorum for the transaction of business and the act
of a majority of the Committee members at a meeting at which a quorum is present
shall be the act of the Committee. The Committee can act by written consent
signed by all of its members. Any members of the Committee who are Employees
shall not receive compensation for their services for the Committee. No
Committee member shall be entitled to act on or decide any matter relating
solely to his or her status as a Participant.
 
ARTICLE X

 
Funding of the Plan
 
10.1           Appointment of Trustee
 
The Committee or its authorized delegatee will appoint the Trustee and either
may remove it. The Trustee accepts its appointment by executing the Trust
Agreement. A Trustee will be subject to direction by the Committee or its
authorized delegatee or, to the extent specified by the Company, by an
Investment Manager, and will have the degree of discretion to manage and control
Plan assets specified in the Trust Agreement. Neither the Company nor any other
Plan fiduciary will be liable for any act or omission to act of a Trustee, as to
duties delegated to the Trustee.
 
 
28

--------------------------------------------------------------------------------

 
 
10.2           Actuarial Cost Method
 
The Committee or its authorized delegatee shall determine the actuarial cost
method to be used in determining costs and liabilities under the Plan pursuant
to Section 301 et seq., of ERISA and Section 412 of the Code. The Committee or
its authorized delegatee shall review such actuarial cost method from time to
time, and if it determines from review that such method is no longer
appropriate, then it shall petition the Secretary of the Treasury for approval
of a change of actuarial cost method.
 
10.3           Cost of the Plan
 
Annually the Committee or its authorized delegatee shall determine the normal
cost of the Plan for the Plan Year and the amount (if any) of the unfunded past
service cost on the basis of the actuarial cost method established for the Plan
using actuarial assumptions which, in the aggregate, are reasonable. The
Committee or its authorized delegatee shall also determine the contributions
required to be made for each Plan Year by the Participating Employers in order
to satisfy the minimum funding standard (or alternative minimum funding
standard) for such Plan Year determined pursuant to Sections 302 through 305 of
ERISA and Section 412 of the Code.
 
10.4           Funding Policy
 
The Participating Employers shall cause contributions to be made to the Plan for
each Plan Year in the amount necessary to satisfy the minimum funding standard
(or alternative minimum funding standard) for such Plan Year; provided, however,
that this obligation shall cease when the Plan is terminated. In the case of a
partial termination of the Plan, this obligation shall cease with respect to
those Participants, Joint Annuitants and Beneficiaries who are affected by such
partial termination. Each contribution is conditioned upon its deductibility
under Section 404 of the Code and shall be returned to the Participating
Employers within one year after the disallowance of the deduction (to the extent
disallowed). Upon the Company’s written request, a contribution that was made by
a mistake of fact shall be returned to the Participating Employer within one
year after the payment of the contribution.
 
10.5           Cash Needs of the Plan
 
The Committee or its authorized delegatee from time to time shall estimate the
benefits and administrative expenses to be paid out of the Plan during the
period for which the estimate is made and shall also estimate the contributions
to be made to the Plan during such period by the Participating Employers. The
Committee or its authorized delegatee shall inform the Trustees of the estimated
cash needs of and contributions to the Plan during the period for which such
estimates are made. Such estimates shall be made on an annual, quarterly,
monthly or other basis, as the Committee shall determine.
 
 
29

--------------------------------------------------------------------------------

 
 
10.6           Public Accountant
 
The Committee or its authorized delegatee shall engage an independent qualified
public accountant to conduct such examinations and to render such opinions as
may be required by Section 103(a)(3) of ERISA. The Committee or its authorized
delegatee in its discretion may remove and discharge the person so engaged, but
in such case it shall engage a successor independent qualified public accountant
to perform such examinations and to render such opinions.
 
10.7           Enrolled Actuary
 
The Committee or its authorized delegatee shall engage an enrolled actuary to
prepare the actuarial statement described in Section 103(d) of ERISA and to
render the opinion described in Section 103(a)(4) of ERISA. The Committee or its
authorized delegatee in its discretion may remove and discharge the person so
engaged, but in such event it shall engage a successor enrolled actuary to
perform such examination and render such opinion.
 
10.8           Basis of Payments to the Plan
 
All contributions to the Plan shall be made by the Participating Employers and
no contributions shall be required of or permitted by Participants. From time to
time the Participating Employers shall make such contributions to the Plan as
the Company determines to be necessary or desirable in order to fund the
benefits provided by the Plan and any expenses thereof which are paid out of the
Trust Fund and in order to carry out the obligations of the Participating
Employers set forth in Section 10.3. All contributions to the Plan shall be held
by the Trustee in accordance with the Trust Agreement.
 
10.9           Basis of Payments from the Plan
 
All benefits payable under the Plan shall be paid by the Trustee out of the
Trust Fund pursuant to the directions of the Committee or its authorized
delegatee and the terms of the Trust Agreement. The Trustee shall pay all proper
expenses of the Plan and the Trust Fund out of the Trust Fund, except to the
extent paid by the Participating Employers.
 
10.10         Funding Based Benefit Restrictions
This Section 10.10 shall apply to Plan Years beginning on or after January 1,
2010.  Notwithstanding anything in this Section 10.10 to the contrary, Section
436 of the Code, applicable U.S. Department of Treasury regulations and other
IRS guidance promulgated under or with respect to Section 436 of the Code shall
be incorporated herein by reference.


(a)           Unpredictable Contingent Event Benefits


(1)           In General. If a Participant is entitled to an “unpredictable
contingent event benefit” during any Plan Year, then such benefit may not be
provided if the “adjusted funding target attainment percentage” for such Plan
Year: (A) is less than sixty percent (60%); or (B) would be less than sixty
percent (60%) percent taking into account such event.


 
30

--------------------------------------------------------------------------------

 
 
(2)           Exception. Section 10.10(a)(1) shall not apply with respect to any
Plan Year, effective as of the first day of the Plan Year, upon payment by the
Participating Employer of a contribution (in addition to any minimum required
contribution under Section 430 of the Code) equal to:
 
(A)           in the case of Section 10.10(a)(1)(A) above, the amount of the
increase in the funding target of the Plan (under Section 430 of the Code) for
the Plan Year that is attributable to the unpredictable contingent event; and


(B)           in the case of Section 10.10(a)(1)(B) above, the amount sufficient
to result in an adjusted funding target attainment percentage of sixty percent
(60%).


(3)           Unpredictable contingent event benefit defined. For purposes of
this Section 10.10, the term “unpredictable contingent event benefit” means any
benefit payable solely by reason of:
 
(A)           a plant shutdown (or similar event, as determined by the Secretary
of the U.S. Department of Treasury), or


(B)           an event other than death, disability, the attainment of any age,
performance of any service, or receipt of any compensation.


(b)           Limitations on Plan Amendments Increasing Benefits Liability


(1)           In general. No amendment which has the effect of increasing
liabilities of the Plan by reason of increases in benefits, establishment of new
benefits, changing the rate of benefit accrual, or changing the rate at which
benefits become nonforfeitable may take effect during any Plan Year if the
“adjusted funding target attainment percentage” for such Plan Year is:


(A)           less than eighty percent (80%), or


(B)           would be less than eighty percent (80%) taking into account such
amendment.


(2)           Exception. Section 10.10(b)(1) above shall cease to apply with
respect to any Plan Year, effective as of the first day of the Plan Year (or if
later, the effective date of the amendment), upon payment by the Participating
Employer of a contribution (in addition to any minimum required contribution
under Section 430 of the Code) equal to:


(A)           in the case of Section 10.10(b)(1)(A) above, the amount of the
increase in the funding target of the Plan (under Section 430 of the Code) for
the Plan Year attributable to the amendment, and


 
31

--------------------------------------------------------------------------------

 
 
(B)           in the case of Section 10.10(b)(1)(B) above, the amount sufficient
to result in an “adjusted funding target attainment percentage” of eighty
percent (80%).


(3)           Exception for certain benefit increases. Section 10.10(b)(1) shall
not apply to any amendment which provides for an increase in benefits under a
formula which is not based on a Participant’s compensation, but only if the rate
of such increase is not in excess of the contemporaneous rate of increase in
average wages of Participants covered by the amendment.


(c)           Limitations on Accelerated Benefit Distributions


(1)           Funding percentage less than sixty percent (60%). If the Plan’s
“adjusted funding target attainment percentage” for a Plan Year is less than
sixty percent (60%), then the Plan may not pay any “prohibited payment” after
the valuation date for the Plan Year.


(2)           Bankruptcy. During any period in which the Participating Employer
is a debtor in a case under Title 11, United States Code, or similar Federal or
State law, the Plan may not pay any “prohibited payment.” The preceding sentence
shall not apply on or after the date on which the enrolled actuary of the Plan
certifies that the “adjusted funding target attainment percentage” of the Plan
is not less than one hundred percent (100%).


(3)           Limited payment if percentage at least sixty percent (60%) but
less than eighty percent (80%) percent.


(A)           In general. If the Plan’s “adjusted funding target attainment
percentage” for a Plan Year is sixty percent (60%) or greater but less than
eighty percent (80%), then the Plan may not pay any “prohibited payment” after
the valuation date for the Plan Year to the extent the amount of the payment
exceeds the lesser of:


(i)           fifty percent (50%) of the amount of the payment which could be
made without regard to this subsection, or


(ii)           the present value (determined under guidance prescribed by the
Pension Benefit Guaranty Corporation, using the interest and mortality
assumptions under Section 417(e) of the Code) of the maximum guarantee with
respect to the Participant under ERISA Section 4022.


(B)           One-time application.


(i)           In general. Only one “prohibited payment” meeting the requirements
of Section 10.10(c)(3) may be made with respect to any Participant during any
period of consecutive Plan Years to which the limitations under either Section
10.10(c)(1), (2) or (3) applies.


 
32

--------------------------------------------------------------------------------

 
 
(ii)           Treatment of Beneficiaries. For purposes of this subparagraph, a
Participant and any Beneficiary (including an alternate payee, as defined in
Section 414(p)(8) of the Code) shall be treated as one Participant. If the
accrued benefit of a Participant is allocated to such an alternate payee and one
or more other persons, the amount under Section 10.10(c)(3)(A) shall be
allocated among such persons in the same manner as the accrued benefit is
allocated unless the qualified domestic relations order (as defined in Section
414(p)(1)(A) of the Code) provides otherwise.


(4)           Exception. This subsection shall not apply for any Plan Year if
the terms of the Plan (as in effect for the period beginning on September 1,
2005, and ending with such Plan Year) provide for no benefit accruals with
respect to any Participant during such period.


(5)           “Prohibited payment.” For purposes of this subsection, the term
“prohibited payment” means:


(A)           any payment, in excess of the monthly amount paid under a single
life annuity (plus any Social Security supplements described in the last
sentence of Section 411(a)(9) of the Code), to a Participant or Beneficiary
whose Annuity Starting Date occurs during any period in which a limitation under
Section 10.10(c)(1) or (2) is in effect,


(B)           any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits, and


(C)           any other payment specified by the Secretary of the U.S.
Department of Treasury by U.S. Department of Treasury regulations.


Such term shall not include the payment of a benefit which under Section
411(a)(11) of the Code may be immediately distributed without the consent of the
Participant.


(d)           Benefit Accrual Limits for Plans with Severe Funding Shortfalls


(1)           In general. If the Plan’s “adjusted funding target attainment
percentage” for a Plan Year is less than sixty percent (60%), benefit accruals
under the Plan shall cease as of the valuation date for the Plan Year.


(2)           Exception. Section 10.10(d)(1) shall cease to apply with respect
to any Plan Year, effective as of the first day of the Plan Year, upon payment
by the Participating Employer of a contribution (in addition to any minimum
required contribution under Section 430 of the Code) equal to the amount
sufficient to result in an “adjusted funding target attainment percentage” of
sixty percent (60%).


 
33

--------------------------------------------------------------------------------

 
 
(3)           Temporary modification of limitation. In the case of the first
Plan Year beginning during the period beginning on October 1, 2008, and ending
on September 30, 2009, the provisions of Section 10.10(d)(1) above shall be
applied by substituting the Plan’s “adjusted funding target attainment
percentage” for the preceding Plan Year for such percentage for such Plan Year,
but only if the “adjusted funding target attainment percentage” for the
preceding year is greater.


(e)           Contributions Required to Avoid Benefit Limitations


(1)           Security may be provided:


(A)           In general. For purposes of this section, the “adjusted funding
target attainment percentage” shall be determined by treating as an asset of the
Plan any security provided by the Participating Employer in a form meeting the
requirements of Section 10.10(e)(1)(B).


(B)           Form of security. The security required under Section
10.10(e)(1)(A) shall consist of:


(i)           a bond issued by a corporate surety company that is an acceptable
surety for purposes of ERISA Section 412,


(ii)          cash, or United States obligations which mature in three (3) years
or less, held in escrow by a bank or similar financial institution, or


(iii)         such other form of security as is satisfactory to the Secretary of
the U.S. Department of Treasury and the parties involved.


(C)           Enforcement. Any security provided under Section 10.10(e)(1)(A)
may be perfected and enforced at any time after the earlier of:


 
(i)
the date on which the Plan terminates,



(ii)          if there is a failure to make a payment of the minimum required
contribution for any Plan Year beginning after the security is provided, the due
date for the payment under Section 430(j) of the Code, or


(iii)         if the “adjusted funding target attainment percentage” is less
than sixty percent (60%) for a consecutive period of 7 years, the valuation date
for the last year in the period.


 
34

--------------------------------------------------------------------------------

 
 
(D)           Release of security. The security shall be released (and any
amounts thereunder shall be refunded together with any interest accrued thereon)
at such time as the Secretary of the U.S. Department of Treasury may prescribe
in U.S. Department of Treasury regulations, including U.S. Department of
Treasury regulations for partial releases of the security by reason of increases
in the “adjusted funding target attainment percentage.”
(2)           Prefunding balance or funding standard carryover balance may not
be used. No prefunding balance or funding standard carryover balance under
Section 430(f) of the Code may be used under Section 10.10(a), (b), or (d) to
satisfy any payment a Participating Employer may make under any such subsection
to avoid or terminate the application of any limitation under such subsection.
 
(3)           Deemed reduction of funding balances:
 
(A)           In general. Subject to Section 10.10(e)(3)(C), in any case in
which a benefit limitation under Section 10.10(a), (b), (c), or (d) would (but
for this subparagraph and determined without regard to Section 10.10(a)(2),
(b)(2), or (d)(2)) apply to such Plan for the Plan Year, the Participating
Employer shall be treated for purposes of this title as having made an election
under Section 430(f) of the Code to reduce the prefunding balance or funding
standard carryover balance by such amount as is necessary for such benefit
limitation to not apply to the Plan for such Plan Year.


(B)           Exception for insufficient funding balances. Section
10.10(e)(3)(A) shall not apply with respect to a benefit limitation for any Plan
Year if the application of Section 10.10(e)(3)(A) would not result in the
benefit limitation not applying for such Plan Year.


(C)           Restrictions of certain rules to collectively bargained
plans.  With respect to any benefit limitation under Section 10.10(a), (b) or
(d), Section 10.10(e)(3)(A) shall only apply in the case of a plan maintained
pursuant to one or more collectively bargained agreements between employer
representatives and one or more employers.


(f)           Presumed Underfunding for Purposes of Benefit Limitations


(1)           Presumption of continued underfunding. In any case in which a
benefit limitation under Section 10.10(a), (b), (c), or (d) has been applied to
a Plan with respect to the Plan Year preceding the current Plan Year, the
“adjusted funding target attainment percentage” of the Plan for the current Plan
Year shall be presumed to be equal to the “adjusted funding target attainment
percentage” of the Plan for the preceding Plan Year until the enrolled actuary
of the Plan certifies the actual “adjusted funding target attainment percentage”
of the Plan for the current Plan Year.


 
35

--------------------------------------------------------------------------------

 
 
(2)           Presumption of underfunding after 10th month. In any case in which
no certification of the “adjusted funding target attainment percentage” for the
current Plan Year is made with respect to the Plan before the first day of the
10th month of such year, for purposes of Sections 10.10(a), (b), (c), and (d),
such first day shall be deemed, for purposes of such subsection, to be the
valuation date of the Plan for the current Plan Year and the Plan’s “adjusted
funding target attainment percentage” shall be conclusively presumed to be less
than sixty percent (60%) as of such first day.


(3)           Presumption of underfunding after 4th month for nearly underfunded
plans. In any case in which:


(A)           a benefit limitation under Section 10.10(a), (b), (c), or (d) did
not apply to a Plan with respect to the Plan Year preceding the current Plan
Year, but the “adjusted funding target attainment percentage” of the Plan for
such preceding Plan Year was not more than ten (10) percentage points greater
than the percentage which would have caused such subsection to apply to the Plan
with respect to such preceding Plan Year, and


(B)           as of the first day of the 4th month of the current Plan Year, the
enrolled actuary of the Plan has not certified the actual “adjusted funding
target attainment percentage” of the Plan for the current Plan Year, until the
enrolled actuary so certifies, such first day shall be deemed, for purposes of
such subsection, to be the valuation date of the Plan for the current Plan Year
and the “adjusted funding target attainment percentage” of the Plan as of such
first day shall, for purposes of such subsection, be presumed to be equal to ten
(10) percentage points less than the “adjusted funding target attainment
percentage” of the Plan for such preceding Plan Year.


(g)           Treatment of Plan as of Close of Prohibited or Cessation
Period. The following provisions apply for purposes of applying this Section.


(1)           Operation of Plan after period. Payments and accruals will resume
effective as of the day following the close of the period for which any
limitation of payment or accrual of benefits under Section 10.10(e) or (f)
applies.


 
36

--------------------------------------------------------------------------------

 
 
(2)           Treatment of affected benefits. Nothing in this subsection shall
be construed as affecting the Plan’s treatment of benefits which would have been
paid or accrued but for this Section.


(h)           Definitions.


(1)           The term “funding target attainment percentage” has the same
meaning given such term by Section 430(d)(2) of the Code, except as otherwise
provided herein. However, in the case of Plan Years beginning in 2008, the
“funding target attainment percentage” for the preceding Plan Year may be
determined using such methods of estimation as the Secretary of the U.S.
Department of Treasury may provide.


(2)           The term “adjusted funding target attainment percentage” means the
“funding target attainment percentage” which is determined under Section
10.10(h)(1) by increasing each of the amounts under subparagraphs (A) and (B) of
Section 430(d)(2) of the Code by the aggregate amount of purchases of annuities
for employees other than highly compensated employees (as defined in Code
Section 414(q)) which were made by the Plan during the preceding two (2) Plan
Years.


(3)       Application to plans which are fully funded without regard to
reductions for funding balances.


(A)           In general. In the case of a Plan for any Plan Year, if the
“funding target attainment percentage” is one hundred percent (100%) or more
(determined and without regard to the reduction in the value of assets under
Section 430(f)(4) of the Code), the “funding target attainment percentage” for
purposes of Sections 10.10(h)(1) and (2) shall be determined without regard to
such reduction.


(B)           Transition rule. Section 10.10(h)(3)(A) shall be applied to Plan
Years beginning after 2007 and before 2011 by substituting for “one hundred
percent (100%)” the applicable percentage determined in accordance with the
following table:
 
 
In the case of a Plan Year 
beginning in calendar year:
  The applicable percentage is:       2008   92% 2009   94% 2010   96%

                                                                                                                                                                                        
(c)           Section 10.10(h)(3)(B) shall not apply with respect to any Plan
Year beginning after 2008 unless the “funding target attainment percentage”
(determined without regard to the reduction in the value of assets under Section
430(f)(4) of the Code) of the Plan for each preceding Plan Year beginning after
2007 was not less than the applicable percentage with respect to such preceding
Plan Year determined under Section 10.10(h)(3(B).


 
37

--------------------------------------------------------------------------------

 
 
(i)           Compliance with Section 436 of the Code. The provisions of this
Section 10.10 shall be interpreted in a manner consistent with Section 436 of
the Code, applicable U.S. Department of Treasury regulations and other IRS
guidance promulgated under or with respect to Section 436 of the Code and, as
stated above, such regulations and guidance, together with Section 436 of the
Code, are incorporated herein by reference.


 
ARTICLE XI

 
Plan Amendment or Termination
 
11.1           Plan Amendment or Termination
 
The Company may, subject to any applicable Collective Bargaining Agreement,
amend, modify or terminate the Plan at any time by resolution of the Board or by
resolution of or other action recorded in the minutes of the Administrator or
Committee. Execution and delivery by the Administrator or the Committee or by
the Chairman of the Board, the President, or any Vice President of the Company
of an amendment to the Plan is conclusive evidence of the amendment,
modification or termination. The Committee in any event shall have the authority
to amend the Plan at any time to the extent that such amendments are required in
order to obtain a favorable determination letter from the Internal Revenue
Service regarding the Plan’s qualification under the Code or to conform the Plan
to such regulations and rulings as may be issued by the Internal Revenue Service
or the United States Department of Labor.
 
11.2           Limitations on Plan Amendment
 
No Plan amendment can:
 
 
(a)
authorize any part of the Trust Fund to be used for, or diverted to, purposes
other than the exclusive benefit of Participants or their Beneficiaries;

 
 
(b)
decrease the accrued benefits of any Participant or his or her Beneficiary under
the Plan; or

 
 
(c)
except to the extent permitted by law, eliminate or reduce an early retirement
benefit or retirement-type subsidy (as defined in Code Section 411) or an
optional form of benefit with respect to service prior to the date the amendment
is adopted or effective, whichever is later.

 
 
38

--------------------------------------------------------------------------------

 
 
11.3           Effect of Plan Termination
 
Upon termination of the Plan, each Participant’s rights to benefits accrued
hereunder shall be vested and nonforfeitable, and the Trust shall continue until
the Trust Fund has been distributed as provided in Section 11.4. Any other
provision hereof notwithstanding, the Participating Employers shall have no
obligation to continue making contributions to the Plan after termination of the
Plan. Except as otherwise provided in ERISA, neither the Participating Employers
nor any other person shall have any liability or obligation to provide benefits
hereunder after such termination in excess of the value of the Trust Fund. Upon
such termination, Participants and Beneficiaries shall obtain benefits solely
from the Trust Fund. Upon partial termination of the Plan, this Section 11.3
shall apply only with respect to such Participants and Beneficiaries as are
affected by such partial termination.
 
11.4           Allocation of Trust Fund on Termination
 
On termination of the Plan, the Trust Fund shall be allocated by the
Administrator on an actuarial basis among Participants and Beneficiaries in the
manner prescribed by Section 4044 of ERISA. Any residual assets of the Trust
Fund remaining after such allocation shall be distributed to the Company if (a)
all liabilities of the Plan to Participants and Beneficiaries have been
satisfied and (b) such a distribution does not contravene any provision of law.
The foregoing notwithstanding, if any remaining assets of the Plan are
attributable to Employee Contributions, such assets shall be equitably
distributed to the Participants who made such contributions (or to their
Beneficiaries) in accordance with their rate of contribution. Effective January
1, 1989, the benefit of any highly compensated employee or former employee
(determined in accordance with section 414(g) of the Code and regulations
thereunder) shall be limited to a benefit that is nondiscriminatory under
section 401(a)(4) of the Code. In the event of a partial termination of the
Plan, the Administrator shall arrange for the division of the Trust Fund, on a
nondiscriminatory basis to the extent required by section 401 of the Code, into
the portion attributable to those Participants and Beneficiaries who are not
affected by such partial termination and the portion attributable to such
persons who are so affected. The portion of the Trust Fund attributable to
persons who are so affected shall be allocated in the manner prescribed by
section 4044 of ERISA.
 
ARTICLE XII

 
Miscellaneous Provisions
 
12.1           Subsequent Changes
 
All benefits to which any Participant may be entitled hereunder shall be
determined under the Plan in effect when the Participant ceases to be an
Eligible Employee (or under the FMC Plan, as of the date each FMC Participant
who is not an Employee ceased to be an eligible employee under the FMC Plan or
the FMCTI Plan) (or under the FMCTI Plan, as of the date each FMCTI Participant
who is not an Employee ceased to be an eligible employee under the FMCTI Plan)
and shall not be affected by any subsequent change in the provisions of the
Plan, unless the Participant again becomes an Eligible Employee.
 
 
39

--------------------------------------------------------------------------------

 
 
12.2           Plan Mergers
 
The Plan shall not be merged or consolidated with any other plan, and no assets
or liabilities of the Plan shall be transferred to any other plan, unless each
Participant would receive a benefit immediately after such merger, consolidation
or transfer (if the Plan then terminated) which is equal to or greater than the
benefit such Participant would have been entitled to receive immediately before
such merger, consolidation or transfer (if the Plan had then been terminated). A
list of other plans which have been merged into the FMC Plan, the FMCTI Plan, or
this Plan is attached hereto and made a part hereof as Exhibit A.
 
12.3           No Assignment of Property Rights
 
The interest or property rights of any person in the Plan, in the Trust Fund or
in any payment to be made under the Plan shall not be assignable nor be subject
to alienation or option, either by voluntary or involuntary assignment or by
operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any act in violation of this Section
12.3 shall be void. This provision shall not apply to a “qualified domestic
relations order” defined in Code Section 414(p). The Company shall establish a
written procedure to determine the qualified status of domestic relations orders
and to administer distributions under such qualified orders.
 
In addition, the prohibition of this Section 12.3 will not apply to any offset
of a Participant’s benefit under the Plan against an amount the Participant is
ordered or required to pay to the Plan under a judgment, order, decree or
settlement agreement that meets the requirements as set forth in this Section
12.3. The Participant must be ordered or required to pay the Plan under a
judgment of conviction for a crime involving the Plan, under a civil judgment
(including a consent order or decree) entered by a court in an action brought in
connection with a violation (or alleged violation) of part 4 of subtitle B of
title I of ERISA, or pursuant to a settlement agreement between the Secretary of
Labor and the Participant in connection with a violation (or alleged violation)
of that part 4. This judgment, order, decree or settlement agreement must
expressly provide for the offset of all or part of the amount that must be paid
to the Plan against the Participant’s benefit under the Plan. In addition, if a
Participant is entitled to receive a 100% Joint and Survivor Annuity under
Section 6.1 of the Plan or a Surviving Spouse’s Benefit under Section 7.1 of the
Plan, and the Participant is married at the time at which the offset is to be
made, the Participant’s spouse must consent to the offset in accordance with the
spousal consent requirements of Section 6.3.3 of the Plan, an election to waive
the right of the spouse to the 100% Joint and Survivor Annuity (made in
accordance with Section 6.3 of the Plan) or the Surviving Spouse’s Benefit under
Section 7.1 of the Plan, must be in effect, the spouse is ordered or required in
the judgment, order, decree, or settlement to pay an amount to the Plan in
connection with a violation of Part 4 of subtitle B or ERISA Title I, or the
spouse retains in the judgment, order, decree, or settlement the right to
receive the survivor annuity under the 100% Joint and Survivor Annuity or under
the Surviving Spouse’s Benefit, determined in the following manner: the
Participant terminated employment on the date of the offset, there was no
offset, the Plan permitted the commencement of benefits only on or after Normal
Retirement Age, the Plan provided only the minimum-required qualified joint and
survivor annuity, and the amount of the Surviving Spouse’s Benefit under the
Plan is equal to the amount of the survivor annuity payable under the
minimum-required qualified joint and survivor annuity. For purposes of this
Section 12.3 the term “minimum-required qualified joint and survivor annuity”
means a qualified joint and survivor annuity which is the Actuarial Equivalent
of the Participant’s accrued benefit and under which the survivor’s annuity is
50% of the amount of the annuity which is payable during the joint lives of the
Participant and the Participant’s spouse.
 
 
40

--------------------------------------------------------------------------------

 
 
12.4           Beneficiary
 
To the extent permitted by the applicable Supplement, the Beneficiary of a
Participant shall be the person or persons so designated by such Participant
with spousal consent and in accordance with Section 6.3. A Participant may
revoke and change a designation of a Beneficiary at any time. A designation of a
Beneficiary, or any revocation and change thereof, shall be effective only if it
is made in writing in a form acceptable to the Administrator and is received by
it prior to the Participant’s death.
 
12.5           Benefits Payable to Minors, Incompetents and Others
 
If any benefit is payable to a minor, an incompetent, or a person otherwise
under a legal disability, or to a person the Administrator reasonably believes
to be physically or mentally incapable of handling and disposing of his or her
property, whether because of his or her advanced age, illness, or other physical
or mental impairment, the Administrator has the power to apply all or any part
of the benefit directly to the care, comfort, maintenance, support, education,
or use of the person, or to pay all or any part of the benefit to the person’s
parent, guardian, committee, conservator, or other legal representative,
wherever appointed, to the individual with whom the person is living or to any
other individual or entity having the care and control of the person. The Plan,
the Administrator and any other Plan fiduciary will have fully discharged all
responsibilities to the Participant or Beneficiary entitled to a payment by
making payment under the preceding sentence.
 
12.6           Employment Rights
 
Nothing in the Plan shall be deemed to give any person a right to remain in the
employ of the Company and Affiliates or affect any right of the Company or any
Affiliate to terminate a person’s employment with or without cause.
 
12.7           Proof of Age and Marriage
 
Participants and Beneficiaries shall furnish proof of age and marital status
satisfactory to the Administrator at such time or times as it shall prescribe.
The Administrator may delay the disbursement of any benefits under the Plan
until all pertinent information with respect to age or marital status has been
furnished and then make payment retroactively.
 
 
41

--------------------------------------------------------------------------------

 
 
12.8           Small Annuities
 
If the sum of (a) the lump sum Actuarial Equivalent value of a Normal, Early, or
Deferred Retirement Benefit under Article III, Termination Benefit (payable at
the Participant’s Normal Retirement Date) under Article IV or Survivor’s Benefit
under Article VII, excluding any Aetna or Prudential nonparticipating annuity;
and (b) the lump sum Actuarial Equivalent value of any Aetna or Prudential
nonparticipating annuity is equal to $5,000 (effective January 1, 2005, $1,000)
(or such other amount as may be prescribed in or under the Code) or less, such
amounts shall be paid in a lump sum as soon as administratively practicable
following the Participant’s retirement, termination of employment or death.
 
For lump sum distributions paid on or after January 1, 2003, if the Participant
is thereafter reemployed by the Company, the Participant’s subsequent benefit
will be reduced by the lump sum Actuarial Equivalent value of the lump sum
distribution previously paid to the Participant.  For lump sum distributions
paid prior to January 1, 2003, if a Participant who has received such a lump sum
distribution is thereafter reemployed by the Company, the Participant shall have
the option to repay to the Plan the amount of such distribution, together with
interest at the rate of 5% per annum (or such other rate as may be prescribed
pursuant to section 411(c)(2)(C)(III) of the Code), compounded annually from the
date of the distribution to the date of repayment.  If a reemployed Participant
does not make such repayment, no part of the Period of Service with respect to
which the lump sum distribution was made shall count as Years of Vesting Service
or Years of Credited Service.
 
12.9           Controlling Law
 
The Plan and all rights thereunder shall be interpreted and construed in
accordance with ERISA and, to the extent that state law is not preempted by
ERISA, the law of the State of Illinois.
 
12.10           Direct Rollover Option
 
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Section 12.10, a distributee may
elect, at the time and in the manner prescribed by the Administrator, to have
any portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.
 
 
(a)
As used in this Section 12.10, an “eligible rollover distribution” means any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of 10 years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; the portion of any distribution
that is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to employer securities);
and any other distribution(s) that is reasonably expected to total less than
$200 during a year.  Notwithstanding the preceding to the contrary, effective
for Plan Years beginning on or after January 1, 2007, a Participant may also
elect to make a direct rollover of after-tax employee contributions to a
qualified plan or to a 403(b) plan that agrees to separately account for such
amounts.

 
 
42

--------------------------------------------------------------------------------

 
 
A portion of a distribution shall not fail to be an eligible rollover
distribution because the portion consists of after-tax employee contributions
which are not includible in gross income.  However, such portion may be
transferred only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.
 
 
(b)
As used in this Section 12.10, an “eligible retirement plan” means an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, a qualified trust described in Section
401(a) of the Code that accepts the distributee’s eligible rollover
distribution, an annuity contract described in Section 403(b) of the Code or an
eligible retirement plan under Section 457(b) of the Code which is maintained by
a state, political subdivision of a state, or an agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan.  The definition of
‘eligible retirement plan’ shall apply in the case of a distribution to a
surviving spouse or to a spouse or former spouse who is the alternate payee
under a qualified domestic relations order, as defined in Section 414(p) of the
Code.  For distributions made on or after January 1, 2008, an “eligible
retirement plan” shall also include a Roth IRA defined in Section 408A(b) of the
Code.

 
As used in this Section 12.10, a “distributee” includes an Employee or former
Employee. In addition, the Employee’s or former Employee’s surviving spouse and
the Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.  Effective January 1, 2010, and notwithstanding any provision
herein to the contrary, with respect to any portion of a distribution from the
Plan of a deceased Employee, an individual who is the designated Beneficiary (as
defined by Code Section 401(a)(9)(E)) of the Employee and who is not the
surviving spouse of the Employee shall be permitted to make a direct
trustee-to-trustee transfer of the distribution to an individual retirement plan
described in Code Section 402(c)(8)(B)(i) or (ii) established for the purposes
of receiving the distribution on behalf of such designated Beneficiary.  In such
event, the transfer shall be treated as an “eligible rollover distribution,” the
individual retirement plan shall be treated as an inherited individual
retirement account or individual retirement annuity (within the meaning of Code
Section 408(d)(3)(C)) and Code Section 401(a)(9)(B) (other than clause (iv)
thereof) shall apply to such individual retirement plan.
 
 
43

--------------------------------------------------------------------------------

 
 
 
(c)
As used in this Section 12.10, a “direct rollover” is a payment by the Plan to
the eligible retirement plan specified by the distributee.

 
12.11           Claims Procedure
 
12.11.1        Any application for benefits under the Plan and all inquiries
concerning the Plan shall be submitted to the Company at such address as may be
announced to Participants from time to time.  Applications for benefits shall be
in the form and manner prescribed by the Company and shall be signed by the
Participant or, in the case of a benefit payable after the death of the
Participant, by the Participant’s Surviving Spouse or Beneficiary, as the case
may be.
 
12.11.2        The Plan Administrator shall give written or electronic notice of
its decision on any application to the applicant within 90 days of receipt of
the application.  Electronic notification may be used, at the discretion of the
Plan Administrator (or Review Panel, as discussed below).  If special
circumstances require a longer period of time, the Plan Administrator shall
provide notice to the applicant within the initial 90-day period, explaining the
special circumstances requiring the extension of time and the date by which the
Plan expects to render a benefit determination.  A decision will be given as
soon as possible, but no later than 180 days after receipt of the
application.  In the event any application for benefits is denied in whole or in
part, the Plan Administrator shall notify the applicant in writing or electronic
notification of the right to a review of the denial.  Such notice shall set
forth, in a manner calculated to be understood by the applicant:  the specific
reasons for the denial; the specific references to the Plan provisions on which
the denial is based; a description of any information or material necessary to
perfect the application and an explanation of why such material is necessary;
and a description of the Plan’s review procedures and the applicable time limits
to such procedures, including a statement of the applicant’s right to bring a
civil action under ERISA Section 502(a) following a denial on review.
 
12.11.3        The Company shall appoint a “Review Panel,” which shall consist
of three or more individuals who may (but need not) be employees of the
Company.  The Review Panel shall be the named fiduciary that has the authority
to act with respect to any appeal from a denial of benefits under the Plan, and
shall hold meetings at least quarterly, as needed.  The Review Panel shall have
the authority to further delegate its responsibilities to two or more
individuals who may (but need not) be employees of the Company.
 
 
44

--------------------------------------------------------------------------------

 
 
12.11.4        Any person (or his authorized representative) whose application
for benefits is denied in whole or in part may appeal the denial by submitting
to the Review Panel a request for a review of the application within 60 days
after receiving notice of the denial.  The Review Panel shall give the applicant
or such representative the opportunity to submit written comments, documents,
and other information relating to the claim; and an opportunity to review, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other relevant information (other than legally privileged
documents) in preparing such request for review.  The request for review shall
be in writing and addressed as follows:  “Review Panel of the Employee Welfare
Benefits Plan Committee, 1803 Gears Road, Houston, Texas 77067-4097.”  The
request for review shall set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant deems
pertinent.  The Review Panel may require the applicant to submit such additional
facts, documents, or other material as it may deem necessary or appropriate in
making its review.  The Review Panel will consider all comments, documents, and
other information submitted by the applicant regardless of whether such
information was submitted or considered during the initial benefit
determination.
 
12.11.5        The Review Panel shall act upon each request for review within 60
days after receipt thereof.  If special circumstances require a longer period of
time, the Review Panel shall so notify the applicant within the initial 60 days,
explaining the special circumstances requiring the extension of time and the
date by which the Review Panel expects to render a benefit determination.  A
decision will be given as soon as possible, but no later than 120 days after
receipt of the request for review.  The Review Panel shall give notice of its
decision to the Company and the applicant.  In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the applicant,
the specific reasons for such denial and specific references to the Plan
provisions on which the decision is based.  If such an extension of time for
review is required because of special circumstances, the Plan Administrator
shall provide the applicant with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to the commencement of the extension.  In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the
applicant:  the specific reasons for such denial; the specific references to the
Plan provisions on which the decision is based; the applicant’s right, upon
request and free of charge, to receive reasonable access to, and copies of, all
documents and other relevant information (other than legally-privileged
documents and information); and a statement of the applicant’s right to bring a
civil action under ERISA Section 502(a).
 
12.11.6        The Review Panel shall establish such rules and procedures,
consistent with ERISA and the Plan, as it may deem necessary or appropriate in
carrying out its responsibilities under this Section 12.11.
 
12.11.7        To the extent an application for benefits as a result of a
Disability requires the Plan Administrator or the Review Panel, as applicable,
to make a determination of Disability under the terms of the Plan, such
determination shall be subject to all of the general rules described in this
Section 12.11, except as they are expressly modified by this Section 12.11.7.
 
 
45

--------------------------------------------------------------------------------

 
 
 
(a)
If the applicant’s claim is for benefits as a result of Disability, then the
initial decision on a claim for benefits will be made within 45 days after the
Plan receives the applicant’s claim, unless special circumstances require
additional time, in which case the Plan Administrator will notify the applicant
before the end of the initial 45-day period of an extension of up to 30
days.  If necessary, the Plan Administrator may notify the applicant, prior to
the end of the initial 30-day extension period, of a second extension of up to
30 days.  If an extension is due to the applicant’s failure to supply the
necessary information, the notice of extension will describe the additional
information and the applicant will have 45 days to provide the additional
information.  Moreover, the period for making the determination will be delayed
from the date the notification of extension was sent out until the applicant
responds to the request for additional information.  No additional extensions
may be made, except with the applicant’s voluntary consent.  The contents of the
notice shall be the same as described in Section 12.11.2 above.  If a benefit
claim as a result of Disability is denied in whole or in part, the applicant (or
his authorized representative) will receive written or electronic notification,
as described in Section 12.11.2.

 
 
(b)
If an internal rule, guideline, protocol or similar criterion is relied upon in
making the adverse determination, then the notice to the applicant of the
adverse determination will either set forth the internal rule, guideline,
protocol or similar criterion, or will state that such was relied upon and will
be provided free of charge to the applicant upon request (to the extent not
legally-privileged) and if the applicant’s claim was denied based on a medical
necessity or experimental treatment or similar exclusion or limit, then the
applicant will be provided a statement either explaining the decision or
indicating that an explanation will be provided to the applicant free of charge
upon request.

 
 
(c)
The Review Panel, as described above in Section 12.11.3 shall be the named
fiduciary with the authority to act on any appeal from a denial of benefits as a
result of Disability under the Plan.  Any applicant (or his authorized
representative) whose application for benefits as a result of Disability is
denied in whole or in part may appeal the denial by submitting to the Review
Panel a request for a review of the application within 180 days after receiving
notice of the denial.  The request for review shall be in the form and manner
prescribed by the Review Panel and addressed as follows:  “Review Panel of the
Employee Welfare Benefits Plan Committee, 1803 Gears Road, Houston, Texas
77067-4097.”  In the event of such an appeal for review, the provisions of
Section 12.11.4 regarding the applicant’s rights and responsibilities shall
apply.  Upon request, the Review Panel will identify any medical or vocational
expert whose advice was obtained on behalf of the Review Panel in connection
with an adverse benefit determination, without regard to whether the advice was
relied upon in making the benefit determination.  The entity or individual
appointed by the Review Panel to review the claim will consider the appeal de
novo, without any deference to the initial benefit denial.  The review will not
include any person who participated in the initial benefit denial or who is the
subordinate of a person who participated in the initial benefit denial.

 
 
46

--------------------------------------------------------------------------------

 
 
 
(d)
If the initial benefit denial was based in whole or in part on a medical
judgment, then the Review Panel will consult with a health care professional who
has appropriate training and experience in the field of medicine involved in the
medical judgment, and who was neither consulted in connection with the initial
benefit determination nor is the subordinate of any person who was consulted in
connection with that determination; and upon notifying the applicant of an
adverse determination on review, include in the notice either an explanation of
the clinical basis for the determination, applying the terms of the Plan to the
applicant’s medical circumstances, or a statement that such explanation will be
provided free of charge upon request.

 
 
(e)
A decision on review shall be made promptly, but not later than 45 days after
receipt of a request for review, unless special circumstances require an
extension of time for processing.  If an extension is required, the applicant
will be notified before the end of the initial 45-day period that an extension
of time is required and the anticipated date that the review will be
completed.  A decision will be given as soon as possible, but not later than 90
days after receipt of a request for review.  The Review Panel shall give notice
of its decision to the applicant; such notice shall comply with the requirements
set forth in Section 12.11.5.  In addition, if the applicant’s claim was denied
based on a medical necessity or experimental treatment or similar exclusion, the
applicant will be provided a statement explaining the decision, or a statement
providing that such explanation will be furnished to the applicant free of
charge upon request.  The notice shall also contain the following
statement:  “You and your Plan may have other voluntary alternative dispute
resolution options, such as mediation.  One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency.”

 
12.11.8        No legal or equitable action for benefits under the Plan shall be
brought unless and until the applicant (a) has submitted a written application
for benefits in accordance with Section 12.11.1 (or 12.11.7(a), as applicable),
(b) has been notified by the Plan Administrator that the application is denied,
(c) has filed a written request for a review of the application in accordance
with Section 12.11.4 (or 12.11.7(c), as applicable); and (d) has been notified
that the Review Panel has affirmed the denial of the application; provided that
legal action may be brought after the Review Panel has failed to take any action
on the claim within the time prescribed in Section 12.11.5 (or 12.11.7(e), as
applicable).  An applicant may not bring an action for benefits in accordance
with this Section 12.11.8 later than 90 days after the Review Panel denies the
applicant’s application for benefits.
 
 
47

--------------------------------------------------------------------------------

 
 
12.12           Participation in the Plan by an Affiliate
 
   12.12.1        With the consent of the Board, any Affiliate, by appropriate
action of its board of directors, a general partner or the sole proprietor, as
the case may be, may adopt the Plan and determine the classes of its Employees
that will be Eligible Employees.
 
   12.12.2        A Participating Employer will have no power with respect to
the Plan except as specifically provided herein.
 
12.13           Action by Participating Employers
 
Any action required to be taken by the Company pursuant to any Plan provisions
will be evidenced in the manner set forth in Section 11.1. Any action required
to be taken by a Participating Employer will be evidenced by a resolution of the
Participating Employer’s board of directors (or an authorized committee of that
board). Participating Employer action may also be evidenced by a written
instrument executed by any person or persons authorized to take the action by
the Participating Employer’s board of directors, any authorized committee of
that board, or the stockholders. A copy of any written instrument evidencing the
action by the Company or Participating Employer must be delivered to the
secretary or assistant secretary of the Company or Participating Employer.
 
ARTICLE XIII

 
Top Heavy Provisions
 
13.1           Top Heavy Definitions
 
For purposes of this Article XIII and any amendments to it, the terms listed in
this Section 13.1 have the meanings ascribed to them below.
 
Aggregate Account  means the value of all accounts maintained on behalf of a
Participant, whether attributable to Company or employee contributions,
determined under applicable provisions of the defined contribution plan used in
determining Top Heavy Plan status.
 
Aggregation Group  means the group of plans in a Mandatory Aggregation Group, if
any, that includes the Plan, unless including additional Related Plans in the
group would prevent the Plan for being a Top Heavy Plan, in which case
Aggregation Group means the group of plans in a Permissive Aggregation Group, if
any, that includes the Plan.
 
 
48

--------------------------------------------------------------------------------

 
 
Compensation means compensation as defined in Code Section 415(c)(3) and
Treasury regulations thereunder. For purposes of determining who is a Key
Employee, Compensation will be applied by taking into account amounts paid by
Affiliates who are not Participating Employers, as well as amounts paid by
Participating Employers, and without applying the exclusions for amounts paid by
a Participating Employer to cover an Employee’s nonqualified deferred
compensation FICA tax obligations and for gross-up payments on such FICA tax
payments.
 
Determination Date  means, for a Plan Year, the last day of the preceding Plan
Year. If the Plan is part of an Aggregation Group, the Determination Date for
each other plan will be, for any Plan Year, the Determination Date for that
other plan that falls in the same calendar year as the Determination Date for
the Plan.
 
Key Employee means an employee described in Code Section 416(i)(1), the
regulations promulgated thereunder, and other guidance of general applicability
issued thereunder.  Generally, a Key Employee is an Employee or former Employee
who, at any time during the Plan Year containing the Determination Date is:
 
 
(a)
an officer of the Company or an Affiliate with annual Compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan years beginning
after December 31, 2002);

 
 
(b)
a 5% owner of the Company or an Affiliate; or

 
 
(c)
a 1% owner of the Company or an Affiliate with annual Compensation from the
Company and all Affiliates of more than $150,000.

 
Mandatory Aggregation Group means each plan (considering the Plan and Related
Plans) that, during the Plan Year that contains the Determination Date or any of
the 4 preceding Plan Years:
 
 
(a)
had a participant who was a Key Employee; or

 
 
(b)
was required to be considered with a plan in which a Key Employee participated
in order to enable the plan in which the Key Employee participated to meet the
requirements of Code Section 401(a)(4) or 410(b).

 
Non-key Employee means an Employee or former Employee who is not a Key Employee.
 
Permissive Aggregation Group means the group of plans consisting of the plans in
a Mandatory Aggregation Group with the Plan, plus any other Related Plan or
Plans that, when considered as a part of the Aggregation Group, does not cause
the Aggregation Group to fail to satisfy the requirements of Code Section
401(a)(4) or 410(b).
 
Present Value of Accrued Benefits means, in the case of a defined benefit plan,
a Participant’s present value of accrued benefits determined as follows:
 
 
(a)
as of the most recent “Actuarial Valuation Date,” which is the most recent
valuation date within a 12-month period ending on the Determination Date;

 
 
49

--------------------------------------------------------------------------------

 
 
 
(b)
as if the Participant terminated service as of the actuarial valuation date; and

 
 
(c)
the Actuarial Valuation Date must be the same date used for computing the
defined benefit plan minimum funding costs, regardless of whether a valuation is
performed that Plan Year.

 
Present Value means, in calculating a Participant’s present value of accrued
benefits as of a Determination Date, the sum of:
 
 
(a)
the Actuarial Equivalent present value of accrued benefits;

 
 
(b)
any Plan distributions made within the Plan Year that includes the Determination
Date; provided, however, in the case of a distribution made for a reason other
than separation from service (effective January 1, 2002, severance from
employment), death or disability, this provision shall also include
distributions made within the 4 preceding Plan Years. In the case of
distributions made after the valuation date and prior to the Determination Date,
such distributions are not included as distributions for top heavy purposes to
the extent that such distributions are already included in the Participant’s
present value of accrued benefits as of the valuation date. Notwithstanding
anything herein to the contrary, all distributions, including distributions
under a terminated plan which if it had not been terminated would have been
required to be included in an Aggregation Group, will be counted;

 
 
(c)
any Employee Contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible Qualified Voluntary Employee Contributions shall
not be considered to be a part of the Participant’s present value of accrued
benefits;

 
 
(d)
with respect to unrelated rollovers and plan-to-plan transfers (ones which are
both initiated by the Participant and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides for
rollovers or plan-to-plan transfers, it shall always consider such rollover or
plan-to-plan transfer as a distribution for the purposes of this Section 13.1.
If this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers, as part of the
Participant’s present value of accrued benefits;

 
 
(e)
with respect to related rollovers and plan-to-plan transfers (ones either not
initiated by the Participant or made to a plan maintained by the same employer),
if this Plan provides the rollover or plan-to-plan transfer, it shall not be
counted as a distribution for purposes of this Section. If this Plan is the plan
accepting such rollover or plan-to-plan transfer, it shall consider such
rollover or plan-to-plan transfer as part of the Participant’s present value of
accrued benefits, irrespective of the date on which such rollover or
plan-to-plan transfer is accepted; and

 
 
50

--------------------------------------------------------------------------------

 
 
 
(f)
if an individual has not performed services for a Participating Employer within
the Plan Year that includes the Determination Date, any accrued benefit for such
individual shall not be taken into account.

 
Related Plan means any other defined contribution plan (a “Related Defined
Contribution Plan”) or defined benefit plan (a “Related Defined Benefit Plan”)
(both as defined in Code Section 415(k), maintained by the Company or an
Affiliate.
 
A Super Top Heavy Aggregation Group exists in any Plan Year for which, as of the
Determination Date, the sum of the present value of accrued benefits and the
Aggregate Accounts of Key Employees under all plans in the Aggregation Group
exceeds 90% of the sum of the present value of accrued benefits and the
Aggregate Accounts of all employees under all plans in the Aggregation Group. In
determining the sum of the Present Value of Accrued Benefits and/or Aggregate
Accounts for all employees, the present value of accrued benefits and/or
Aggregate Accounts for any Non-key Employee who was a Key Employee for any Plan
Year preceding the Plan Year that contains the Determination Date will be
excluded.
 
Super Top Heavy Plan means the Plan when it is described in the second sentence
of Section 13.2.
 
A Top Heavy Aggregation Group exists in any Plan Year for which, as of the
Determination Date, the sum of the Present Value of Accrued Benefits for Key
Employees under all plans in the Aggregation Group exceeds 60% of the sum of the
Present Value of Accrued Benefits for all employees under all plans in the
Aggregation Group. In determining the sum of the Present Value of Accrued
Benefits for all employees, the Present Value of Accrued Benefits for any
Non-key Employee who was a Key Employee for any Plan Year preceding the Plan
Year that contains the Determination Date will be excluded.
 
Top Heavy Plan means the Plan when it is described in the first sentence of
Section 13.2.
 
13.2           Determination of Top Heavy Status
 
This Plan is a Top Heavy Plan in any Plan Year in which it is a member of a Top
Heavy Aggregation Group, including a Top Heavy Aggregation Group that includes
only the Plan. The Plan is a Super Top Heavy Plan in any Plan Year in which it
is a member of a Super Top Heavy Aggregation Group, including a Super Top Heavy
Aggregation Group that includes only the Plan.
 
13.3           Minimum Benefit Requirement for Top Heavy Plan
 
13.3.1          Minimum Accrued Benefit: The minimum accrued benefit (expressed
as an Individual Life Annuity commencing at Normal Retirement Date) derived from
Company contributions to be provided under this Section for each Non-key
Employee who is a Participant for any Plan Year in which this Plan is a Top
Heavy Plan shall equal the product of (a) 1/12th of “416 Compensation” averaged
over 5 the consecutive Plan Years (or actual number of Plan Years if less) which
produce the highest average and (b) the lesser of (i) 2% multiplied by Years of
Vesting Service or (ii) 20%.
 
 
51

--------------------------------------------------------------------------------

 
 
13.3.2          For purposes of providing the minimum benefit under Code Section
416, a Non-key Employee who is not a Participant solely because (a) his
compensation is below a stated amount or (b) he declined to make mandatory
contributions to the Plan will be considered to be a Participant.
 
13.3.3          For purposes of this Section 13.3, Years of Vesting Service for
any Plan Year during which the Plan was not a Top Heavy Plan shall be
disregarded.
 
13.3.4          For purposes of this Section 13.3, 416 Compensation for any Plan
Year during which the Plan is a Top Heavy Plan shall be disregarded.
 
13.3.5          For the purposes of this Section 13.3, “416 Compensation” shall
mean W-¬2 wages for the calendar year ending with or within the Plan Year, plus
any elective deferral (as defined in Code section 402(g)), any amounts
contributed to a plan described in Code Section 125 and any amounts contributed
to a plan described in Code Section 132.  416 Compensation shall be limited to
$200,000 (as adjusted for cost-of-living in accordance with Section
401(a)(17)(B) of the Code) in Top Heavy Plan Years.
 
13.3.6          If payment of the minimum accrued benefit commences at a date
other than Normal Retirement Date, or if the form of benefit is other than on
Individual Life Annuity, the minimum accrued benefit shall be the Actuarial
Equivalent of the minimum accrued benefit expressed as an Individual Life
Annuity commencing at Normal Retirement Date.
 
13.3.7          To the extent required to be nonforfeitable under Section 13.4,
the minimum accrued benefit under this Section 13.3 may not be forfeited under
Code Section 411(a)(3)(B) or Code Section 411(a)(3)(D).
 
13.3.8          In determining Years of Service, any service shall be
disregarded to the extent such service occurs during a Plan Year when the Plan
benefits (within the meaning of Code Section 410(b)) no Key Employee or Former
Key Employee.
 
13.4           Vesting Requirement for Top Heavy Plan
 
13.4.1          Notwithstanding any other provision of this Plan, for any Top
Heavy Plan Year, the vested portion of any Participant’s accrued benefit shall
be determined on the basis of the Participant’s number of Years of Vesting
Service according to the following schedule:
 
Years of Service
Percentage Vested
1 - 2
0%
3
100%



 
52

--------------------------------------------------------------------------------

 
 
If in any subsequent Plan Year, the Plan ceases to be a Top Heavy Plan, the
Company may, in its sole discretion, elect to continue to apply this vesting
schedule in determining the vested portion of any Participant’s accrued benefit,
or revert to the vesting schedule in effect before this Plan became a Top Heavy
Plan. Any such reversion shall be treated as a Plan amendment.
 
13.4.2          The computation of the nonforfeitable percentage of the
Participant’s interest in the Plan shall not be reduced as the result of any
direct or indirect amendment to this Plan. In the event that this Plan is
amended to change or modify any vesting schedule, a Participant with at least 3
Years of Service as of the expiration date of the election period may elect to
have the Participant’s nonforfeitable percentage computed under the Plan without
regard to such amendment. If a Participant fails to make such election, then
such Participant shall be subject to the new vesting schedule. The Participant’s
election period shall commence on the adoption date of the amendment and shall
end 60 days after the latest of:
 
 
(a)
the adoption date of the amendment,

 
 
(b)
the effective date of the amendment, or

 
 
(c)
the date the Participant receives written notice of the amendment from the
Company.

 
IN WITNESS WHEREOF, the undersigned and duly authorized Committee member has
executed the Plan, this ___ day of May, 2012, to be effective, as amended and
restated as of January 1, 2012, except as otherwise expressly provided herein.
 

 
JOHN BEAN TECHNOLOGIES CORPORATION
         
 
By:_______________________________
    Member, Employee Welfare Benefits Plan Committee  

 
 
53

--------------------------------------------------------------------------------

 
 
SUPPLEMENTAL 1
JETWAY SYSTEMS DIVISION, OGDEN, UTAH
 
1-1           Eligible Employees
 
The terms of this Supplement apply only to Eligible Employees of the FMC
Corporation Jetway Systems Division or, effective, June 1, 2008, the JBT
Corporation Jetway Systems Division who work in Ogden, Utah and are covered by
the Collective Bargaining Agreement between the Company and the United
Steelworkers of America Local Union 6162.
 
1-2           Actuarial Equivalent
 
Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the UP-1983 Group Annuity Mortality table for males set
back 1 year for the Participant and 5 years for the Beneficiary, and 8% interest
compounded annually.
 
1-3           Average Monthly Earnings
 
Average Monthly Earnings means the average for each Participant determined by
dividing total Considered Compensation during the Participant’s 9-year Period of
Service ending on his retirement or Severance from Service Date by 108. The
denominator of 108 shall be reduced to the number of months actually worked if
the Participant was not employed by the Company during that entire 9-year
period. The denominator shall also be reduced in the case of Disability
Retirement by the number of months without pay because of Disability in the last
6 months before retirement, and in all other cases shall be reduced by the
greater of the number of months without pay (a) in excess of 3, during each
absence, or (b) in excess of 12.
 
1-4           Considered Compensation
 
Considered Compensation means the Base Pay paid to an individual by the Company
and/or any Affiliate during a Plan Year while that individual is a Participant.
“Base Pay” means a Participant’s regular hourly wage and does not include
bonuses, amounts paid in lieu of regular vacation, overtime or other premium
pay, deferred compensation, stock options, and other amounts that receive
special tax treatment.
 
The annual amount of Considered Compensation taken into account for a
Participant must not exceed $160,000 (as adjusted by the Internal Revenue
Service for cost-of living increases in accordance with Code Section 40l
(a)(17)(B)); provided, however in determining benefit accruals after December
31, 2001, the annual amount of Considered Compensation taken into account for a
Participant must not exceed $200,000 (as adjusted by the Internal Revenue
Service, for cost of living increases in accordance with Code Section
401(a)(17)(B)).  For the purposes of determining benefit accruals in any Plan
Year after December 31, 2001, Considered Compensation for any prior Plan Year
shall be subject to the applicable limit on Earnings for that prior year.
 
 
54

--------------------------------------------------------------------------------

 
 
1-5           Normal Retirement Date
 
Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.
 
1-6           Normal Retirement Benefit
 
A Participant’s monthly Normal Retirement Benefit shall be the greater of (a) or
(b):
 
 
(a)
1.025% of Average Monthly Earnings multiplied by the Participant’s Years of
Credited Service.

 
 
(b)
The product of the benefit rate provided below in effect at the termination of
the Participant’s Years of Credited Service multiplied by the

 
Participant’s Years of Credited Service.
 

 Termination Date   Benefit Rate On or after September 1, 1998 but before August
31, 1999   $21.50       On or after September 1, 1999    $22.50

                                                      
Effective October 8, 2000, each Participant’s monthly Normal Retirement Benefit
accrued under the formula described above shall be calculated and maintained as
a frozen benefit (“Prior Formula Accrued Benefit”).  With respect to a
Termination Date occurring on or after October 9, 2000, but before September 1,
2008, a Participant’s Normal Retirement Benefit shall be equal to the greater of
the Prior Formula Accrued Benefit, if any, and the product of the benefit rate
of $30.00 multiplied by the Participant’s Years of Credited Service.  With
respect to a Termination Date occurring on or after September 1, 2008, but
before September 1, 2011, a Participant’s Normal Retirement Benefit shall be
equal to the greater of the Prior Formula Accrued Benefit, if any, and the
product of the benefit rate of $31.50 multiplied by the Participant’s Years of
Credited Service.  With respect to a Termination Date occurring on or after
September 1, 2011, a Participant’s Normal Retirement Benefit shall be equal to
the greater of the Prior Formula Accrued Benefit, if any, and the product of the
benefit rate of $33.00 multiplied by the Participant’s Years of Credited
Service.

 
1-7           Early Retirement Date
 
Early Retirement Date means the later of the Participant’s 55th birthday and the
date the Participant acquires 15 (effective September 1, 2005, 10) years of
Credited Service.
 
 
55

--------------------------------------------------------------------------------

 
 
1-8           Early Retirement Reduction Factor
 
If a Participant’s Early Retirement Benefit commences prior to age 65, the
Participant’s Early Retirement Benefit shall be paid according to the reduced
percentage provided below.
 
Age Benefits
Begin
Reduced
Percentage
65
00.00%
64
93.00%
63
86.53%
62
80.60%
61
75.20%
60
70.33%
59
66.00%
58
62.20%
57
58.93%
56
56.20%
55
54.00%

 
Notwithstanding the preceding to the contrary, effective September 1, 2005, the
following reduced percentages shall apply:
 
Age Benefits Begin
Reduced Percentage
65
0%
64
96%
63
92%
62
88%
61
84%
60
80%
59
75%
58
70%
57
65%
56
60%
55
55%

 
1-9           Disability Retirement
 
A Participant who has completed 10 Years of Vesting Service, has a Total and
Permanent Disability for a period of at least 26 weeks and who retires due to
Total and Permanent Disability shall be eligible for a Disability Retirement
Benefit.
 
Total and Permanent Disability means a total and permanent mental or physical
disability of a Participant and confirmed by medical examination of a physician
selected by the Company or the Participant, and confirmed by medical examination
of a physician selected by the other party, whether or not such disability arose
out of or during the course of employment, of a nature preventing such
Participant from engaging in any occupation for compensation for the balance of
the Participant’s life.
 
 
56

--------------------------------------------------------------------------------

 
 
1-10           Disability Retirement Benefit
 
If the Participant is eligible for unreduced Social Security benefits, the
Participant’s Disability Retirement Benefit shall be determined pursuant to
Section 3.1.2, without reduction for early commencement, but shall be no less
than $100 per month. If the Participant is not eligible for unreduced Social
Security benefits, the Participant’s Disability Retirement Benefit shall be
determined according to the preceding sentence, then increased by $100 per
month.
 
1-11           Normal Form of Benefit
 
A Participant’s benefit shall be paid in the form of a 50% Joint and Survivor’s
Annuity, with the Participant’s spouse as joint annuitant if the Participant is
married on the Annuity Starting Date, and in the form of an Individual Life
Annuity if the Participant is not married on the Annuity Starting Date, unless
the Participant elects, in accordance with Section 6.3, not to receive payment
in the normal form and to receive payment in one of the permitted optional
forms.
 
1-12           Optional Forms of Benefit
 
A Participant may elect, in accordance with Section 6.3, to receive the
Participant’s benefits in one of the following optional forms:
 
 
(a)
an Individual Life Annuity; or

 
 
(b)
a 50% or 100% joint and survivor annuity, with the Participant’s Beneficiary as
the survivor.

 
1-13           Surviving Spouse’s Benefit
 
The surviving spouse’s benefit shall be equal to 60% of 90% of the amount the
Participant would have received if the Participant had retired on the day before
death and commenced payments on the Participant’s earliest early retirement
date, unless the Participant waived such benefit with spousal consent, in which
case the surviving spouse’s benefit shall be eliminated.
 
Payment of the survivor’s benefit shall commence on the first day of the month
next following the later of  the Participant’s 55th birthday or the
Participant’s death, unless the Participant’s spouse elects to commence payment
of benefits as of the first day of any subsequent month, but not later than the
Participant’s Normal Retirement Date.
 
 
57

--------------------------------------------------------------------------------

 
 
SUPPLEMENTAL 2
 PACKAGING MACHINERY DIVISION, GREEN BAY, WISCONSIN
 
2-1           Eligible Employees
 
The terms of this Supplement apply only to individuals participating in the FMC
Corporation Retirement Plan for Hourly Employees - Packaging Machinery Division,
Green Bay, Wisconsin (“Prior Plan”) on the Freeze Date who had not yet received
a full distribution of their benefit under such Prior Plan, the FMC Plan, or the
FMCTI Plan as of the Effective Date (“Participant”).
 
2-2           Freeze Date
 
Effective March 22, 1995 (“Freeze Date”) the union group covering the
Participants was decertified and the Prior Plan was frozen. No new participants
entered the Prior Plan after the Freeze Date, and no benefits accrued under the
Prior Plan after the Freeze Date.
 
2-3           Actuarial Equivalent
 
Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the 1971 Group Annuity Table (weighted 95% male, 5%
female) and 6% interest compounded annually.
 
2-4           Normal Retirement Date
 
Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.
 
2-5           Normal Retirement Benefit
 
A Participant’s monthly Normal Retirement Benefit shall be the Participant’s
monthly normal retirement benefit accrued under the Prior Plan as of the Freeze
Date.
 
2-6           Early Retirement Date
 
Early Retirement Date means the later of the Participant’s 55th birthday and the
date the Participant acquires 15 Years of Credited Service.
 
2-7           Early Retirement Reduction Factor
 
The Participant’s Early Retirement Benefit shall be reduced by 4% per year for
each year between the Participant’s Annuity Starting Date and the Participant’s
65th birthday.
 
2-8           Surviving Spouse’s Benefit
 
The amount of the surviving spouse’s benefit shall be determined pursuant to
this Supplement as if the Participant had retired on the later of the
Participant’s 55th birthday or the date of the Participant’s death. Payment of
the survivor’s benefit shall commence on the first day of the month next
following the later of the Participant’s 55th birthday or the Participant’s
death, unless the Participant’s spouse elects to commence payment of benefits as
of the first day of any subsequent month, but not later than the Participant’s
Normal Retirement Date.
 
 
58

--------------------------------------------------------------------------------

 
 
2-9           Participants who were Salaried Employees
 
Participants who prior to the Freeze Date became salaried employees and as a
result became covered under the FMC Corporation Salaried Employees’ Retirement
Plan (“Salaried Plan”), or its predecessor plan, were given certain distribution
rights as described in Section 6.2.5 of the Salaried Plan that applied to
benefits payable under the Plan and the Salaried Plan.
 
 
59

--------------------------------------------------------------------------------

 
 
SUPPLEMENTAL 3
 SMITH METER PLANT, ERIE, PENNSYLVANIA
 
3-1           Eligible Employees
 
The terms of this Supplement apply only to Eligible Employees of the FMC
Corporation Smith Meter Plan who work in Erie, Pennsylvania and who are covered
by the Collective Bargaining Agreement between the Company and the International
Union, United Automobile, Aerospace and Agricultural Implement Workers of
America Local No. 714.
 
3-2           Actuarial Equivalent
 
Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the UP-1984 Mortality Table (for nondisabled
participants) and the 1965 Railroad Board Total Disabled Annuitants Mortality
Table - Ultimate Rates (for disabled participants) and the interest rate used by
the Pension Benefit Guaranty Corporation for lump sum distributions occurring on
the first day of the Plan Year that contains the Annuity Starting Date.
 
3-3           Service
 
Break-In-Service occurs when a nonvested Employee does not accrue at least 170
Hours of Service during a calendar year. Any such break shall cause a forfeiture
of prior Years of Vesting Service if the total years of consecutive
Breaks-in-Service equals or exceeds the greater of five or the number of Years
of Vesting Service.
 
If the number of consecutive Breaks-in-Service do not operate to cause a
forfeiture of prior Years of Vesting Service, the prior Years of Vesting Service
shall be reinstated after the Employee is again credited with 1/10th Year of
Vesting Service. Further, if an Employee becomes eligible for a Disability
Retirement Benefit and recovers prior to his 65th birthday, he shall retain his
Years of Vesting Service upon return to active employment with the Company
within 30 days after Disability Retirement Benefits cease.
 
Hour of Service means:
 
 
(a)
Each hour during an applicable computation period for which an Employee is
directly or indirectly paid or entitled to payment as an Employee for services
performed, including back pay, irrespective of mitigation of damages, or such
hours directly or indirectly paid for reasons other than the performance of
duties during the applicable computation period, such as vacation, holidays,
paid sick or funeral leaves, and similar paid periods of nonworking time, or
periods of absence because of jury duty, military leaves and other Company
approved leaves of absence. The number of Hours of Service to be credited to an
Employee as a result of payment for other than duties performed shall be
computed in accordance with such Employee’s hourly rate of pay during that
computation period for which payment is made.

 
 
60

--------------------------------------------------------------------------------

 
 
 
(b)
Such Hours of Service which are paid for other than at the time they accrued
shall be deemed accumulated for all purposes herein during the period for which
they accrued irrespective of when payment is made.

 
 
 (c)
The number of Hours of Service to be credited to an Employee for any computation
period shall be governed by Sections 2530.200b-2(b) and (c) of the Labor
Department Regulations relating to ERISA.

 
 
(d)
Anything contained herein to the contrary notwithstanding and solely for
purposes of determining whether a Break-in-Service has occurred for purposes of
Years of Vesting Service, an Employee who is absent from work for maternity or
paternity reasons shall receive credit for the Hours of Service which would
otherwise have been credited to such Employee but for such absence, or in any
case in which Hours of Service cannot be determined, 8 Hours of Service per day
of such absence. The total number of Hours of Service credited under this
paragraph for any single continuous period shall not exceed 501 hours. For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence, (i) by reason of the pregnancy of the individual, (ii)
by reason of a birth of a child of the individual, (iii) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (iv) for purposes of caring for such child for a
period beginning immediately following such birth or placement. The Hours of
Service credited under this paragraph shall be credited in the Plan Year in
which the absence begins if such crediting is required to prevent a
Break-in-Service in such Plan Year, or (in all other cases) in the following
Plan Year.

 
One Year Break-In-Service means any calendar year during which an Employee
completes less than 170 Hours of Service.
 
Year of Credited Service means (A) the Employee’s Years of Credited Service
prior to the Effective Date, and (B) the Employee’s Years of Vesting Service
while the Employee is an Eligible Employee and after the Employee becomes a
Participant. Notwithstanding the foregoing, benefit payments under this Plan for
periods of service credited under any other retirement plans sponsored by the
Company or an Affiliate as certified by the Administrator shall be reduced (but
not below zero) by the amount of any benefit payments under such other plan for
the same period of time.
 
Year of Vesting Service means (A) the Employee’s Years of Service prior to the
Effective Date, and (B) the total number of calendar years in which the Employee
is credited with 1000 or more Hours of Service, or, subject to the provisions of
this Supplement on Break-In-Service, a proportionate credit for 1/10th of a Year
of Vesting Service for each 100 Hours of Service credited during such calendar
year if the Employee is credited with less than 1000 Hours of Service during
such calendar year.
 
 
61

--------------------------------------------------------------------------------

 
 
3-4           Normal Retirement Date
 
Normal Retirement Date means the earlier of (a) the first date the Participant
has attained age 62 and completed 10 years of Vesting Service, or (b) the
Participant’s 65th birthday.
 
3-5           Normal Retirement Benefit
 
A Participant’s monthly Normal Retirement Benefit shall be determined by
multiplying the fixed rate provided below in effect on the date the
Participant’s Years of Credited Service terminate, multiplied by the
Participant’s Years of Credited Service:
 

Termination Date Benefit Rate On or after January 1, 1999 $25.00 but prior to
January 1, 2001       On or after January 1, 2001 $26.00 But prior to January 1,
2002       On or after January 1, 2002   $27.00 but prior to January 1, 2003    
  On or after January 1, 2003 $28.00 but prior to January 1, 2004       On or
after January 1, 2004  $29.00 but prior to January 1, 2005       On of after
January 1, 2005  $29.00 but prior to January 1, 2006       On or after January
1, 2006 $30.00 but prior to January 1, 2007       On or after January 1, 2007 
$31.00 but prior to January 1, 2008       On or after January 1, 2008   $32.00
but prior to January 1, 2009       On or after January 1, 2009  $33.00 but prior
to January 1, 2010       On or after January 1, 2010   $33.00

                                                                                         
 
62

--------------------------------------------------------------------------------

 
                                                                                
Each Participant whose Years of Credited Service terminates after January 1,
2001, but prior to January 1, 2004 as a result of Normal Retirement, Early
Retirement, Disability Retirement or Deferred Retirement, but not including a
Participant whose employment terminates prior to Early Retirement eligibility,
shall have their Normal, Early, Disability or Deferred Retirement benefit, as
applicable, recalculated effective January 1, 2004 using a monthly benefit rate
of $29.00, provided that any such recalculation shall not increase the amount of
Normal, Early, Disability or Deferred Retirement benefit, as applicable, already
paid to such Participant, but shall be applied solely to any Normal, Early,
Disability or Deferred Retirement benefit, as applicable, payable after January
1, 2004.  A Participant’s monthly Normal, Early, Disability or Deferred
Retirement benefit, as applicable shall be increased by $20.00 per month after
the Participant attains age 65, and by an additional $20.00 per month after the
Participant’s spouse attains age 65.
 
Effective January 1, 2009, each Participant whose Years of Credited Service
terminates on or after April 3, 2006, but prior to January 1, 2009 as a result
of Normal Retirement, Early Retirement, Disability Retirement or Deferred
Retirement, but not including a Participant whose employment terminates prior to
Early Retirement eligibility, shall have their Normal, Early, Disability or
Deferred Retirement benefit, as applicable, recalculated effective on the
Participant’s retirement anniversary date occurring in 2009 using a monthly
benefit rate of $33.00, provided that any such recalculation shall not increase
the amount of Normal, Early, Disability or Deferred Retirement benefit, as
applicable, already paid to such Participant, but shall be applied solely to any
Normal, Early, Disability or Deferred Retirement benefit, as applicable, payable
after January 1, 2009.
 
3-6           Early Retirement Date
 
Early Retirement Date means the later of the Participant’s 57th birthday and the
date the Participant acquires 10 Years of Credited Service.
 
3-7           Early Retirement Reduction Factor
 
If a Participant’s Early Retirement Benefit commences prior to age 62, the
Participant’s Early Retirement Benefit shall be reduced by a percentage equal to
4% multiplied by the number of years (prorated for any fraction of a year) from
the Annuity Starting Date to the first day of the month following the
Participant’s 62nd birthday.  The same reduction factor shall apply to a
terminated Participant who is not Early Retirement eligible if the Participant
has 10 Years of Vesting Service.
 
3-8           Disability Retirement
 
A Participant who has completed 10 Years of Credited Service and suffers a Total
and Permanent Disability while he is an Employee and before he has attained age
62 shall be eligible for a Disability Retirement Benefit.
 
 
63

--------------------------------------------------------------------------------

 
 
Total and Permanent Disability means total disability by bodily injury or
disease, physical or mental, or both, sufficient to prevent the Employee from
engaging in any regular occupation or employment for remuneration or profit,
which disability will be permanent and continuous during the remainder of the
Employee’s life; provided, however, that no Employee shall be deemed to be
totally and permanently disabled for the purposes of the Plan if his incapacity
consists of chronic alcoholism or addiction to narcotics, or if such incapacity
was contracted, suffered or incurred while he was engaged in a felonious
enterprise or resulted therefrom or resulted from an intentionally
self-inflicted injury or resulted from service in the armed forces of any
country. The existence of total and permanent disability shall be determined by
the Committee on the basis of medical evidence satisfactory to it.
 
3-9           Disability Retirement Benefit
 
The Participant’s Disability Retirement Benefit shall be determined by
multiplying the fixed rate provided below in effect on the date his Total and
Permanent Disability commences, multiplied by the Participant’s Years of
Credited Service as of such date:
 

Termination Date Benefit Rate On or after January 1, 1999 and prior to January
1, 2001 $50.00 On or after January 1, 2001 and prior to January 1, 2002 $52.00
On or after January 1, 2002 and prior to January 1, 2003  $54.00 On or after
January 1, 2003 and prior to January 1, 2004  $56.00 On or after January 1, 2004
and prior to January 1, 2005  $58.00 On or after January 1, 2005 $58.00

                                                                                                
All disability retirement benefits shall be reduced by the amount of (a)
worker’s compensation benefits; and (b) any present or future payments on
account of injury, disease or disability under the Federal Social Security Act,
as amended, or any other Federal or State law under which the Company
contributes through taxes or otherwise to benefits for injury, disease or
disability of Employees whether occupational or non-occupational; provided
however, that the provisions of this Section 3-9 shall not operate to reduce the
disability retirement benefits to less than the retirement benefits to which the
Participant would have been entitled had the Participant reached the
Participant’s 62nd birthday at time of disability retirement.
 
3-10           Normal Form of Benefit
 
The normal form of benefit shall be a 50% Joint and Survivor’s Annuity with the
Participant’s spouse as joint annuitant if he is married on the Annuity Starting
Date, and an Individual Life Annuity if he is not married on the Annuity
Starting Date.
 
3-11           Optional Forms of Benefit
 
A Participant who is eligible for an Early or Normal Retirement Benefit may,
with spousal consent and in accordance with Section 6.3, waive the normal form
of benefit and elect one of the optional forms which shall be the Actuarial
Equivalent of the normal form of benefit.
 
 
(a)
an Individual Life Annuity, if the Participant is married;

 
 
64

--------------------------------------------------------------------------------

 
 
 
(b)
a 100% or 66 - 2/3% Joint and Survivor’s Annuity; or

 
 
(c)
a joint and survivor’s annuity pursuant to which, upon the Participant’s death
50% of the amount paid to the Participant (reduced by 1% for each full year
exceeding 10 by which the spouse is younger than the Participant) is paid to the
Participant’s spouse until the earlier of (i) the spouse’s death; (ii)
remarriage; or (iii) a total of 120 payments have been made to the Participant
and spouse. No benefit shall be paid to the Participant’s spouse if the
Participant and spouse were married less than 12 months at the time of the
Participant’s death.

 
3-12           Surviving Spouse’s Benefit
 
If the Participant had attained Early Retirement Date, the amount of the
surviving spouse’s benefit shall be 50% of the benefit the Participant would
have received if the Participant had elected an Individual Life Annuity
commencing on the day before the Participant’s death.
 
If the Participant had not attained Early Retirement Date, the amount of the
surviving spouse’s benefit shall be equal to the survivor’s benefit under the
50% Joint and Survivor’s Annuity the Participant would have received if the
Participant had elected such annuity commencing at age 57 or the day before the
Participant’s death, if later.
 
Monthly surviving spouse benefits payable under this Section 3-12 shall be
reduced by 1% for each full year exceeding 10 years by which the surviving
spouse is younger than the Participant.
 
 
65

--------------------------------------------------------------------------------

 
 
SUPPLEMENTAL 4
FOOD PROCESSING MACHINERY DIVISION, HOOPESTON, ILLINOIS
 
4-1           Eligible Employees
 
The terms of this Supplement apply only to Eligible Employees of the FMC
Corporation Food Processing Machinery Division who work in Hoopeston, Illinois
and who are covered by the Collective Bargaining Agreement between the Company
and the Allied Industrial Workers of America, AFL-CIO Local 985.
 
4-2           Actuarial Equivalent
 
Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the 1971 Group Annuity Table (weighted 95% male, 5%
female) and 6% interest compounded annually.
 
4-3           Commencement of Participation
 
An Eligible Employee shall become a Participant as of the date the Participant
completes 1 year of Credited Service.
 
4-4           Normal Retirement Date
 
Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.
 
4-5           Normal Retirement Benefit
 
A Participant’s monthly Normal Retirement Benefit shall be determined by
multiplying the fixed rate provided below in effect on the date the
Participant’s Years of Credited Service terminate, multiplied by his Years of
Credited Service:
 

Termination Date Benefit Rate On or after December 1, 1998 $26.00 On or after
December 1, 1999    $30.00 On or after December 1, 2002 $33.00

                                                             
4-6           Early Retirement Reduction Factor
 
If a Participant’s Early Retirement Benefit commences prior to age 65, the
Participant’s Early Retirement Benefit shall be reduced by 4% for each full year
between the Annuity Starting Date and the Participant’s 65th birthday.
 
4-7           Optional Form of Benefits
 
 
(a)
A married Participant may elect, with spousal consent and in accordance with
Section 6.3, to receive the Participant’s benefits in one of the following
forms:

 
 
(i)
an Individual Life Annuity;

 
 
66

--------------------------------------------------------------------------------

 
 
 
(ii)
a 50% joint and survivor’s annuity with the Participant’s Beneficiary as
survivor; or

 
 
(iii)
a 100% joint and survivor’s annuity with the Participant’s Beneficiary as
survivor.

 
 
(b)
An unmarried Participant who is eligible for Normal Retirement, Early Retirement
or Disability Retirement Benefits may elect, in accordance with Section 6.3, to
receive the Participant’s benefits in one of the following forms:

 
 
(i)
a 50% joint and survivor’s annuity with the Participant’s Beneficiary as
survivor; or

 
 
(ii)
a 100% joint and survivor’s annuity with the Participant’s Beneficiary as
survivor.

 
4-8           Disability Retirement
 
A Participant who has completed 15 Years of Credited Service as of the date
Total and Permanent Disability has endured for a period of 13 weeks shall be
eligible for a Disability Retirement Benefit.
 
Total and Permanent Disability means a total and permanent mental or physical
disability of a Participant and confirmed by medical examination of a physician
selected by the Company or the Participant, and confirmed by medical examination
of a physician selected by the other party, whether or not such disability arose
out of or during the course of employment, of a nature preventing such
Participant from engaging in any occupation for compensation for the balance of
the Participant’s life.
 
4-9           Disability Retirement Benefit
 
The Participant’s Disability Retirement Benefit shall be determined pursuant to
Section 3.1.2, based on the Participant’s Years of Credited Service to the date
of the Participant’s Disability Retirement.
 
The Disability Retirement payment shall commence with the first day of the month
immediately following the expiration of the 13-week period described in Section
4-8 of this Supplement or medical certification of disability, whichever shall
be later.
 
Such payment shall also take into account and have deducted therefrom any
benefits paid or payable, now or in the future, to the Participant by way of (a)
Worker’s Compensation payments; (b) public pension payments (except Social
Security Disability and Military pension payments); and (c) 1/2 of any accident
or health insurance benefit payment as may be provided by any program as now or
in the future made available by the Company or placed in effect by any
governmental authority for the benefit of Participants; however, any lump sum
award under (a) and (c) above shall not be deducted. Any Participant who shall
receive a Disability Retirement Benefit shall be subject to reexamination by a
physician of the Company at any time the Company may so request and if, in the
opinion of the Company, the Total and Permanent Disability of the Participant
shall no longer continue to exist, such Participant’s right to a continuance of
Disability Retirement Benefit payment shall cease. Failure or refusal of a
Participant to submit to medical examination as requested by the Company shall
be cause of cancellation of the Disability Retirement Benefit. Such disabled
Participant shall, however, be entitled to Early or Normal Retirement benefit
payments upon qualification by the Participant under the requirements set forth
in Section 3.1 and Section 3.2. In no event, however, shall any Participant be
entitled to receive both a Disability Retirement Benefit and an Early or Normal
Retirement Benefit, it being intended that there should be no duplication of
retirement benefits.
 
 
67

--------------------------------------------------------------------------------

 
 
SUPPLEMENTAL 5
AIRLINE EQUIPMENT DIVISION, SAN JOSE, CALIFORNIA
 
5-1           Eligible Employees
 
The terms of this Supplement apply only to individuals participating in the FMC
Corporation Retirement Plan for San Jose Commercial Segment Hourly Employees
(“Prior Plan”) on the Freeze Date who were a part of the Airline Equipment
Division and who have not yet received a full distribution of their benefit
under such Prior Plan as of the Effective Date (“Participant”).
 
5-2           Freeze Date
 
Effective July 28, 1982 (“Freeze Date”), the Participants had their benefits in
the Prior Plan frozen as a result of the closure of the Airline Equipment
Division in San Jose, California. No new Participants entered the Prior Plan
after the Freeze Date, and no benefits accrued to Participants under the Prior
Plan after the Freeze Date.
 
5-3           Actuarial Equivalent
 
Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the 1951 Group Annuity Mortality Table and 3.5% interest
compounded annually.
 
5-4           Normal Retirement Date
 
Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.
 
5-5           Normal Retirement Benefit
 
A Participant’s monthly Normal Retirement Benefit shall be the Participant’s
monthly normal retirement benefit accrued under the Prior Plan as of the Freeze
Date.
 
5-6           Early Retirement Date
 
Early Retirement Date means the later of the Participant’s 55th birthday and the
date the Participant acquires 10 Years of Vesting Service.
 
5-7           Early Retirement Reduction Factor
 
If a Participant’s Early Retirement Benefit commences prior to age 65, the
Participant’s Early Retirement Benefit shall be reduced by 5/12 of 1% for each
month between his Annuity Starting Date and the Participant’s 65th birthday.
 
5-8           5-8     Termination Benefits Reduction Factor
 
If a Participant’s Termination Benefit commences prior to age 65, the
Participant’s Termination Benefit shall be reduced to the Actuarial Equivalent
of the Participant’s basic benefit in accordance with Tables A or B attached
hereto.
 
 
68

--------------------------------------------------------------------------------

 
Based on Age of Participant on Commencement of Early Retirement Benefit


MALE PARTICIPANT (Table A)
 
MONTHS
  YEARS  0  1  2  3  4  5  6  7  8  9  10  11
55
44.74%
45.01%
45.28%
45.56%
45.83%
46.10% o
46.37%
46.64%
46.91%
47.19%
47.46%
47.73%
56
48.00
48.30
48.60
48.90
49.20
49.50
49.80
50.09
50.39
50.69
50.99
51.29
57
51.59
51.92
52.25
52.58
52.91
53.24
53.57
53.91
54.24
54.57
54.90
55.23
58
55.56
55.93
56.30
56.66
57.03
57.40
57.77
58.13
58.50
58.87
59.24
59.60
59
59.97
60.38
60.79
61.19
61.60
62.01
62.42
62.83
63.24
63.64
64.05
64.46
60
64.87
65.33
65.78
66.24
66.69
67.15
67.60
68.06
68.52
68.97
69.43
69.88
61
70.34
70.85
71.36
71.88
72.39
72.90
73.41
73.92
74.43
74.95
75.46
75.97
62
76.48
77.06
77.63
78.21
78.78
79.36
79.93
80.51
81.08
81.66
82.23
82.81
63
83.38
84.03
84.68
85.32
85.97
86.62
87.27
87.92
88.57
89.21
89.86
90.51
64
91.16
91.90
92.63
93.37
94.11
94.84
95.58
96.32
97.05
97.79
98.53
99.26



FEMALE PARTICIPANT (Table B)
 
MONTHS
  YEARS  0  1  2  3  4  5  6  7  8  9  10  11
55
49.50%
49.76%
50.03%
50.29%
50.56%
50.82%
51.09%
51.35%
51.61%
51.88%
52.14%
52.41%
56
52.67
52.96
53.25
53.54
53.83
54.12
54.41
54.69
54.98
55.27
55.56
55.85
57
56.14
56.46
56.77
57.09
57.40
57.72
58.03
58.35
58.66
58.98
59.29
59.61
58
59.92
60.27
60.61
60.96
61.31
61.65
62.00
62.35
62.69
63.04
63.39
63.73
59
64.08
64.46
64.84
65.22
65.60
65.98
66.36
66.74
67.12
67.50
67.88
68.26
60
68.64
69.06
69.48
69.90
70.32
70.74
71.16
71.57
71.99
72.41
72.83
73.25
61
73.67
74.13
74.60
75.06
75.53
75.99
76.46
76.92
77.38
77.85
78.31
78.78
62
79.24
79.76
80.27
80.79
81.30
81.82
82.33
82.85
83.36
83.88
84.39
84.91
63
85.42
85.99
86.57
87.14
87.72
88.29
88.87
89.44
90.01
90.59
91.16
91.74
64
92.31
92.95
93.59
94.23
94.87
95.51
96.15
96.80
97.44
98.08
98.72
99.36



 
69

--------------------------------------------------------------------------------

 
 
SUPPLEMENTAL 6
FOOD PROCESSING MACHINERY DIVISION, SAN JOSE, CALIFORNIA
 
6-1           Eligible Employees
 
The terms of this Supplement apply only to individuals participating in the FMC
Corporation Retirement Plan for San Jose Commercial Segment Hourly Employees
(“Prior Plan”) on the Freeze Date who were a part of the Food Processing
Division and who have not yet received a full distribution of their benefit
under such Prior Plan as of the Effective Date (“Participant”).
 
6-2           Freeze Date
 
Effective December 31, 1980 (“Freeze Date”), the Participants had their benefits
in the Prior Plan frozen. No new Participants entered the Prior Plan after the
Freeze Date, and no benefits accrued to any Participants under the Prior Plan
after the Freeze Date.
 
6-3           Actuarial Equivalent
 
Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the 1951 Group Annuity Mortality Table and 3.5% interest
compounded annually.
 
6-4           Normal Retirement Date
 
Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.
 
6-5           Normal Retirement Benefit
 
A Participant’s monthly Normal Retirement Benefit shall be the Participant’s
monthly normal retirement benefit accrued under the Prior Plan as of the Freeze
Date.
 
6-6           Early Retirement Date
 
Early Retirement Date means the later of the Participant’s 55th birthday and the
date the Participant acquires 15 Years of Vesting Service.
 
6-7           Early Retirement Reduction Factor
 
If a Participant’s Early Retirement Benefit commences prior to age 65, the
Participant’s Early Retirement Benefit shall be reduced to the Actuarial
Equivalent of the Participant’s Normal Retirement Benefit in accordance with
Tables A or B attached hereto.
 
 
70

--------------------------------------------------------------------------------

 
 
6-8           Termination Benefits Reduction Factor
 
 Based on Age of Participant on Commencement of Early Retirement Benefit


MALE PARTICIPANT (Table A)
 
MONTHS
  YEARS  0  1  2  3  4  5  6  7  8  9  10  11
55
44.74%
45.01%
45.28%
45.56%
45.83%
46.10% o
46.37%
46.64%
46.91%
47.19%
47.46%
47.73%
56
48.00
48.30
48.60
48.90
49.20
49.50
49.80
50.09
50.39
50.69
50.99
51.29
57
51.59
51.92
52.25
52.58
52.91
53.24
53.57
53.91
54.24
54.57
54.90
55.23
58
55.56
55.93
56.30
56.66
57.03
57.40
57.77
58.13
58.50
58.87
59.24
59.60
59
59.97
60.38
60.79
61.19
61.60
62.01
62.42
62.83
63.24
63.64
64.05
64.46
60
64.87
65.33
65.78
66.24
66.69
67.15
67.60
68.06
68.52
68.97
69.43
69.88
61
70.34
70.85
71.36
71.88
72.39
72.90
73.41
73.92
74.43
74.95
75.46
75.97
62
76.48
77.06
77.63
78.21
78.78
79.36
79.93
80.51
81.08
81.66
82.23
82.81
63
83.38
84.03
84.68
85.32
85.97
86.62
87.27
87.92
88.57
89.21
89.86
90.51
64
91.16
91.90
92.63
93.37
94.11
94.84
95.58
96.32
97.05
97.79
98.53
99.26



FEMALE PARTICIPANT (Table B)
 
MONTHS
  YEARS  0  1  2  3  4  5  6  7  8  9  10  11
55
49.50%
49.76%
50.03%
50.29%
50.56%
50.82%
51.09%
51.35%
51.61%
51.88%
52.14%
52.41%
56
52.67
52.96
53.25
53.54
53.83
54.12
54.41
54.69
54.98
55.27
55.56
55.85
57
56.14
56.46
56.77
57.09
57.40
57.72
58.03
58.35
58.66
58.98
59.29
59.61
58
59.92
60.27
60.61
60.96
61.31
61.65
62.00
62.35
62.69
63.04
63.39
63.73
59
64.08
64.46
64.84
65.22
65.60
65.98
66.36
66.74
67.12
67.50
67.88
68.26
60
68.64
69.06
69.48
69.90
70.32
70.74
71.16
71.57
71.99
72.41
72.83
73.25
61
73.67
74.13
74.60
75.06
75.53
75.99
76.46
76.92
77.38
77.85
78.31
78.78
62
79.24
79.76
80.27
80.79
81.30
81.82
82.33
82.85
83.36
83.88
84.39
84.91
63
85.42
85.99
86.57
87.14
87.72
88.29
88.87
89.44
90.01
90.59
91.16
91.74
64
92.31
92.95
93.59
94.23
94.87
95.51
96.15
96.80
97.44
98.08
98.72
99.36



 
 